Exhibit 10.1

 

 

 

LOAN AGREEMENT

dated as of June 1, 2017

between

731 OFFICE ONE LLC,

as Borrower

and

DEUTSCHE BANK AG, NEW YORK BRANCH

and

CITIGROUP GLOBAL MARKETS REALTY CORP.

collectively, as Lender

PROPERTY: OFFICE UNIT 1 AND OFFICE UNIT 2, BEACON COURT

CONDOMINIUM, 731 LEXINGTON AVENUE, NEW YORK, NEW YORK

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

I.

 

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

     1    

Section 1.1.

  

Specific Definitions

     1    

Section 1.2.

  

Index of Other Definitions

     27    

Section 1.3.

  

Principles of Construction

     30  

II.

 

THE LOAN

     30    

Section 2.1.

  

The Loan

     30            2.1.1    Agreement to Lend and Borrow    30            2.1.2
   Single Disbursement to Borrower    31            2.1.3    The Note    31    
       2.1.4    Use of Proceeds    31    

Section 2.2.

  

Interest Rate

     31            2.2.1    Interest Rate    31            2.2.2    Default Rate
   32            2.2.3    Interest Calculation    32            2.2.4    Usury
Savings    32    

Section 2.3.

  

Loan Payments

     33            2.3.1    Payments    33            2.3.2    Payments
Generally    33            2.3.3    Payment on Maturity Date    33           
2.3.4    Late Payment Charge    33            2.3.5    Method and Place of
Payment    33    

Section 2.4.

  

Prepayments

     34            2.4.1    Prepayments    34            2.4.2    Voluntary
Prepayments    34            2.4.3    Prepayments in Connection with a Casualty
or Condemnation    34            2.4.4    Prepayments After Default    35      
     2.4.5    Prepayment/Repayment Conditions    35    

Section 2.5.

  

Release of Property

     36    

Section 2.6.

  

Interest Rate Cap Agreement

     37            2.6.1    Interest Rate Cap Agreement    37            2.6.2
   Pledge and Collateral Assignment    37            2.6.3    Covenants    37  
         2.6.4    Powers of Borrower Prior to an Event of Default    39        
   2.6.5    Representations and Warranties    39            2.6.6    Payments   
40            2.6.7    Remedies    40            2.6.8    Sales of Rate Cap
Collateral    42            2.6.9    Public Sales Not Possible    42           
2.6.10    Receipt of Sale Proceeds    42            2.6.11    Replacement
Interest Rate Cap Agreement    42  

 

i



--------------------------------------------------------------------------------

         Page    

Section 2.7.

  

Extension Options

     43       

2.7.1

  

Extension Options

     43       

2.7.2

  

Extension Documentation

     44    

Section 2.8.

  

Spread Maintenance Premium

     44    

Section 2.9.

  

Regulatory Changes; Taxes

     44       

2.9.1

  

Increased Costs

     44       

2.9.2

  

Special Taxes

     45       

2.9.3

  

Other Taxes

     46       

2.9.4

  

Tax Refund

     46       

2.9.5

  

Change of Office

     46       

2.9.6

  

Survival

     47  

III.

 

REPRESENTATIONS AND WARRANTIES

     47    

Section 3.1.

  

Borrower Representations

     47       

3.1.1

  

Organization; Special Purpose

     47       

3.1.2

  

Proceedings; Enforceability

     47       

3.1.3

  

No Conflicts

     47       

3.1.4

  

Litigation

     47       

3.1.5

  

Agreements

     48       

3.1.6

  

Consents

     48       

3.1.7

  

Property; Title

     48       

3.1.8

  

ERISA; No Plan Assets

     49       

3.1.9

  

Compliance

     49       

3.1.10

  

Financial Information

     50       

3.1.11

  

Easements; Utilities and Public Access

     50       

3.1.12

  

Assignment of Leases

     50       

3.1.13

  

Insurance

     50       

3.1.14

  

Flood Zone

     50       

3.1.15

  

Physical Condition

     51       

3.1.16

  

Intentionally Omitted

     51       

3.1.17

  

Leases

     51       

3.1.18

  

Tax Filings

     52       

3.1.19

  

No Fraudulent Transfer

     52       

3.1.20

  

Federal Reserve Regulations

     53       

3.1.21

  

Organizational Chart

     53       

3.1.22

  

Organizational Status

     53       

3.1.23

  

Bank Holding Company

     53       

3.1.24

  

No Casualty

     53       

3.1.25

  

Purchase Options

     53       

3.1.26

  

FIRPTA

     53       

3.1.27

  

Investment Company Act

     53       

3.1.28

  

Fiscal Year

     53       

3.1.29

  

Other Debt

     53       

3.1.30

  

Intentionally Omitted

     53       

3.1.31

  

Full and Accurate Disclosure

     53       

3.1.32

  

Condominium Representations

     54  

 

ii



--------------------------------------------------------------------------------

         Page       

3.1.33

  

Bloomberg Lease

     54       

3.1.34

  

The Additional Option Space (as defined in the Bloomberg Lease) is entirely
located within the Property

     54       

3.1.35

  

Illegal Activity

     54       

3.1.36

  

Labor Matters

     54    

Section 3.2.

  

Survival of Representations

     55  

IV.

 

BORROWER COVENANTS

     55    

Section 4.1.

  

Payment and Performance of Obligations

     55    

Section 4.2.

  

Due on Sale and Encumbrance; Transfers of Interests

     55    

Section 4.3.

  

Liens

     56    

Section 4.4.

  

Special Purpose

     56    

Section 4.5.

  

Existence; Compliance with Legal Requirements

     56    

Section 4.6.

  

Taxes and Other Charges

     57    

Section 4.7.

  

Litigation

     57    

Section 4.8.

  

Title to the Property

     57    

Section 4.9.

  

Financial Reporting

     58       

4.9.1

  

Generally

     58       

4.9.2

  

Quarterly Reports

     58       

4.9.3

  

Annual Reports

     59       

4.9.4

  

Other Reports

     59       

4.9.5

  

Annual Budget

     59    

Section 4.10.

  

Access to Property

     60    

Section 4.11.

  

Leases

     60       

4.11.1

  

Generally

     60       

4.11.2

  

Approvals

     61       

4.11.3

  

Covenants

     62       

4.11.4

  

Security Deposits; Bloomberg Letters of Credit

     63    

Section 4.12.

  

Repairs; Maintenance and Compliance; Alterations

     64       

4.12.1

  

Repairs; Maintenance and Compliance

     64       

4.12.2

  

Alterations

     64    

Section 4.13.

  

Insolvency Opinion

     66    

Section 4.14.

  

Property Management

     66       

4.14.1

  

Management Agreement/Leasing Agreement

     66       

4.14.2

  

Prohibition Against Termination or Modification

     66       

4.14.3

  

Replacement of Manager

     67       

4.14.4

  

Termination of Leasing Agreement

     67    

Section 4.15.

  

Performance by Borrower

     68    

Section 4.16.

  

Licenses

     68    

Section 4.17.

  

Further Assurances

     68    

Section 4.18.

  

Estoppel Statement

     68    

Section 4.19.

  

Notice of Default

     69    

Section 4.20.

  

Cooperate in Legal Proceedings

     69    

Section 4.21.

  

Indebtedness

     69    

Section 4.22.

  

Business and Operations

     70  

 

iii



--------------------------------------------------------------------------------

         Page    

Section 4.23.

  

Dissolution

     70    

Section 4.24.

  

Debt Cancellation

     70    

Section 4.25.

  

Affiliate Transactions

     70    

Section 4.26.

  

No Joint Assessment

     70    

Section 4.27.

  

Condominium Covenants

     70    

Section 4.28.

  

Change of Name, Identity or Structure

     73    

Section 4.29.

  

Costs and Expenses

     73    

Section 4.30.

  

Indemnity

     75    

Section 4.31.

  

ERISA

     75    

Section 4.32.

  

Patriot Act Compliance

     76  

V.

 

INSURANCE, CASUALTY AND CONDEMNATION

     77    

Section 5.1.

  

Insurance

     77       

5.1.1

  

Insurance Policies

     77       

5.1.2

  

Insurance Company

     83       

5.1.3

  

Condominium Board Policies

     84       

5.1.4

  

Bloomberg Insurance Policies

     84    

Section 5.2.

  

Casualty

     84    

Section 5.3.

  

Condemnation

     85    

Section 5.4.

  

Restoration

     86  

VI.

 

CASH MANAGEMENT AND RESERVE FUNDS

     92    

Section 6.1.

  

Cash Management Arrangements

     92    

Section 6.2.

  

Condominium Funds

     92       

6.2.1

  

Deposits of Condominium Funds

     92       

6.2.2

  

Release of Condominium Funds

     93       

6.2.3

  

Letter of Credit

     93    

Section 6.3.

  

Tax Funds

     93       

6.3.1

  

Deposits of Tax Funds

     93       

6.3.2

  

Release of Tax Funds

     94       

6.3.3

  

Letter of Credit

     94    

Section 6.4.

  

Insurance Funds

     94       

6.4.1

  

Deposits of Insurance Funds

     94       

6.4.2

  

Release of Insurance Funds

     95       

6.4.3

  

Acceptable Blanket Policy

     95       

6.4.4

  

Letter of Credit

     95    

Section 6.5.

  

Capital Expenditure Funds

     96       

6.5.1

  

Deposits of Capital Expenditure Funds

     96       

6.5.2

  

Release of Capital Expenditure Funds

     96       

6.5.3

  

Letter of Credit

     97    

Section 6.6.

  

Rollover Funds

     97       

6.6.1

  

Deposits of Rollover Funds

     97       

6.6.2

  

Release of Rollover Funds

     98       

6.6.3

  

Letter of Credit

     98    

Section 6.7.

  

Casualty and Condemnation Account

     99    

Section 6.8.

  

Cash Collateral Funds

     99  

 

iv



--------------------------------------------------------------------------------

         Page    

Section 6.9.

  

[Reserved]

     99    

Section 6.10.

  

Property Cash Flow Allocation

     99       

6.10.1

  

Order of Priority of Funds in Deposit Account

     99       

6.10.2

  

Failure to Make Payments

     100       

6.10.3

  

Application After Event of Default

     101    

Section 6.11.

  

Security Interest in Reserve Funds

     101    

Section 6.12.

  

Limitations on Letters of Credit/Guarantees

     102  

VII.

 

PERMITTED TRANSFERS

     102    

Section 7.1.

  

Permitted Transfer of the Entire Property

     102    

Section 7.2.

  

Permitted Transfers

     104    

Section 7.3.

  

Cost and Expenses; Searches; Copies

     106  

VIII.

 

DEFAULTS

     107    

Section 8.1.

  

Events of Default

     107    

Section 8.2.

  

Remedies

     111       

8.2.1

  

Acceleration

     111       

8.2.2

  

Remedies Cumulative

     112       

8.2.3

  

Severance

     112       

8.2.4

  

Lender’s Right to Perform

     113  

IX.

 

SALE AND SECURITIZATION OF MORTGAGE

     114    

Section 9.1.

  

Sale of Mortgage and Securitization

     114    

Section 9.2.

  

Securitization Indemnification

     117    

Section 9.3.

  

Severance

     120       

9.3.1

  

Severance Documentation

     120       

9.3.2

  

Reserved

     121       

9.3.3

  

Cooperation; Execution; Delivery

     121    

Section 9.4.

  

Costs and Expenses

     121  

X.

 

MISCELLANEOUS

     121    

Section 10.1.

  

Exculpation

     121    

Section 10.2.

  

Survival; Successors and Assigns

     125    

Section 10.3.

  

Lender’s Discretion; Rating Agency Review Waiver

     125    

Section 10.4.

  

Governing Law

     125    

Section 10.5.

  

Modification, Waiver in Writing

     126    

Section 10.6.

  

Notices

     127    

Section 10.7.

  

Waiver of Trial by Jury

     128    

Section 10.8.

  

Headings, Schedules and Exhibits

     128    

Section 10.9.

  

Severability

     129    

Section 10.10.

  

Preferences

     129    

Section 10.11.

  

Waiver of Notice

     129    

Section 10.12.

  

Remedies of Borrower

     129  

 

v



--------------------------------------------------------------------------------

         Page    

Section 10.13.

  

Offsets, Counterclaims and Defenses

     129    

Section 10.14.

  

No Joint Venture or Partnership; No Third Party Beneficiaries

     130    

Section 10.15.

  

Publicity

     130    

Section 10.16.

  

Waiver of Marshalling of Assets

     130    

Section 10.17.

  

Certain Waivers

     130    

Section 10.18.

  

Conflict; Construction of Documents; Reliance

     131    

Section 10.19.

  

Brokers and Financial Advisors

     131    

Section 10.20.

  

Prior Agreements

     131    

Section 10.21.

  

Servicer

     131    

Section 10.22.

  

No Fiduciary Duty

     132    

Section 10.23.

  

Creation of Security Interest

     133    

Section 10.24.

  

Assignments and Participations

     133    

Section 10.25.

  

Counterparts

     134    

Section 10.26.

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     134    

Section 10.27.

  

Co-Lenders

     135    

Section 10.28.

        134  

 

vi



--------------------------------------------------------------------------------

Schedules and Exhibits

 

Schedules:

       

Schedule I

     -       

Reserved

Schedule II

     -       

Reserved

Schedule III

     -       

Organization of Borrower

Schedule IV

     -       

Exceptions to Representations and Warranties

Schedule V

     -       

Definition of Special Purpose Bankruptcy Remote Entity

Schedule VI

     -       

Recycled Entity Certificate

Schedule VII

     -       

Ratable Share

Exhibits:

       

Exhibit A

     -       

Legal Description

Exhibit B

     -       

Secondary Market Transaction Information

Exhibit C

     -       

Form of Alteration Deficiency Guaranty

Exhibit D

     -       

Form of Contribution Agreement

Exhibit E

     -       

Standard Form of Lease

Exhibit F

     -       

Reserved

Exhibit G

     -       

Reserved

Exhibit H

     -       

Form of Completion Guaranty

 

vii



--------------------------------------------------------------------------------

LOAN AGREEMENT

This LOAN AGREEMENT, dated as of June 1, 2017 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
DEUTSCHE BANK AG, NEW YORK BRANCH, a branch of Deutsche Bank AG, a German bank,
authorized by the New York Department of Financial Services, having an address
at 60 Wall Street, 10th Floor, New York, New York 10005 (together with its
permitted successors and assigns, “DB”) and CITIGROUP GLOBAL MARKETS REALTY
CORP., a New York corporation, having an address at 390 Greenwich Street, 7th
Floor, New York, NY 10013 (together with its permitted successors and assigns,
“Citi”; each of DB and Citi, a “Co-Lender” and, collectively, together with
their respective successors and assigns, “Lender”) and 731 OFFICE ONE LLC, a
Delaware limited liability company, having an address at c/o Alexander’s, Inc.,
210 Route 4 East, Paramus, New Jersey 07652 (together with its permitted
successors and assigns, “Borrower”).

All capitalized terms used herein shall have the respective meanings set forth
in Article 1 hereof.

W I T N E S S E T H :

WHEREAS, Borrower desires to obtain the Loan from Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms and conditions of this Agreement and the other Loan
Documents.

NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:

I.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1.    Specific Definitions.

For all purposes of this Agreement, except as otherwise expressly provided:

“Acceptable Leasing Expenses” shall mean actual out-of-pocket expenses
(including brokerage commissions and tenant allowances and improvements)
incurred by Borrower in leasing space at the Property pursuant to Leases entered
into in accordance with the Loan Documents, which expenses are in each case on
market terms and conditions or on such other terms and conditions as are
approved by Lender, which approval shall not be unreasonably withheld.

“Acknowledgment” shall mean (i) with respect to the initial Interest Rate Cap
Agreement, the Acknowledgment, dated on or about the date hereof made by
Counterparty and (ii) with respect to any Replacement Interest Rate Cap
Agreement, the Acknowledgment made by an Approved Counterparty, which
Acknowledgment shall be in substantially the same form as the Acknowledgment
delivered by Counterparty in connection with the initial Interest Rate Cap
Agreement or shall otherwise be in form and substance reasonably acceptable to
Lender.



--------------------------------------------------------------------------------

“Affiliate” shall mean, as to any Person, any other Person that (i) owns
directly or indirectly fifty percent (50%) or more of all equity interests in
such Person, and/or (ii) is in Control of, is Controlled by or is under common
ownership or Control with such Person.

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Alteration Deficiency Guaranty” shall mean a guaranty (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time) in favor of Lender pursuant to the terms and provisions of Section 4.12.2
of this Agreement, which shall be substantially in the form attached hereto as
Exhibit C and shall be executed and delivered by a Qualified Guarantor.

“Alteration Threshold” shall mean five percent (5%) of the Outstanding Principal
Balance; provided, however, that the list of any alterations performed which are
detailed in the proviso to the definition of Material Alteration shall not be
included in determining whether an alteration exceeds the Alteration Threshold.

“ALX” means Alexander’s, Inc., a Delaware corporation, and its permitted
successors by merger, consolidation or transfer of all or substantially all of
the assets of Alexander’s, Inc., subject to any applicable terms, covenants
and/or conditions of this Agreement.

“ALX Letter of Credit Agreement” shall mean that certain letter agreement, of
even date herewith, by and between ALX and Lender, and acknowledged, agreed and
consented to by Borrower, under which ALX agrees to maintain possession and
control of the Bloomberg Letters of Credit for the Term, subject to ALX’s
obligations thereunder to deliver the Bloomberg Letters of Credit to Lender, or
to allow Borrower to draw upon the same, as and when required thereunder.

“ALX Ownership Condition” shall mean one or more of (i) VRLP, (ii) VRT,
(iii) one or more Interstate Parties and/or (iv) one or more Eligible Qualified
Owners owns (beneficially and economically) and controls not less than
twenty-five percent (25%) of the shares outstanding in ALX.

“Annual Budget” shall mean the operating and capital budget for the Property
setting forth, on a month-by-month basis, in reasonable detail, each line item
of Borrower’s good faith estimate of anticipated Operating Income, Operating
Expenses and Capital Expenditures for the applicable Fiscal Year.

“Approved Capital Expenditures” shall mean Capital Expenditures incurred by
Borrower and either (i) included in the Approved Annual Budget or (ii) approved
by Lender, which approval shall not be unreasonably withheld or delayed.

“Approved Counterparty” shall mean a bank or other financial institution (or its
guarantor, as applicable) which has (a) a long-term unsecured debt rating of
“A+” or higher by S&P, (b) a long-term unsecured debt rating of “A1” or higher
by Moody’s and (c) if rated by Fitch, a long-term unsecured debt rating of “A+”
or higher by Fitch (collectively, the “Required Ratings”).

 

2



--------------------------------------------------------------------------------

“Assignment of Agreements” shall mean that certain Collateral Assignment of
Agreements, Licenses, Permits and Contracts, dated as of the date hereof, from
Borrower, as assignor, to Lender, as assignee.

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee.

“Assignment of Leasing Agreement” shall mean that certain Assignment of Leasing
Agreement and Subordination of Commission Fees, dated as of the date hereof,
among Borrower, Alexander’s Management LLC, a New York limited liability
company, and Lender.

“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees, dated as of the date
hereof, among Borrower, Manager and Lender.

“Assumed Note Rate” shall mean an interest rate equal to the sum of 1%, plus the
Spread plus LIBOR as determined on the preceding Interest Determination Date.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect to all or any part of the Property.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder.

“Bloomberg” shall mean Bloomberg L.P., a Delaware limited partnership, or any
successor Tenant under the Bloomberg Lease in accordance with the terms hereof.

“Bloomberg Lease” shall mean, that certain Agreement of Lease, dated as of
April 30, 2001, between Seven Thirty One Limited Partnership, a New York limited
partnership (predecessor-in-interest to Borrower) (“Original Landlord”), as
landlord, and Bloomberg, as tenant, as amended by (i) that certain letter
agreement, dated as of December 20, 2001, between Original Landlord and
Bloomberg, (ii) that certain letter agreement, dated as of January 30, 2002,
between Original Landlord and Bloomberg, (iii) that certain First Amendment of
Lease, dated as of April 19, 2002, between Original Landlord and Bloomberg,
(iv) that certain letter agreement, dated as of July 3, 2002, between Original
Landlord and Bloomberg, (v) that certain letter agreement, dated as of
September 30, 2002, between 731 Commercial LLC, a Delaware limited liability
company (successor-in-interest to Original Landlord) (“731 Commercial”) and
Bloomberg, (vi) that certain letter agreement, dated as of February 5, 2003,
between 731 Commercial and Bloomberg, (vii) that certain letter agreement, dated
as of March 14, 2003, between 731 Commercial and Bloomberg, (viii) that certain
letter agreement, dated as of April 14, 2003, between 731 Commercial and
Bloomberg, (ix) that certain letter agreement, dated as of May 22, 2003, between
731 Commercial and Bloomberg, (x) that certain letter agreement, dated as of
November 4, 2003, between 731 Commercial and Bloomberg, (xi) that certain letter
agreement, dated as of November 14, 2003, between 731 Commercial and Bloomberg,
(xii) that certain letter agreement, dated as of September 29, 2004, between
Borrower (successor-in-interest to 731 Commercial) and Bloomberg, (xiii) those
certain two letter agreements, dated as of February 7, 2005, between Borrower
and Bloomberg, (xiv) that certain letter agreement, dated as of March 8, 2005,
between Borrower and Bloomberg, (xv) that certain letter agreement, dated

 

3



--------------------------------------------------------------------------------

as of December 31, 2009, between Borrower and Bloomberg, (xvi) that certain
Second Amendment of Lease, dated as of January 12, 2016, between Borrower and
Bloomberg, and (xvii) that certain Third Amendment of Lease, dated as of
April 20, 2017, between Borrower and Bloomberg, as so amended and as the same
may be further amended, supplemented or otherwise modified from time to time in
accordance with this Agreement.

“Bloomberg Lease Default” shall mean the occurrence of an “Event of Default” as
such term is defined in the Bloomberg Lease.

“Bloomberg Letters of Credit” shall mean, collectively, (a) that certain
Irrevocable Standby Letter of Credit No. OSB22543NYA, dated as of January 28,
2016, issued by The Bank of Nova Scotia, New York Agency in favor of Borrower
and its successors and assigns, as beneficiary, in the notional amount of
$150,000,000, the applicant and customer under which is Bloomberg and (b) that
certain Irrevocable Standby Letter of Credit No. 04140124, dated as of
January 29, 2016, issued by BNP Paribas in favor of Borrower and its successors
and assigns, as beneficiary, in the notional amount of $50,000,000, the customer
under which is Bloomberg, as either of the foregoing may be amended, restated,
extended, replaced, supplemented or otherwise modified from time to time, and
including without limitation, any other letter of credit delivered by or on
behalf of Bloomberg with respect to the Bloomberg Lease.

“Borrower Affiliate” shall mean (i) any Affiliate of Borrower, (ii) VRLP, VRT or
any Affiliate of VRLP or VRT, so long as, in each case, VRLP, VRT or any
Affiliate of VRLP or VRT owns directly or indirectly ten percent (10%) or more
of the direct or indirect ownership interests in ALX, and/or (iii) any director
or officer of Borrower or of a Borrower Affiliate.

“Business Day” shall mean any day other than (i) a Saturday and a Sunday and
(ii) a day on which federally insured depository institutions in the State of
New York or the states in which the corporate trust office of Lender’s trustee
or certificate administrator and the offices of Lender, its Servicer or its
Servicer’s collection account are located are authorized or obligated by law,
governmental decree or executive order to be closed.

“Bylaws” shall mean the Bylaws of the Beacon Court Condominium as in effect on
the date hereof (together with any amendments or supplements thereto, subject to
terms, covenants and/or conditions of this Agreement).

“Calculation Date” shall mean the last day of each calendar quarter during the
Term.

“Capital Expenditures” for any period shall mean amounts expended for
replacements and alterations to the Property (excluding tenant improvements) and
required to be capitalized according to GAAP.

“Cash Management Agreement” shall mean that certain Cash Management Agreement of
even date herewith among Lender, Deposit Bank, Borrower, and Manager.

“Citi” shall have the meaning set forth in the introductory paragraph hereto.

“Clearing Account Agreement” shall mean that certain Deposit Account Control
Agreement dated the date hereof by and among Borrower, Lender, Manager and the
Clearing Bank.

 

4



--------------------------------------------------------------------------------

“Clearing Bank” means Wells Fargo Bank, National Association, or such other
Eligible Institution as may be selected by Borrower and reasonably approved by
Lender.

“Closing Date” shall mean the date of the funding of the Loan.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Co-Lender” shall have the meaning set forth in the introductory paragraph
hereto.

“Common Elements” shall mean the “Common Elements” as defined in the Condominium
Declaration.

“Common Expenses” shall mean all common expenses of the Condominium incurred
pursuant to the Condominium Documents (including, for the avoidance of doubt,
common expenses incurred pursuant to the Condominium Declaration).

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Condominium” shall mean the condominium regime created under, and governed by,
the Condominium Documents.

“Condominium Act” shall mean the provisions of Article 9-B of the Real Property
Law of the State of New York, as the same may be amended from time to time.

“Condominium Board” shall mean (i) the organization managing the Condominium by
virtue of the Condominium Act and the Condominium Documents on behalf of all the
owners of the Units comprising the Condominium and (ii) the organization
managing Office Unit 1(as such term is defined in the Condominium Declaration)
and Office Unit 2 (as such term is defined in the Condominium Declaration) by
virtue of the Condominium Act and the Condominium Documents on behalf of all the
owners of the Office Units (as such term is defined in the Condominium
Declaration).

“Condominium Common Charges” shall mean the share of Common Expenses payable by
Borrower as owner of the Property or any portion thereof under the Condominium
Documents.

“Condominium Declaration” shall mean that certain Amended and Restated
Declaration of Beacon Court Condominium made under the Condominium Act, dated
February 8, 2005 and recorded on March 9, 2005, in the Office of the Register,
The City of New York, County of New York, in CRFN 2005000139245 (together with
any permitted modifications, amendments, restatements or supplements).

“Condominium Documents” shall mean all documents, as required by the Condominium
Act and otherwise, relating to the submission of the Property to the provisions
of said

 

5



--------------------------------------------------------------------------------

Condominium Act or to the regulation, operation, administration or sale thereof
after such submission, including, but not limited to, the Condominium
Declaration (and all exhibits and schedules annexed thereto), articles of
incorporation, if applicable, Bylaws and rules and regulations of a condominium,
floor plans and plats.

“Condominium Property” shall mean the General Common Elements, the Office Common
Elements and the Office Limited Common Elements.

“Condominium Proxy” shall mean, individually or collectively as the context may
require, those certain an irrevocable proxy agreements, each dated as of the
date hereof, given by Borrower to Lender in connection with the Loan with
respect to the exercise of Borrower’s rights on the Condominium Board.

“Confirmed Qualified Owner” shall mean a Person with respect to which Rating
Agency Confirmation has been obtained and that would have been a Eligible
Qualified Owner under one or more of clauses (a) through (e) of the definition
thereof had the minimum dollar amounts specified therein been half of the
amounts actually specified therein.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Special Taxes
or branch profits Special Taxes.

“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, through the ownership of voting securities, by contract
or otherwise, and Control shall not be deemed absent solely because a
non-managing member, partner or shareholder shall have veto rights with respect
to major decisions, and the terms Controlled, Controlling and Common Control
shall have correlative meanings.

“Control and Ownership Condition” means a condition that is satisfied if and for
so long as each of the following is true: (1) one or more of ALX (so long as the
ALX Ownership Condition is satisfied), VRLP, VRT, one or more Interstate Parties
and/or one or more Eligible Qualified Owners, individually or collectively,
Control Borrower and own at least 25% of the equity interests in Borrower
(directly or indirectly) (the foregoing, collectively, the “Controlling Owner”),
and (2) the Property is managed by a Qualified Manager.

“Counterparty” shall mean, with respect to the initial Interest Rate Cap
Agreement, [                                        ] and with respect to any
Replacement Interest Rate Cap Agreement, any Approved Counterparty thereunder.

“DB” shall have the meaning set forth in the introductory paragraph hereto.

“Debt” shall mean the Outstanding Principal Balance together with all interest
accrued and unpaid thereon and all other sums (including any Spread Maintenance
Premium, if applicable) due to Lender from time to time in respect of the Loan
under the Note, this Agreement, the Mortgage, the Environmental Indemnity or any
other Loan Document.

“Debt Service” shall mean, with respect to any particular period, the scheduled
interest payments due under the Note in such period.

 

6



--------------------------------------------------------------------------------

“Debt Service Coverage Ratio” shall mean a ratio for the applicable period,
reasonably determined by Lender, in which:

(a)    the numerator is the Net Operating Income for such period; and

(b)    the denominator is the aggregate Debt Service payable for such period, as
calculated assuming an interest rate equal to the Spread for the Loan plus the
Strike Price.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would constitute an Event of Default.

“Default Rate” shall mean, with respect to any Note or Note Component, a rate
per annum equal to the lesser of (i) the Maximum Legal Rate or (ii) three
percent (3%) above the applicable Interest Rate.

“Deposit Account” shall mean an Eligible Account at the Deposit Bank.

“Deposit Bank” shall mean Wells Fargo Bank, N.A. or such other bank as shall be
designated from time to time by Lender (which other bank shall at all times be
an Eligible Institution), provided that so long as Wells Fargo Bank, N.A. is an
Eligible Institution, unless an Event of Default has occurred and is continuing
hereunder, Lender may not replace Wells Fargo Bank, N.A. without obtaining
Borrower’s prior written consent to any replacement (such consent not to be
unreasonably withheld).

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is an account or accounts (or
subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution, having a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authorities. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least A-1 by S&P, P-1
by Moody’s, F-1 by Fitch and R-1 (middle) by DBRS in the case of accounts in
which funds are held for thirty (30) days or less or, in the case of Letters of
Credit or accounts in which funds are held for more than thirty (30) days, the
long term unsecured debt obligations of which are rated at least “A+” by Fitch
and S&P, “A1” by Moody’s and A by DBRS, or such other depository institution
otherwise approved by the Rating Agencies from time to time.

“Eligible Qualified Owner” shall mean a Qualified Transferee that is any one of
the following (or is wholly owned and Controlled by any one or more of the
following):

(a)    a pension fund, pension trust or pension account satisfying the
Experience Threshold that (i) owns real estate assets in excess of
$2,000,000,000 (exclusive of the Property) and (ii) is managed by a Person that
controls (by ownership or management) real estate assets in excess of
$2,000,000,000 (exclusive of the Property);

 

7



--------------------------------------------------------------------------------

(b)    a pension fund advisor satisfying the Experience Threshold that
(i) immediately prior to any transfer of the Property to such Person, controls
(by ownership or management) real estate assets in excess of $2,000,000,000
(exclusive of the Property) and (ii) is acting on behalf of one or more pension
funds that, in the aggregate, own real estate assets in excess of $2,000,000,000
(exclusive of the Property);

(c)    an insurance company which is subject to the jurisdiction of an insurance
commissioner (or similar official or agency) of any state or territory of the
United States (including the District of Columbia) satisfying the Experience
Threshold that (i) has a Net Worth, as of a date not more than six (6) months
prior to the date of the transfer of the Property or an interest therein to such
insurance company, of at least $1,000,000,000 and (ii) controls (by ownership or
management) real estate assets in excess of $2,000,000,000 (exclusive of the
Property);

(d)    a corporation organized under the banking laws of the United States or
any state or territory of the United States (including the District of Columbia)
satisfying the Experience Threshold that (i) has a combined capital and surplus
equal to at least $1,000,000,000 and (ii) controls (by ownership or management)
real estate assets of at least $2,000,000,000 (exclusive of the Property);

(e)    a Person satisfying the Experience Threshold that (i) has a long-term
unsecured debt rating from each Rating Agency that rates such Person’s long-term
unsecured debt, and in any event from at least two (2) of the Rating Agencies,
that is Investment Grade or (ii) (A) has a Net Worth, as of a date not more than
six (6) months prior to the date of any transfer of the Property to such Person,
of at least $1,000,000,000 and (B) controls (by ownership or management) real
estate assets of at least $2,000,000,000 (exclusive of the Property);

(f)    a Confirmed Qualified Owner; and/or

(g)    an investment fund, limited liability company, limited partnership or
general partnership (a “Permitted Investment Fund”) where (i) a Permitted Fund
Manager satisfying the Experience Threshold acts (directly or indirectly) as
general partner, managing member or fund manager, and (ii) the Permitted
Investment Fund has a Net Worth of at least $1,000,000,000 excluding the
Property and either the Permitted Fund Manager or the Permitted Investment Fund
is regularly engaged in the business of controlling (by ownership or management)
real estate assets.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement dated as of the date hereof executed by Borrower in connection with
the Loan for the benefit of Lender.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate” shall mean at any time, each trade or business (whether or not
incorporated) that would, at the time, be treated together with Borrower as a
single employer under Section 414(b), (c), (m) or (o) of the Code.

 

8



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean (a) Special Taxes (including any additions to tax,
penalties and interest) imposed on or measured by net income (however
denominated) or net profits (including any branch profits or franchise taxes)
of, or required to be withheld or deducted from any payment to any Co-Lender or
any of its Affiliates, divisions or branches by the jurisdiction imposing such
Special Tax (or any political subdivision thereof) (i) as a result of such
Co-Lender (or Affiliate, divisions or branches of such Co-Lender) being a
resident or deemed to be resident, is organized, maintains an office, or carries
on business or is deemed to carry on business to which such payment relates, in
the jurisdiction imposing such taxes or (ii) that are Other Connection Taxes;
(b) any U.S. federal withholding tax that is imposed on amounts payable to or
for the account of such Co-Lender (or any transferee, successor or assignee
thereof, including any Person that is sold or assigned an interest in the Loan
pursuant to Article IX) under the law in effect at the time such Co-Lender (or
such transferee, successor or assignee) becomes a party to this Agreement or
changes its lending office, except in each case to the extent that, pursuant to
Section 2.9.2, amounts with respect to such Special Taxes were payable either to
such Co-Lender’s (or such transferee’s, successor’s or assignee’s) assignor
immediately before such Co-Lender (or such transferee, successor or assignee)
became a party hereto or to such Co-Lender (or such transferee, successor or
assignee) immediately before it changed its lending office, (c) any backup
withholding taxes; (d) taxes imposed on account of such Co-Lender not providing
documentation (including documentation regarding direct or indirect owners) that
would have reduced or eliminated such taxes, provided that such Co-Lender is
legally entitled to provide such documentation; and (e) U.S. federal withholding
taxes imposed on account of Sections 1471-74 of the Code (or any similar or
successor provision that is substantively comparable and not materially more
onerous to comply with) and any current or future regulations or official
interpretations thereof.

“Excusable Delay” shall mean a delay solely due to acts of God, Governmental
Authority restrictions, stays, judgments, orders, decrees, enemy actions, civil
commotion, fire, casualty, strikes, work stoppages, shortages of labor or
materials or other causes beyond the reasonable control of Borrower (including
any delays in any determinations under the Condominium Documents as to whether
or not the building will be restored and any delays caused by the owner of a
Unit other than Borrower).

“Experience Threshold” shall mean the ownership and/or management of more than
5,000,000 leasable square feet (excluding the Property) of institutional class
office properties located in central business districts of major urban centers
of the United States of America, with at least five (5) years’ experience in the
ownership and/or management of such properties.

“Extension Notice” shall mean the First Extension Notice, the Second Extension
Notice, the Third Extension Notice or the Fourth Extension Notice, as
applicable.

“Extension Option” shall mean the First Extension Option, the Second Extension
Option, the Third Extension Option or the Fourth Extension Option, as
applicable.

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the Term, or such other fiscal
year as may be selected by Borrower and approved by Lender, which approval shall
not be unreasonably withheld, delayed or conditioned.

“Fitch” shall mean Fitch, Inc.

 

9



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession as of the date of the applicable financial
report or other date when GAAP is applicable.

“General Common Elements” shall mean the “General Common Elements” as such term
is defined in the Condominium Declaration.

“Governmental Authority” shall mean any court, board, agency, department,
committee, commission, central bank, office or authority of any nature
whatsoever (including any political subdivision or instrumentality thereof) for
any governmental or quasi-governmental unit (whether federal, state,
commonwealth, county, district, municipal, city, parish, provincial or
otherwise) (whether of the government of the United States or any other nation)
now or hereafter in existence (including any supra-national bodies such as the
European Union or the European Central Bank and any intergovernmental
organizations such as the United Nations).

“Gross Income” shall mean, for the applicable calculation period, an amount
equal to:

(A)    the sum of the following amounts (without duplication): (i) actual base
rents received by Borrower during the four calendar quarters then most recently
ended under Leases at the Property with Tenants that have accepted possession
and are paying full unabated base rent as of the date of such calculation (“Bona
Fide Leases”), adjusted to annualize rent increases that commenced during such
four calendar quarters or that will commence within 30 days following the end of
such four calendar quarters (in each case only with respect to permanent rent
increases specified in the corresponding Leases); (ii) actual percentage rents,
escalation payments, payments on account of electricity, condenser water usage
and overtime charges, other recoveries and other sundry charges received by
Borrower under Bona Fide Leases during such four calendar quarters; (iii) pro
forma base rents for Leases at the Property entered into as of the date of
calculation if as of such date the Tenant under each such Lease has taken
possession of its premises, nine (9) months or less of rent abatements remain
outstanding under such Lease, and all of Borrower’s obligations which are
conditions to the commencement of each such Lease have been satisfied (excluding
de minimis amounts owed to the Tenant under such Lease and amounts owed to the
Tenant under such Lease for which Lender is holding reserves); and (iv) actual
cash flow receipts received by Borrower from other sources at the Property
during such four calendar quarters (to the extent not covered in (i) through
(iii) above); less

(B)    the sum of the following amounts (without duplication): (i) any amounts
included in (A) above representing sales, use and occupancy or other taxes on
receipts required to be accounted for by Borrower to any Governmental Authority,
tax rebates, refunds, proceeds from the sale of furniture, fixtures and
equipment or any other sale, transfer or exchange, proceeds from any financing,
capital contributions, interest income from any source other than the Deposit
Account, the Accounts or other accounts required to be maintained for the
benefit of Lender pursuant to the Loan Documents, Insurance Proceeds (other than
business interruption or rent loss insurance proceeds), Awards, forfeited Tenant
security deposits (other than if applied in the ordinary course to the payment
of rent and the Tenant under the applicable Lease is otherwise not in default
thereunder beyond any applicable notice and cure periods), utility and other
similar

 

10



--------------------------------------------------------------------------------

deposits, Lease Termination Payments and any other extraordinary or other
non-recurring revenues; and (ii) any amounts included in (A) above received
(w) from Tenants not paying full, unabated base rent as of the date of
calculation (except as set forth in clause (iii) above), (x) from Tenants that
are in material default of their obligations to pay monthly base rent under
their Leases and such default has remained uncured for thirty (30) days,
(y) from Tenants that are the subject of a bankruptcy or other insolvency
proceeding (unless such Leases have been affirmed in the applicable bankruptcy
or insolvency proceeding), and (z) from Tenants under month-to-month Leases
(provided, however, that any Lease that has continued on a month-to-month basis
for more than six (6) months and neither Borrower nor Tenant has delivered
notice of an intention to terminate shall not constitute a month-to-month Lease)
or Leases where the term expires within thirty (30) days from the determination
of Gross Income (unless an extension of such Lease or a new Lease has been
executed).

“Gross Revenue” shall mean all revenue derived from the ownership and operation
of the Property from whatever source, including Rents and any Insurance Proceeds
(whether or not Lender elects to treat any such Insurance Proceeds as business
or rental interruption Insurance Proceeds pursuant to Section 5.4(f)).

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, except if
the partnership, operating or similar agreement provides that the same is waived
to the extent such Person lacks funds to pay the same, (iv) all indebtedness
guaranteed by such Person, directly or indirectly, (v) all obligations under
leases that constitute capital leases for which such Person is liable, (vi) all
obligations of such Person under interest rate swaps, caps, floors, collars and
other interest hedge agreements, in each case for which such Person is liable or
its assets are liable, whether such Person (or its assets) is liable
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations such Person otherwise assures a creditor against loss and
(vii) all obligations under any PACE Loans.

“Indemnified Taxes” means Special Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by Borrower under any Loan Document.

“Independent” shall mean, when used with respect to any Person, a Person who:
(i) does not have any direct financial interest or any material indirect
financial interest in Borrower or in any Borrower Affiliate, (ii) is not
connected with Borrower or any Borrower Affiliate as an officer, employee,
promoter, underwriter, trustee, partner, member, manager, creditor, director,
supplier, customer or person performing similar functions (other than as a
result of providing services to Borrower or any Borrower Affiliate) and (iii) is
not a member of the immediate family of a Person defined in clauses (i) or
(ii) above.

“Independent Accountant” shall mean (i) a firm of nationally-recognized,
certified public accountants which is Independent and which is selected by
Borrower and is either a “Big 4” accounting firm or is otherwise reasonably
acceptable to Lender or (ii) such other certified public accountant(s) selected
by Borrower, which is Independent and reasonably acceptable to Lender.

 

11



--------------------------------------------------------------------------------

“Insolvency Opinion” shall mean that certain bankruptcy non-consolidation
opinion letter dated the date hereof delivered by Locke Lord LLP in connection
with the Loan.

“Interest Determination Date” shall mean, (A) with respect to the Initial
Interest Period, the date that is two (2) Business Days before the Closing Date
and (B) with respect to any other Interest Period, the date which is two
(2) Business Days prior to the fifteenth (15th) day of each calendar month. When
used with respect to an Interest Determination Date, Business Day shall mean any
day on which banks are open for dealing in foreign currency and exchange in
London.

“Interest Rate” shall mean, with respect to each Interest Period, an interest
rate per annum equal to (i) for a LIBOR Loan, the sum of (a) LIBOR, determined
as of the Interest Determination Date immediately preceding the commencement of
such Interest Period and, plus (b) the Spread; and (ii) for a Prime Rate Loan,
the sum of (a) the Prime Rate, plus (b) the Prime Rate Spread.

“Interest Rate Cap Agreement” shall mean the Confirmation and Agreement
(together with the confirmation and schedules relating thereto), dated on or
about the date hereof, between the Counterparty and Borrower, obtained by
Borrower and collaterally assigned to Lender pursuant to this Agreement. After
delivery of a Replacement Interest Rate Cap Agreement to Lender, the term
Interest Rate Cap Agreement shall be deemed to mean such Replacement Interest
Rate Cap Agreement. The Interest Rate Cap Agreement shall be governed by the
laws of the State of New York and shall contain each of the following:

(a)    the notional amount of the Interest Rate Cap Agreement shall be equal to
the Outstanding Principal Balance;

(b)    the remaining term of the Interest Rate Cap Agreement shall at all times
extend through the end of the Interest Period in which the Maturity Date occurs
as extended from time to time pursuant to this Agreement and the Loan Documents;

(c)    the Interest Rate Cap Agreement shall be issued by the Counterparty to
Borrower and shall be pledged to Lender by Borrower in accordance with this
Agreement;

(d)    the Counterparty under the Interest Rate Cap Agreement shall be obligated
to make a stream of payments, directly to the Clearing Account (whether or not
an Event of Default has occurred) from time to time equal to the product of
(i) the notional amount of such Interest Rate Cap Agreement multiplied by
(ii) the excess, if any, of LIBOR (as defined herein) over the Strike Price and
shall provide that such payment shall be made on a monthly basis in each case
not later than (after giving effect to and assuming the passage of any cure
period afforded to such Counterparty under the Interest Rate Cap Agreement,
which cure period shall not in any event be more than three Business Days) each
Monthly Payment Date;

(e)    the Counterparty under the Interest Rate Cap Agreement shall execute and
deliver the Acknowledgment; and

 

12



--------------------------------------------------------------------------------

(f)    the Interest Rate Cap Agreement shall impose no material obligation on
the beneficiary thereof (after payment of the acquisition cost) and shall be in
all material respects reasonably satisfactory in form and substance to Lender
and shall satisfy applicable Rating Agency standards and requirements,
including, without limitation, provisions satisfying Rating Agencies standards,
requirements and criteria (i) that incorporate representations by the
Counterparty that no withholding taxes shall apply to payments by the
Counterparty, and provide for “gross up” payments by the Counterparty for any
withholding tax, and (ii) whereby the Counterparty agrees not to file or join in
the filing of any petition against Borrower under the Bankruptcy Code or any
other Federal or state bankruptcy or insolvency law.

“Interstate” shall mean Interstate Properties, a New Jersey general partnership.

“Interstate Parties” shall mean, collectively (i) Interstate, so long as
Interstate is Controlled by any one or more of Roth, Mandelbaum and Wight,
(ii) Steven Roth (“Roth”), (iii) David Mandelbaum (“Mandelbaum”), (iv) Russell
B. Wight, Jr. (“Wight”), or (v) any trust Controlled by any of the Persons
described in clauses (ii), (iii) or (iv) created for the benefit of any of the
Persons described in clauses (ii), (iii) or (iv) or any of the immediate family
members (including children by adoption) of the Persons referred to in clauses
(ii), (iii) or (iv).

“Investment Grade” shall mean, with respect to any Person, that the long-term
unsecured debt obligations of such Person are rated at least “BBB-” by S&P or
its equivalent by another Rating Agency.

“Lease” shall mean any lease, sublease, sub-sublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted by Borrower (or any
predecessor-in-interest of Borrower) a possessory interest in, or right to use
or occupy, all or any portion of any space in the Property, and every
modification, amendment or other agreement relating to such lease, sublease,
sub-sublease, or other agreement entered into in connection with such lease,
sublease, sub-sublease, or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.

“Leasing Agreement” shall mean that certain Real Estate Retention Agreement,
dated February 28, 2014, between Borrower and Alexander’s Management LLC, a New
York limited liability company (the “Leasing Agent”), pursuant to which the
Leasing Agent is to provide leasing and other services with respect to the
Property, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time in accordance with the terms hereof.

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Loan, any
Secondary Market Transaction with respect to the Loan, Borrower or the Property
or any part thereof or the construction, use, alteration or operation thereof,
or any part thereof, whether now or hereafter enacted and in force, including,
without limitation, the Securities Act, the Exchange Act, Regulation AB, the
rules and regulations promulgated pursuant to the Dodd-Frank Wall Street Reform
and Consumer Protection Act, zoning and land use laws, the Americans with
Disabilities Act of 1990, and all permits, licenses and authorizations and
regulations relating thereto, and all

 

13



--------------------------------------------------------------------------------

covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, including any which may (i) require
repairs, modifications or alterations in or to the Property or any part thereof,
or (ii) in any way limit the use and enjoyment thereof, but for the avoidance of
doubt, excluding the Condominium Documents.

“Letter of Credit” shall mean an irrevocable, unconditional, transferable
(without payment of any transfer fee), clean sight draft letter of credit
(either an evergreen letter of credit or one which does not expire until at
least thirty (30) Business Days after the Stated Maturity Date) in favor of
Lender and entitling Lender to draw thereon in New York, New York, issued by a
domestic Eligible Institution or the U.S. agency or branch of a foreign Eligible
Institution; provided that a letter of credit shall cease to be a Letter of
Credit if at any time the issuing institution is no longer an Eligible
Institution. The following terms and conditions shall apply to each Letter of
Credit:

(a)    Each such Letter of Credit shall expressly provide that partial draws are
permitted thereunder.

(b)    Each such Letter of Credit shall expressly provide that it is freely
transferable (without payment of any transfer fee) to any successor or assign of
Lender.

(c)    Lender shall be entitled to draw on any Letter of Credit immediately and
without further notice (1) upon the occurrence and during the continuance of any
Event of Default, (2) if Borrower shall not have delivered to Lender, no less
than thirty (30) days prior to the expiration date of such Letter of Credit
(including any renewal or extension thereof), a renewal or extension of such
Letter of Credit or a replacement Letter of Credit for a term of not less than
one year (or through the date that is thirty (30) days beyond the Maturity Date,
whichever is earlier), or (3) within ten (10) Business Days after receiving
notice from Lender that the issuing institution is not an Eligible Institution,
either (x) deliver to Lender a replacement Letter of Credit or (y) deposit with
Lender cash collateral in lieu of such Letter of Credit or (z) deliver to Lender
a guaranty from a Qualified Guarantor in form and substance reasonably
satisfactory to Lender, if and only if such a guaranty is expressly permitted to
be delivered hereunder in respect of the matter for which such Letter of Credit
was delivered.

“LIBOR” shall mean, with respect to each Interest Period and each Interest
Determination Date, the rate per annum (rounded to the nearest 1/1,000 of 1%
(0.001%)) calculated by the Lender as set forth below:

(a)    The rate for deposits in U.S. Dollars for a one-month period that appears
on Reuters Screen LIBOR01 Page (or its equivalent) as of 11:00 a.m., London
time, on such Interest Determination Date.

(b)    If such rate does not appear on Reuters Screen LIBOR01 Page (or its
equivalent) as of 11:00 a.m., London time, on the applicable Interest
Determination Date, the Lender shall request the principal London office of any
four major reference banks in the London interbank market selected by the Lender
to provide such reference bank’s offered quotation to prime banks in the London
interbank market for deposits in United States dollars for a one-month period as
of 11:00 a.m., London time, on such Interest Determination Date in a principal
amount of not less than $1,000,000 that is

 

14



--------------------------------------------------------------------------------

representative for a single transaction in the relevant market at the relevant
time. If at least two such offered quotations are so provided, LIBOR shall be
the arithmetic mean of such quotations. If only one quotation is provided, the
Lender shall request any three major banks in New York City selected by the
Lender to provide each such bank’s rates for loans in U.S. Dollars to leading
European banks for a one-month period as of 11:00 a.m., New York City time, on
such Interest Determination Date in a principal amount not less than $1,000,000
that is representative for a single transaction in the relevant market at the
relevant time, and if at least two such rates are so provided, LIBOR shall be
the arithmetic mean of such rates.

“LIBOR Loan” shall mean the Loan at such time as interest thereon accrues at a
rate of interest based upon LIBOR.

“Lien” shall mean any mortgage, deed of trust, lien (statutory or otherwise),
pledge, hypothecation, assignment, security interest, PACE Loan or any other
encumbrance, charge or transfer of, or any agreement to enter into or create any
of the foregoing, including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and mechanic’s,
materialmen’s and other similar liens and encumbrances.

“Liquid Assets” shall mean any of the following, but only to the extent owned
individually, free of all security interests, liens, pledges, charges or any
other encumbrance: (a) cash, (b) marketable direct obligations issued by, or
guaranteed by, the United States of America or issued by any agency or
instrumentality thereof and backed by the full faith and credit of the United
States of America, (c) Investment Grade municipal and corporate bonds, (d) time
deposits, demand deposits, certificates of deposit, Eurodollar time deposits,
time deposit accounts, term deposit accounts or bankers’ acceptances maturing
within two years from the date of acquisition or overnight bank deposits,
(e) investments in money market funds which invest substantially all of their
assets in securities of the type described in clauses (a) through (d) above, and
(f) marketable securities publicly traded on a nationally recognized stock
exchange (including operating partnership units of any operating partnership of
a publicly-traded real estate investment trust so long as, in each case, the
same are not subject to lock-up rights and can be readily converted into shares
of common stock in such publicly-traded real estate investment trust).

“Loan” shall mean the loan in the original principal amount of the Loan Amount,
made by Lender to Borrower pursuant to this Agreement.

“Loan Amount” means $500,000,000.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Cash Management Agreement, the Clearing
Account Agreement, the Assignment of Agreements, the Environmental Indemnity,
the Assignment of Management Agreement, the Assignment of Leasing Agreement, the
Condominium Proxy, the ALX Letter of Credit Agreement and any other documents,
agreements and instruments now or hereafter evidencing, securing or delivered to
Lender in connection with the Loan, as the same may be (and each of the
foregoing defined terms shall refer to such documents as they may be) amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

15



--------------------------------------------------------------------------------

“Low Debt Service Period” shall commence if the Debt Service Coverage Ratio is
less than 1.50:1.00 for two Test Periods ending on two consecutive Calculation
Dates, as reasonably determined by Lender, and shall end if the Property has
achieved a Debt Service Coverage Ratio of at least 1.50:1.00 for two Test
Periods ending on two consecutive Calculation Dates, as reasonably determined by
Lender.

“Major Lease” shall mean any Lease which, either individually, or when taken
together with any other Lease with the same Tenant or its Affiliates, and
assuming the exercise of all expansion rights and all preferential rights to
lease additional space contained in such Lease, (i) demises more than 100,000
rentable square feet at the Property, (ii) contains an option or other
preferential right to purchase all or any portion of the Property, (iii) is with
an Affiliate of Borrower as Tenant, (iv) is entered into during the continuance
of an Event of Default, or (v) contains any option to purchase or any right of
first refusal to purchase all or any portion of the Property or any right of the
Tenant thereunder to terminate its Lease (except if such termination right is
triggered by the destruction or condemnation of substantially all of the
Property or a failure by Borrower to deliver or build out the leased premises in
accordance with the conditions specified in the Lease).

“Management Agreement” shall mean the Office Unit 1 Management Agreement or the
Office Unit 2 Management Agreement, as applicable.

“Manager” means the Qualified Manager engaged from time to time to manage the
Property in accordance with the terms and conditions of the Loan Documents.

“Material Adverse Effect” shall mean any event or condition that has a material
adverse effect, in each case, taken as a whole on (a) the Property, (b) the use,
operation or value of the Property, (c) the business, profits, operations or
financial condition of Borrower, (d) the ability of any guarantor to perform its
obligations under any guaranty given in connection with the Loan or (e) the
ability of Borrower to repay the principal and interest of the Loan as it
becomes due or to satisfy any of Borrower’s obligations under the Loan
Documents.

“Material Alteration” shall mean any alteration affecting structural elements of
the Property the cost of which exceeds the Alteration Threshold; provided,
however, that in no event shall (i) any Tenant improvement work performed
pursuant to any Lease existing on the Closing Date or entered into hereafter in
accordance with the provisions of this Agreement, (ii) any alterations performed
as part of a Restoration, or (iii) any alterations required pursuant to
applicable Legal Requirements constitute a Material Alteration.

“Maturity Date” shall mean the Stated Maturity Date, provided that (a) in the
event of the exercise by Borrower of the First Extension Option pursuant to
Section 2.7, the Maturity Date shall be the First Extended Maturity Date, (b) in
the event of the exercise by Borrower of the Second Extension Option pursuant to
Section 2.7, the Maturity Date shall be the Second Extended Maturity Date,
(c) in the event of the exercise by Borrower of the Third Extension Option
pursuant to Section 2.7, the Maturity Date shall be the Third Extended Maturity
Date, and (d) in the event of the exercise by Borrower of the Fourth Extension
Option pursuant to Section 2.7, the Maturity Date shall be the Fourth Extended
Maturity Date, or such earlier date on which the final payment of principal of
the Note becomes due and payable as herein and therein provided, whether at the
Stated Maturity Date, by declaration of acceleration, extension or otherwise.

 

16



--------------------------------------------------------------------------------

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such Governmental
Authority whose laws are held by any court of competent jurisdiction to govern
the interest rate provisions of the Loan.

“Monthly Operating Expense Budgeted Amount” shall mean the monthly amount set
forth in the Approved Annual Budget for Operating Expenses for the calendar
month in which such Monthly Payment Date occurs.

“Monthly Payment Date” shall mean the eleventh (11th) day of every calendar
month occurring during the Term. The first Monthly Payment Date shall be
July 11, 2017.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Morningstar” shall mean Morningstar Credit Ratings, LLC, or any of its
successors in interest, assigns, and/or changed entity name or designation
resulting from any acquisition by Morningstar, Inc. or other similar entity of
Morningstar Credit Ratings, LLC.

“Mortgage” shall mean that certain first priority Consolidated, Amended and
Restated Mortgage, Assignment of Leases and Rents and Security Agreement, dated
the date hereof, executed and delivered by Borrower as security for the Loan and
encumbering the Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Multi-Asset Person” shall mean a Person in respect of which the net operating
income from the Property (or such portion thereof allocable to such Person) is
less than fifty percent (50%) of such Person’s aggregate gross income.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 3(37) of ERISA.

“Net Operating Income” shall mean, as of any date of determination, Gross Income
minus Operating Expenses.

“Net Worth” shall mean, with respect to any Person, the Gross Asset Value of
such Person minus the sum of (i) the Total Liabilities of such Person, and
(ii) minority interests not owned by such Person (provided that the
corresponding asset amount for such minority interests were included in the
calculation of Gross Asset Value). For purpose of this definition, (a) “Gross
Asset Value” shall mean the sum value of all assets of such Person, including,
but not be limited to Liquid Assets, personal homes and effects, operating
partnership units held by such Person in the operating partnership of any real
estate investment trust, the current market value of all marketable securities
and the real estate assets owned by such Person (with the value of such real
estate assets to be based on their respective market values), together with the
amount of all uncalled capital commitments of institutional “accredited
investors”, within the meaning of Regulation D promulgated under the Securities
Act of 1933, as amended, and/or a “qualified institutional buyers” or both
within the meaning of Rule 144A promulgated under the Securities Exchange Act of
1934, as amended, but in each case shall exclude the Property and any other
amounts owed to such Person by any of its Affiliates, and (b) “Total
Liabilities” shall mean the

 

17



--------------------------------------------------------------------------------

sum of all liabilities, including principal recourse and non-recourse debt,
drawn lines of credit, issued and undrawn letters of credit, unsecured debt,
subordinated debt, accounts payable and accrued expenses, federal and state tax
liabilities and unfunded obligations of such Person, and in each case shall
exclude any liabilities relating to the Property and any other amounts owed by
such Person to any of its Affiliates.

“NRSRO” shall mean any credit rating agency that has elected to be treated as a
nationally recognized statistical rating organization for purposes of
Section 15E of the Exchange Act, without regard to whether or not such credit
rating agency has been engaged by Lender or its designees in connection with, or
in anticipation of, a Securitization.

“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations.

“Office Common Elements” shall mean the “Office Common Elements” as such term is
defined in the Condominium Declaration.

“Office Limited Common Elements” shall mean the “Office Limited Common Elements”
as such term is defined in the Condominium Declaration.

“Office Unit 1 Management Agreement” shall mean the management agreement entered
into by and between Borrower and the current Manager with respect to the Unit
known as Office Unit 1 (as defined in the Condominium Declaration) and the
related Office Limited Common Elements or any replacement management agreement
entered into by and between Borrower and a Manager in accordance with the terms
of the Loan Documents, pursuant to which the Manager is to provide management
and other services with respect to such Unit and related Office Limited Common
Elements, in either such case, as the same may be amended, restated, replaced,
extended, renewed, supplemented or otherwise modified from time to time in
compliance with the terms and conditions of the Loan Documents.

“Office Unit 2 Management Agreement” shall mean the management agreement entered
into by and between Borrower and the current Manager with respect to the Unit
known as Office Unit 2 (as defined in the Condominium Declaration) and the
related Office Limited Common Elements or any replacement management agreement
entered into by and between Borrower and a Manager in accordance with the terms
of the Loan Documents, pursuant to which the Manager is to provide management
and other services with respect to such Unit and related Office Limited Common
Elements, in either such case, as the same may be amended, restated, replaced,
extended, renewed, supplemented or otherwise modified from time to time in
compliance with the terms and conditions of the Loan Documents.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an officer of Borrower or by an officer of the direct or
indirect Controlling owner of Borrower, which officer is duly authorized to
deliver such certificate.

“Operating Expenses” shall mean, for any period, without duplication, all
expenses actually paid or payable by Borrower during such period in connection
with the operation, management, maintenance, repair and use of the Property,
determined on an accrual basis, and, except to the extent otherwise provided in
this definition, in accordance with GAAP. Operating Expenses specifically shall
include, without limitation, (i) all operating expenses incurred in the

 

18



--------------------------------------------------------------------------------

period in question based on the financial statements delivered to Lender in
accordance with Section 4.9 hereof for such period, (ii) property management
fees in an amount equal to actual property management fees, provided, that for
the purposes of calculating Net Operating Income, in no event shall property
management fees be less than one percent (1.0%) of Operating Income,
(iii) administrative, payroll, security and general expenses for the Property,
(iv) the cost of utilities, inventories and fixed asset supplies consumed in the
operation of the Property, (v) costs and fees of independent professionals
(including, without limitation, legal, accounting, consultants and other
professional expenses), technical consultants, operational experts (including
quality assurance inspectors) or other third parties retained to perform
services required or permitted hereunder, (vi) cost of attendance by employees
at training and manpower development programs, (vii) association dues,
(viii) computer processing charges, (ix) operational equipment and other lease
payments that are not capitalized in accordance with GAAP, and (x) Taxes and
Other Charges (other than income taxes or Other Charges in the nature of income
taxes) and insurance premiums or allocations. Notwithstanding the foregoing,
Operating Expenses shall not include (1) depreciation, amortization or other
non-cash items (other than expenses that are due and payable and not yet paid),
(2) income taxes or Other Charges in the nature of income taxes, (3) any
expenses (including legal, accounting and other professional fees, expenses and
disbursements) incurred in connection with the making of the Loan or the sale,
exchange, transfer, financing or refinancing of all or any portion of the
Property or in connection with the recovery of Insurance Proceeds or Awards
which are applied to prepay the Note, (4) Capital Expenditures and any other
expenses which are required to be capitalized in accordance with GAAP, (5) Debt
Service, (6) any item of expense which would otherwise be considered within
Operating Expenses pursuant to the provisions above but is paid directly by any
Tenant, (7) equity distributions, (8) leasing costs, including tenant
improvements and allowances, leasing commissions and legal costs, and
(9) deposits to Reserve Accounts.

“Operating Income” shall mean, for any period, all income of Borrower during
such period from the use, ownership or operation of the Property, including:

(a)    all amounts payable to Borrower by any Person as Rent and other amounts
under Leases, license agreements, concession agreements, occupancy agreements
and other agreements relating to the Property;

(b)    business interruption insurance proceeds allocable to the applicable
reporting period; and

(c)    all other amounts which in accordance with GAAP are included in
Borrower’s annual financial statements as operating income attributable to the
Property.

Notwithstanding the foregoing, Operating Income shall not include (a) any
Insurance Proceeds (other than business interruption and/or rental loss
insurance proceeds and only to the extent allocable to the applicable reporting
period), (b) any proceeds resulting from the Transfer of all or any portion of
the Property, (c) any item of income otherwise included in Operating Income but
paid directly by any Tenant to a Person other than Borrower as an offset or
deduction against Rent payable by such Tenant, provided such item of income is
for payment of an item of expense (such as payments for utilities paid directly
to a utility company) and such expense is otherwise excluded from the definition
of Operating Expenses pursuant to clause “(6)” of the definition thereof,
(d) security deposits received from Tenants until forfeited or applied and
(e) any Lease Termination Payments. Operating Income shall be calculated on an
accrual basis of accounting and, except to the extent otherwise provided in this
definition in accordance with GAAP (but in all cases without straight-lining of
rents).

 

19



--------------------------------------------------------------------------------

“Option Agreement” means that certain Option Agreement dated January 12, 2016,
between 731 Retail One LLC, a Delaware limited liability company and Bloomberg
L.P., a Delaware limited partnership

“Other Charges” shall mean all ground rents, Condominium Charges, maintenance
charges, impositions other than Taxes and any other charges, including vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof, and any interest or penalties assessed in
connection with any of the foregoing.

“Other Connection Taxes” means, with respect to any Co-Lender, Special Taxes
imposed as a result of a present or former connection between such Co-Lender and
the jurisdiction imposing such Special Tax (other than connections arising from
such Co-Lender having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Obligations” shall mean (a) the performance of all obligations of
Borrower contained herein; (b) the performance of each obligation of Borrower
contained in any other Loan Document; and (c) the performance of each obligation
of Borrower contained in any renewal, extension, amendment, modification,
consolidation, change of, or substitution or replacement for, all or any part of
this Agreement, the Note or any other Loan Document.

“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.

“PACE Loan” shall mean (x) any “Property-Assessed Clean Energy loan” or (y) any
other indebtedness, without regard to the name given to such indebtedness, which
is (i) incurred for improvements to the Property for the purpose of increasing
energy efficiency, increasing use of renewable energy sources, resource
conservation, or a combination of the foregoing, and (ii) repaid through
multi-year assessments against the Property.

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same was restored and amended by Uniting and Strengthening
America by Fulfilling Rights and Ensuring Effective Discipline Over Monitoring
Act (USA FREEDOM Act) of 2015 and as the same may be further amended, extended,
replaced or otherwise modified from time to time, and any corresponding
provisions of future laws.

“Permitted Encumbrances” shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents, (ii) all encumbrances and other matters
disclosed in the Title Insurance Policy, (iii) Liens, if any, for Taxes or Other
Charges imposed by any Governmental Authority not yet delinquent or that are
being contested in compliance with the terms of this Agreement, (iv) any
workers’, mechanics’ or other similar Liens on the Property provided that any
such Lien is bonded or discharged within sixty (60) days after Borrower first
receives

 

20



--------------------------------------------------------------------------------

written notice of such Lien or which is being contested in good faith in
accordance with the requirements of Section 4.3, (v) such other title and survey
exceptions as Lender has approved or may approve in writing in Lender’s
reasonable discretion and (vi) the Leases.

“Permitted Fund Manager” means any Person that on the date of determination is
(i) one of the Persons listed on the list of “Preapproved Fund Managers” in that
certain letter from Borrower to Lender of even date herewith (each, a
“Preapproved Fund Manager”) or any other nationally-recognized manager of
investment funds investing in equity interests relating to Class A commercial
real estate located in major urban centers of the United States of America,
including, without limitation, New York City, with real estate assets under
management in excess of $2,000,000,000, and (ii) not subject to a bankruptcy
proceeding.

“Permitted 731 Transfers” means any of the following, provided the same shall
not result in a violation of ERISA or the Patriot Act:

(a)    any pledge (as distinguished from a realization on any such pledge) of
direct or indirect equity interests in and/or right to distributions from, ALX,
VRLP, VRT, any Multi-Asset Person, or any of their direct or indirect
equityholders to secure a loan to any such Person that is secured by all or a
substantial portion of any such Person’s assets;

(b)    the Transfer or issuance of any securities or any direct or indirect
interests in (i) any direct or indirect owner of Borrower, in either case, whose
securities are publicly traded on a national exchange (including ALX’s, VRLP’s
and VRT’s securities) (regardless of whether such Transfer or issuance is of
publicly traded securities or interests), (ii) any Person who directly or
indirectly holds such securities or interests, or (iii) any Multi-Asset Person,
provided that, in each case, such Transfer or issuance does not result in a
failure to satisfy the Control and Ownership Condition; or

(c)    (i) the merger or consolidation of ALX, VRT, VRLP or any Eligible
Qualified Owner with or into any other Person or sale of all or substantially
all of the assets of ALX, VRT, VRLP or any Eligible Qualified Owner, (ii) the
merger or consolidation of any entity holding direct or indirect ownership
interests in Borrower into another entity, where the resulting entity is (or is
wholly owned and Controlled by) an Eligible Qualified Owner, or (iii) the sale
of all or substantially all of the assets of an entity holding direct or
indirect ownership interests in Borrower to another entity, where the purchasing
or acquiring entity is an Eligible Qualified Owner (each, a “ALX/EQO Transfer”);
provided that such ALX/EQO Transfer does not result in a failure to satisfy the
Control and Ownership Condition.

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.

“Physical Conditions Report” shall mean that certain Property Condition Report
for Mortgage Financing Purposes, prepared by CBRE, Inc. and dated as of May 30,
2017.

“Prepayment Notice” shall mean a prior written notice to Lender specifying the
proposed Business Day on which a prepayment of the Debt is to be made pursuant
to Section 2.4 hereof, which date must be a no earlier than ten (10) days after
the date of such Prepayment Notice and

 

21



--------------------------------------------------------------------------------

no later than sixty (60) days after the date of such Prepayment Notice. Such
notice may be revoked by Borrower at any time, and Borrower shall reimburse
Lender for any reasonable out-of-pocket costs and expenses, including reasonable
attorney’s fees and disbursements, incurred directly in conjunction with
preparing for the prepayment.

“Prime Rate” shall mean the rate of interest published in The Wall Street
Journal from time to time as the “Prime Rate”. If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” will be used, and such average will be rounded up to the nearest 1/100th
of one percent (0.01%). If The Wall Street Journal ceases to publish the “Prime
Rate,” Lender will select an equivalent publication that publishes such “Prime
Rate,” and if such “Prime Rates” are no longer generally published or are
limited, regulated or administered by a governmental or quasi-governmental body,
then Lender will select a reasonably comparable interest rate index.

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate and the Prime Rate Spread.

“Prime Rate Spread” shall mean, in connection with any conversion of the Loan
from a LIBOR Loan to a Prime Rate Loan, the difference (expressed as the number
of basis points) between (a) the sum of (i) LIBOR, determined as of the Interest
Determination Date for which LIBOR was last available, plus (ii) the Spread,
minus (b) the Prime Rate as of such Interest Determination Date; provided,
however, that if such difference is a negative number, then the Prime Rate
Spread shall be zero.

“Prior Loan” means, collectively, (i) that certain loan in the original
principal amount of $400,000,000 from German American Capital Corporation to
Borrower and (ii) that certain loan in the original principal amount of
$300,000,000 from German American Capital Corporation to Borrower.

“Property” shall mean the real property described on Exhibit A attached hereto
and made a part hereof, consisting of two (2) office condominium units, the
Improvements now or hereafter erected or installed thereon and all personal
property owned by Borrower and encumbered by the Mortgage, together with all
rights pertaining to such property and Improvements, all as more particularly
described in the Granting Clauses of the Mortgage.

“PZR Report” means that certain Zoning and Site Requirements Summary for the
Property prepared by The Planning & Zoning Resource Corporation dated May 24,
2017.

“Qualified Guarantor” shall mean a Person that (a) is formed in, maintains its
principal place of business in, and is subject to service of process in, the
United States, (b) has all or substantially all of its assets in the United
States, (c) has never been indicted or convicted of, or plead guilty or no
contest to a Patriot Act Offense and is not on any Government List and (d) at
all times that such Person is acting as a Qualified Guarantor maintains an
Investment Grade rating from each of the Rating Agencies that rates such Person
(and in any event from at least two (2) of the Rating Agencies).

“Qualified Manager” shall mean (i) the Manager as of the Closing Date,
(ii) VRLP, VRT any Interstate Party or an Affiliate of VRLP, VRT or any
Interstate Party, (iii) an Unaffiliated Qualified Manager or (iv) ALX or any
Affiliate of ALX provided that (A) ALX or such Affiliate

 

22



--------------------------------------------------------------------------------

of ALX sub-contracts the management responsibilities to a Qualified Manager
under clause (ii) or clause (iii) of this definition pursuant to a
sub-management agreement, (B) the fees and charges payable under any such
sub-management agreement do not exceed the management fees and charges payable
to ALX or such Affiliate of ALX under the Management Agreement and are the sole
obligation of Manager, (C) any such sub-management agreement terminates in the
event of a termination of the Management Agreement, and (D) Borrower shall have
no obligations or liabilities under any such sub-management agreement.

“Qualified Transferee” shall mean a transferee for whom, prior to the Transfer,
Lender shall have received: (x) evidence that the proposed transferee (1) if not
a public company, an institutional investor, a financial institution or a
pension fund, neither it nor its Affiliate is currently under indictment or has
ever been convicted of, or pled guilty or no contest to, a Patriot Act Offense
or other felony, (2) is not on any Government List, (3) unless Rating Agency
Confirmation is received in connection with such transferee, neither it nor a
closely held affiliate has in the past five (5) years been the subject of a
voluntary bankruptcy proceeding, and (4) unless Rating Agency Confirmation is
received in connection with such transferee, neither it nor a closely held
affiliate has in the past five (5) years been the subject of any involuntary
bankruptcy proceeding which was not dismissed prior to the entry of an order for
relief and (y) if the proposed transferee will obtain Control of or obtain a
direct or indirect interest of ten percent (10%) or more in Borrower as a result
of such proposed transfer, a reasonably satisfactory credit check and such other
customary searches against such proposed transferee as reasonably requested by
Lender.

“Ratable Share” shall mean, with respect to any Co-Lender, its share of the Loan
based on the proportion of the outstanding principal balance of the Loan
advanced by such Co-Lender to the total Outstanding Principal Balance. The
Ratable Share of each Note on the date of this Agreement after giving effect to
the funding of the Loan on the Closing Date is set forth on Schedule VII
attached hereto and made a part hereof. The Ratable Share of each Co-Lender
shall be the sum of the Ratable Shares of the Notes held by such Co-Lender.

“Rating Agencies” shall mean (i) prior to the Securitization of the Loan, any
nationally-recognized statistical rating organization (e.g. Standard & Poor’s
Ratings Services, Morningstar Credit Ratings, LLC, Moody’s Investor Service,
Inc., Fitch, Inc., DBRS, Inc. or any successor thereto) and (ii) following the
Securitization of the Loan, any of the rating organizations that actually rate
the Securities secured by the Loan and issued in connection with the
Securitization of the Loan.

“Rating Agency Confirmation” shall mean, subject to Section 10.3 hereof, a
written affirmation from each of the Rating Agencies that the credit rating of
the Securities by such Rating Agency immediately prior to the occurrence of the
event or circumstance with respect to which such Rating Agency Confirmation is
sought will not be qualified, downgraded or withdrawn as a result of the
occurrence of such event, which affirmation may be granted or withheld in such
Rating Agency’s sole and absolute discretion, except that if the Loan has not
been the subject of a Securitization, then the matter in question shall be
determined by Lender in its reasonable discretion.

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

 

23



--------------------------------------------------------------------------------

“Regulatory Change” shall mean any change after the date of this Agreement in
U.S. federal, state or foreign laws or regulations or the adoption or the
making, after such date, of any interpretations, directives or requests applying
to Lender, or any Person Controlling Lender or to a class of banks or companies
Controlling banks of or under any federal, state or foreign laws or regulations
(whether or not having the force of law) by any court or Governmental Authority
or monetary authority charged with the interpretation or administration thereof.

“Related Loan” shall mean a loan to an Affiliate of Borrower or secured by a
Related Property, that is included in a Securitization with the Loan, and any
other loan that is cross-collateralized with the Loan if such loan is required
to be so treated with the Loan pursuant to Regulation AB.

“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of Significant Obligor, to the Property.

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or any portion thereof.

“Rents” shall mean all rents, “additional rent” (i.e. pass-throughs for
operating expenses, real estate tax escalations and/or real estate tax
pass-throughs, payments by Tenants on account of electrical consumption,
porters’ wage escalations, condenser water charges and tap-in fees, freight
elevator and HVAC overtime charges, charges for excessive rubbish removal and
other sundry charges), rent equivalents, monies payable as damages (including
payments by reason of the rejection of a Lease in a bankruptcy proceeding) or in
lieu of rent or rent equivalents, royalties (including all oil and gas or other
mineral royalties and bonuses), income, fees, receivables, receipts, revenues,
deposits (including security, utility and other deposits), accounts, cash,
issues, profits, charges for services rendered, and other payment and
consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower, Manager or any of their respective agents or
employees from any and all sources arising from or attributable to the Property
and the Improvements, including all receivables, customer obligations,
installment payment obligations and other obligations now existing or hereafter
arising or created out of the sale, lease, sublease, license, concession or
other grant of the right of the use and occupancy of the Property or rendering
of services by or on behalf of Borrower, and Insurance Proceeds, if any, from
business interruption or other loss of income insurance.

“Repayment Date” shall mean the date of a prepayment of the Loan pursuant to the
provisions of Section 2.4 hereof.

“Replacement Interest Rate Cap Agreement” shall mean an interest rate cap
agreement from an Approved Counterparty with terms that are the same in all
material respects as the terms of the Interest Rate Cap Agreement except that
the same shall be effective as of (i) in connection with a replacement delivered
pursuant to Section 2.6.3(c) following a downgrade, withdrawal or qualification
of the long-term unsecured debt rating of the Counterparty, the date required in
Section 2.6 or (ii) in connection with a replacement (or extension of the
then-existing Interest Rate Cap Agreement) delivered in connection with an
extension of the Maturity Date pursuant to Section 2.7, the date required in
Section 2.7; provided that to the extent any such interest rate cap agreement
does not meet the foregoing requirements, a Replacement Interest Rate Cap
Agreement shall be such interest rate cap agreement approved in writing by
Lender, and if the Loan or any portion thereof is included in a Securitization,
each of the Rating Agencies with respect thereto.

 

24



--------------------------------------------------------------------------------

“Reserve Funds” shall mean, collectively, all funds deposited by Borrower with
Lender or Deposit Bank and held in reserve pursuant to Article 6 of this
Agreement.

“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may otherwise be reasonably approved by Lender.

“Restoration DSCR” shall mean, as of any date of determination, the ratio, as
determined by Borrower and reasonably confirmed and approved by Lender, of
(a) the Net Operating Income of the Property, based on rents in place
(annualized and including rental loss insurance proceeds and assuming that the
Restoration has been completed) without giving effect to clause (B)(ii)(A)(w) in
the definition of Gross Income and expenses on a pro forma basis for the twelve
(12) months after Restoration to (b) an amount equal to the Debt Service for the
twelve (12) months after the date of determination using an interest rate equal
to the Strike Price.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

“Special Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Spread” shall mean ninety (90) basis points (0.90%) per annum.

“Spread Maintenance Period” shall mean the period commencing on the date hereof
and ending on (and including) the Monthly Payment Date in June, 2018 (the
“Spread Maintenance Period End Date”).

“Spread Maintenance Premium” shall mean with respect to any payment or
prepayment of principal (or acceleration of the Loan) during the Spread
Maintenance Period, an amount equal to the product of the following: (A) the
amount of such prepayment (or the amount of principal so accelerated),
multiplied by (B) the Spread, multiplied by (C) a fraction (expressed as a
percentage) having a numerator equal to the number of Interest Periods remaining
from (and including) the Interest Period immediately following the Interest
Period through which interest is being paid by Borrower in connection with such
prepayment to (and including) the Interest Period in which the Spread
Maintenance Period End Date occurs and a denominator equal to twelve (12).

“State” shall mean the state of New York.

“Stated Maturity Date” shall mean the Monthly Payment Date in June, 2020, as the
same may be extended pursuant to Section 2.7 hereof.

 

25



--------------------------------------------------------------------------------

“Strike Price” shall mean 6.0% per annum.

“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Lender.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof, together with all interest and penalties
thereon. In no event shall any PACE Loan be considered a Tax for purposes of
this Agreement.

“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of the Property.

“Term” shall mean the entire term of this Agreement, which shall expire upon
repayment in full of the Debt and full performance of each and every obligation
to be performed by Borrower pursuant to the Loan Documents.

“Test Period” means, with respect to any Calculation Date, the four fiscal
quarters ending on such Calculation Date.

“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy in
the form acceptable to Lender issued with respect to the Property and insuring
the Lien of the Mortgage.

“TRIPRA” shall mean the Terrorism Risk Insurance Program Reauthorization Act of
2015 or any replacement, reauthorization or extension thereof.

“Trigger Period” shall commence upon the occurrence of (i) an Event of Default
or (ii) the commencement of a Low Debt Service Period; and shall end if,
(A) with respect to a Trigger Period continuing pursuant to clause (i), the
Event of Default commencing the Trigger Period has been cured and such cure has
been accepted by Lender (and no other Event of Default is then continuing) or
(B) with respect to a Trigger Period continuing due to clause (ii), the Low Debt
Service Period has ended pursuant to the terms hereof.

“Trustee” shall mean any trustee holding the Loan in a Securitization.

“Two Agency Rating Test” means a test that is satisfied with respect to any
insurance provider if it has at least two of the following: (i) a rating of A2
or better from Moody’s (or, for multi-layered policies in which such insurance
provider is not providing the 75% Coverage (if four (4) or fewer insurance
companies issue the Policies) or the 60% Coverage (if five (5) or more insurance
companies issue the Policies), a rating of Baa2 or better by Moody’s), (ii) a
rating of A or better from Fitch (or, for multi-layered policies in which such
insurance provider is not providing the 75% Coverage (if four (4) or fewer
insurance companies issue the Policies) or the 60% Coverage (if five (5) or more
insurance companies issue the Policies), a rating of BBB or better by Fitch),
(iii) a rating of A or better from S&P (or, for multi-layered policies in which
such insurance provider is not providing the 75% Coverage (if four (4) or fewer
insurance companies issue the Policies) or the 60% Coverage (if five (5) or more
insurance companies

 

26



--------------------------------------------------------------------------------

issue the Policies), a rating of BBB or better by S&P), (iv) a rating of A:VIII
or better from AM Best, and (v) a rating of A or better from DBRS (or, for
multi-layered policies in which such insurance provider is not providing the 75%
Coverage (if four (4) or fewer insurance companies issue the Policies) or the
60% Coverage (if five (5) or more insurance companies issue the Policies), a
rating of BBB or better by DBRS).

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State (with respect to fixtures), the State of New York or the
state in which any of the Cash Management Accounts are located, as the case may
be.

“Unaffiliated Qualified Manager” shall mean a property manager that (A) is a
management company having at least five (5) years’ experience in the management
of Class A office properties in New York City or similar metropolitan areas,
(B) at the time of its engagement as property manager has under management
leasable square footage equal to or greater than 5,000,000 leasable square feet
(excluding the Property) of office space and (C) is not the subject of a
bankruptcy or similar insolvency proceeding.

“Unit” or “Units” shall mean the condominium units, together with all other real
and personal property, rights, title and interest, estate and appurtenances
relating thereto, created pursuant to the Condominium Documents.

“VRLP” means Vornado Realty L.P., a Delaware limited partnership, and its
permitted successors by merger, consolidation or transfer of all or
substantially all of the assets of Vornado Realty L.P., subject to any
applicable terms, covenants and/or conditions of this Agreement.

“VRT” means Vornado Realty Trust, a Maryland real estate investment trust, and
its permitted successors by merger, consolidation or transfer of all or
substantially all of the assets of Vornado Realty Trust, subject to any
applicable terms, covenants and/or conditions of this Agreement.

Section 1.2.    Index of Other Definitions. the following terms are defined in
the sections or Loan Documents as indicated below:

“60% Coverage” – 5.2.1

“75% Coverage” – 5.2.1

“Accounts” - 6.1

“Act” - Schedule V

“Acceptable Blanket Policy” - 5.1.1(c)

“Agreement” - Introductory Paragraph

“ALX/EQO Transfer” – Definition of Permitted 731 Transfers

“Approved Annual Budget” - 4.9.5(a)

“Approved Extraordinary Expenses” – 4.9.5(a)

“Available Cash” - 6.10.1

“Bail-In Action” – 10.26

“Bail-In Legislation” – 10.26

“Bloomberg Lease Rights” - 3.1.17

“Bloomberg Policies” – 5.1.4

“Bona Fide Leases” – Definition of Gross Income

“Borrower” - Introductory Paragraph

 

27



--------------------------------------------------------------------------------

“Borrower’s Recourse Liabilities” - 10.1

“Capital Expenditure Account” - 6.5.1

“Capital Expenditure Funds” - 6.5.1

“Cash Collateral Account” - 6.8

“Cash Collateral Funds” - 6.8

“Cash Management Accounts” - 6.11

“Casualty” - 5.2

“Casualty and Condemnation Account” - 6.7

“Casualty and Condemnation Funds” - 6.7

“Casualty Consultant” - 5.4(b)(iii)

“Casualty Retainage” - 5.4(b)(iv)

“Cause” - Schedule V

“Clearing Account” - 6.1

“Committee” - Schedule V

“Completion Guaranty” – Section 5.4(c)

“Componentization Notice” – 9.3.1

“Condemnation Proceeds” - 5.4(b)

“Condominium Account” – 6.2.1

“Condominium Board Policies” –5.1.3

“Condominium Charges” – 6.2.1

“Condominium Funds” – 6.2.1

“Contest Threshold” – 4.3

“Counterparty Opinion” - 2.6.3

“Debt Service Account” - Cash Management Agreement

“Disclosure Document” - 9.2(a)

“Easements” - 3.1.11

“Eligible Control Person” – 7.1(b)

“EEA Financial Institution” – 10.26

“EEA Member Country” – 10.26

“EEA Resolution Authority” – 10.26

“Embargoed Person” - 4.32(c)

“Equipment” - Mortgage

“EU Bail-In Legislation Schedule” – 10.26

“Event of Default” - 8.1

“Excess Management Fee” – 4.14.2

“Exchange Act” - 9.2(a)

“Exchange Act Filing” - 9.1(d)

“Expansion Space/Option Agreement Default” - 10.1

“First Extended Maturity Date” - 2.7.1

“First Extension Notice” - 2.7.1

“First Extension Option” - 2.7.1

“Fourth Extended Maturity Date” - 2.7.1

“Fourth Extension Notice” - 2.7.1

“Fourth Extension Option” - 2.7.1

“Government Lists” - 4.32(b)

“Gross Asset Value” – Definition of Net Worth

“Improvements” - Mortgage

“Increased Costs” - 2.9.1

 

28



--------------------------------------------------------------------------------

“Indemnified Liabilities” - 4.30

“Independent Director” - Schedule V

“Independent Manager” - Schedule V

“Initial Interest Period” - 2.3.1

“Insurance Account” - 6.4.1

“Insurance Funds” - 6.4.1

“Insurance Premiums” - 5.1.1(b)

“Insurance Proceeds” - 5.4(b)

“Interest Period” - 2.3.2

“Interest Shortfall” - 2.4.5

“L/C Transfer Certificate” – 4.11.4(b)

“Lease Termination Payments” - 6.6.1(b)(ii)

“Leasing Agent” – Definition of Leasing Agreement

“Lender” - Introductory Paragraph

“Lender Group” - 9.2(b)(ii)

“Lending Parties” – 10.22(a)

“Liabilities” - 9.2(b)(ii)

“Licenses” - 3.1.9

“Nationally Recognized Service Company” - Schedule V

“Net Proceeds” - 5.4(b)

“Net Proceeds Deficiency” - 5.4(b)(vi)

“Note” - 2.1.3

“Note A-1” - 2.1.3

“Note A-2” - 2.1.3

“Note Component” – 9.3.1

“Notice” - 10.6

“OFAC” - 4.32(b)

“Other Taxes” - 2.9.3

“Otherwise Rated Insurer” – 5.1.2

“Participant Register” – 9.1(i)

“Patriot Act Offense” - 4.32(b)

“Permitted Indebtedness” - 4.21

“Permitted Investments” - Cash Management Agreement

“Permitted Transfer” - 7.2

“Permitted Transfer Date” – 7.1(a)

“PML” - 5.1.1(a)

“Policies” - 5.1.1(b)

“Provided Information” - 9.1(b)(i)

“Public Securitization” - 9.1(d)

“Qualified Carrier” - 5.1.1(i)

“Rate Cap Collateral” - 2.6.2

“Register” – 9.1(h)

“Registrar” – 9.1(h)

“Rent Roll” – 3.1.17

“Review Waiver” - 10.3(b)

“Required Ratings” – Definition of Approved Counterparty

“Rollover Account” - 6.6.1(a)

“Rollover Funds” - 6.6.1(a)

 

29



--------------------------------------------------------------------------------

“Second Extended Maturity Date” - 2.7.1

“Second Extension Notice” - 2.7.1

“Second Extension Option” - 2.7.1

“Secondary Market Transaction” - 9.1(a)

“Securities” - 9.1(a)

“Securities Act - 9.2(a)

“Securitization” - 9.1(a)

“Servicer” - 10.21

“Servicing Agreement” - 10.21

“Severed Loan Documents” - 8.2(b)

“Sole Member” - Schedule V

“Special Member” - Schedule V

“Special Purpose Bankruptcy Remote Entity” - Schedule V

“Spread Maintenance Period End Date” – Definition of Spread Maintenance Period

“Springing Recourse Event” - 10.1

“Standard Form of Lease” - 4.11.2

“Succeeding Interest Period” - 2.4.5

“Tax Account” - 6.3.1

“Tax Funds” - 6.3.1

“Terrorism Premium Cap” - 5.1.1(i)

“Third Extended Maturity Date” - 2.7.1

“Third Extension Notice” - 2.7.1

“Third Extension Option” - 2.7.1

“Total Liabilities” – Definition of Net Worth

“Transfer” - 4.2

“Transfer and Assumption” - 7.1(a)

“Transferee” - 7.1(a)

“Underwriter Group” - 9.2(b)(ii)

“Write-Down and Conversion Powers” – 10.26

Section 1.3.    Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement or any other
Loan Document shall refer to this Agreement or such other Loan Document as a
whole and not to any particular provision hereof or thereof. When used in this
Agreement or any other Loan Document, the word “including” shall mean “including
but not limited to”. Unless otherwise specified, all meanings attributed to
defined terms herein shall be equally applicable to both the singular and plural
forms of the terms so defined.

II.

THE LOAN

Section 2.1.    The Loan.

2.1.1    Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender shall make the Loan to Borrower and Borrower
shall accept the Loan from Lender on the Closing Date.

 

30



--------------------------------------------------------------------------------

2.1.2    Single Disbursement to Borrower. Borrower shall receive only one
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.

2.1.3    The Note. The Loan shall be evidenced by:

(a)    that certain Promissory Note A-1 of even date herewith, in the stated
principal amount of $350,000,000.00 executed by Borrower to DB (as the same may
hereafter be amended, supplemented, restated, increased, extended or
consolidated from time to time, the “Note A-1”); and

(b)    that certain Promissory Note A-1 of even date herewith, in the stated
principal amount of $150,000,000.00 executed by Borrower to Citi (as the same
may hereafter be amended, supplemented, restated, increased, extended or
consolidated from time to time, the “Note A-2”).

Note A-1 and Note A-2 may be referred to, either individually or collectively,
as the context may require, as the “Note.” The Note shall be repaid in
accordance with the terms of this Agreement, the Note and the other Loan
Documents.

2.1.4    Use of Proceeds. Borrower shall use proceeds of the Loan to (i) pay and
discharge (or cause the assignment to Lender of) the Prior Loan, (ii) pay all
past-due Taxes, Insurance Premiums and Other Charges, if any, in respect of the
Property, (iii) pay costs and expenses incurred in connection with the closing
of the Loan, and (iv) to the extent any proceeds remain after satisfying clauses
(i) through (iii) above, for such lawful purpose as Borrower shall designate,
provided such purpose does not violate the terms of any Loan Documents.

Section 2.2.    Interest Rate.

2.2.1    Interest Rate.

(a)    Interest on the Outstanding Principal Balance shall accrue throughout the
Term at the Interest Rate.

(b)    Subject to the terms and conditions hereof, the Loan shall be a LIBOR
Loan. In the event that Lender shall have reasonably determined (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that by reason of circumstances affecting the interbank Eurodollar
market, adequate and reasonable means do not exist for ascertaining LIBOR, in
accordance with the defined term thereof, then Lender shall forthwith give
notice by telephone of such determination, confirmed in writing, to Borrower at
least one (1) Business Day prior to the next succeeding Interest Determination
Date. If such notice is given, the Loan shall be converted, as of the first day
of the next succeeding Interest Period, to a Prime Rate Loan. Notwithstanding
any provision of this Agreement to the contrary, in no event shall Borrower have
the right to convert a LIBOR Loan to a Prime Rate Loan.

 

31



--------------------------------------------------------------------------------

(c)    If, pursuant to the terms hereof, the Loan has been converted to a Prime
Rate Loan and Lender shall reasonably determine (which determination shall be
conclusive and binding upon Borrower absent manifest error) that the event(s) or
circumstance(s) which resulted in such conversion shall no longer be applicable,
Lender shall give notice by telephone of such determination, confirmed in
writing, to Borrower at least one (1) Business Day prior to the next succeeding
Interest Determination Date. If such notice is given, the Loan shall be
converted, as of the first day of the next succeeding Interest Period, to a
LIBOR Loan. Notwithstanding any provision of this Agreement to the contrary (but
subject to Lender’s obligations under this Section 2.2.1(c)), in no event shall
Borrower have the right to convert a Prime Rate Loan to a LIBOR Loan.

(d)    If the adoption of any requirement of law or any change therein or in the
interpretation or application thereof, shall hereafter make it unlawful for
Lender to maintain a LIBOR Loan as contemplated hereunder, (i) the obligation of
Lender hereunder to make or maintain a LIBOR Loan or to convert a Prime Rate
Loan to a LIBOR Loan shall be canceled forthwith and (ii) any outstanding LIBOR
Loan shall be converted automatically to a Prime Rate Loan on the first day of
the next succeeding Interest Period, or upon such earlier date as may be
required by law.

2.2.2    Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the Outstanding Principal Balance
and, to the extent not prohibited by applicable law, all other portions of the
Debt, shall accrue interest at the Default Rate, calculated from the date such
payment was due or such Default shall have occurred without regard to any grace
or cure periods contained herein (but for avoidance of doubt, no Default
Interest shall be payable due to the occurrence of a Default for which a cure
period is provided herein if such Default is cured during such cure period).
Interest at the Default Rate shall be paid immediately upon demand, which demand
may be made as frequently as Lender shall elect, to the extent not prohibited by
applicable law.

2.2.3    Interest Calculation. Interest on the Outstanding Principal Balance (or
portion thereof allocable to a Note Component) shall be calculated by
multiplying (A) the actual number of days elapsed in the period for which the
calculation is being made by (B) a daily rate based on a three hundred sixty
(360) day year (that is, the Interest Rate or Note Component interest rate
expressed as an annual rate divided by 360) by (C) the Outstanding Principal
Balance (or portion thereof allocable to such Note Component). The accrual
period for calculating interest due on each Monthly Payment Date shall be the
Interest Period immediately prior to such Monthly Payment Date.

2.2.4    Usury Savings. This Agreement and the other Loan Documents are subject
to the express condition that at no time shall Borrower be required to pay
interest on the Outstanding Principal Balance at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
Outstanding Principal Balance at a rate in excess of the Maximum Legal Rate, the
Interest Rate shall be deemed to be immediately reduced to the Maximum Legal
Rate and all previous payments in excess of the Maximum Legal Rate shall be
deemed to have been payments in reduction of principal (without premium or
penalty) and not on account of the interest due hereunder. All sums paid or
agreed to be paid to Lender for the use, forbearance, or detention of the sums
due under the Loan, shall, to the extent permitted by applicable law, be

 

32



--------------------------------------------------------------------------------

amortized, prorated, allocated and spread throughout the full stated term of the
Loan until payment in full so that the rate or amount of interest on account of
the Loan does not exceed the Maximum Legal Rate from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.

Section 2.3.    Loan Payments.

2.3.1    Payments. On the date hereof, Borrower shall pay interest on the unpaid
Outstanding Principal Balance from the date hereof through and including
June 14, 2017 (the “Initial Interest Period”). On July 11, 2017 and each Monthly
Payment Date thereafter during the Term (until the Loan has been repaid in
full), Borrower shall pay interest on the Outstanding Principal Balance accruing
through the last day of the Interest Period in which such Monthly Payment Date
occurs. Unless otherwise elected by Lender, provided no Event of Default then
exists, the interest paid on each Monthly Payment Date shall be applied to the
payment of interest then due and payable on Note A-1 and Note A-2, applied on a
pari passu basis among each such Note. Borrower shall also pay to Lender all
amounts to the extent required in respect of Reserve Funds pursuant to Article 6
hereof.

2.3.2    Payments Generally. After the Initial Interest Period, each interest
accrual period thereafter (each, an “Interest Period”) shall commence on the
fifteenth (15th) calendar day of a calendar month and end on (and include) the
fourteenth (14th) calendar day of the following calendar month. For purposes of
making payments hereunder, but not for purposes of calculating interest accrual
periods, if the day on which such payment is due is not a Business Day, then
amounts due on such date shall be due on the immediately preceding Business Day.
With respect to payments of principal due on the Maturity Date, interest shall
be payable at the Interest Rate, through and including the last day of the
Interest Period in which such Maturity Date occurs. All amounts due pursuant to
this Agreement and the other Loan Documents shall be payable without setoff,
counterclaim, defense or any other deduction whatsoever.

2.3.3    Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all accrued and unpaid interest and all
other amounts due hereunder and under the Note, the Mortgage and the other Loan
Documents.

2.3.4    Late Payment Charge. If any principal (if any), interest or any other
sum due under the Loan Documents (other than the Outstanding Principal Balance
due and payable on the Maturity Date) is not paid by Borrower on or before the
date on which it is due (or if such day is not a Business Day, and such payment
is principal or interest, then the immediately preceding Business Day, or if
such payment is a sum other than principal or interest, then the immediately
succeeding Business Day), Borrower shall pay to Lender upon demand an amount
equal to the lesser of three percent (3%) of such unpaid sum or the maximum
amount permitted by applicable law in order to defray the expense incurred by
Lender in handling and processing such delinquent payment and to compensate
Lender for the loss of the use of such delinquent payment. Any such amount shall
be secured by the Mortgage and the other Loan Documents to the extent permitted
by law.

2.3.5    Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 2:00 p.m., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office

 

33



--------------------------------------------------------------------------------

or at such other place as Lender shall from time to time designate, and any
funds received by Lender after such time shall, for all purposes hereof, be
deemed to have been paid on the next succeeding Business Day.

Section 2.4.    Prepayments.

2.4.1    Prepayments. Except as otherwise provided herein, Borrower shall not
have the right to prepay the Loan in whole or in part prior to the Stated
Maturity Date.

2.4.2    Voluntary Prepayments. Borrower shall have the right to prepay the
Outstanding Principal Balance in whole (or in whole or in part, if such
prepayment is made after the Spread Maintenance Period) upon satisfaction of the
following conditions:

(a)    prepayment shall occur on a Business Day;

(b)    Borrower shall deliver to Lender a Prepayment Notice;

(c)    a prepayment made during the Spread Maintenance Period shall be for the
entire Outstanding Principal Balance, and a prepayment made after the Spread
Maintenance Period may be made for all or a portion of the Outstanding Principal
Balance; and

(d)    Borrower shall comply with the provisions set forth in Section 2.4.5.

2.4.3    Prepayments in Connection with a Casualty or Condemnation. If Lender is
not obligated to make Net Proceeds available to Borrower for Restoration, on the
next occurring Monthly Payment Date following the date on which (a) Lender
actually receives any Net Proceeds, and (b) Lender has determined that such Net
Proceeds shall be applied against the Debt (to the extent that Lender is
permitted to make such determination in accordance with the terms hereof),
Borrower shall prepay, or authorize Lender to apply Net Proceeds as a prepayment
of, the Debt in an amount equal to one hundred percent (100%) of such Net
Proceeds (or such lesser amount as shall be required to prepay the Debt in
full), without payment of the Spread Maintenance Premium or any other prepayment
premium, penalty or fee. Additionally, in the event that thirty-five percent
(35%) or more of rentable square footage of the Property is subject to a
Casualty or Condemnation and Lender is not required to, and does not, make the
Net Proceeds available to Borrower for restoration pursuant to the terms hereof,
Borrower shall have the right to prepay the Outstanding Principal Balance
without payment of the Spread Maintenance Premium or any other prepayment
premium, penalty or fee, within one hundred twenty (120) days of Lender’s notice
to Borrower that Net Proceeds will not be made available to Borrower for
restoration. Any such prepayment shall be subject to delivery of a Prepayment
Notice (which notice shall be revocable at any time, provided that Borrower
shall pay any actual reasonable out-of-pocket expenses incurred by Lender in
connection with such revocation and/or adjournment) and shall be deemed
rescinded if Lender notifies Borrower, subsequent to the delivery of the
Prepayment Notice and prior to the date of prepayment, that Lender will make Net
Proceeds available to Borrower pursuant to the terms hereof. Borrower shall also
pay interest that would have accrued through the end of the Interest Period in
which such prepayment occurs, and the Interest Shortfall, if applicable, with
respect to the amount prepaid. Except during an Event of Default, all such Net
Proceeds and any such prepayment shall be applied by Lender as follows in the
following order of priority: First, to all amounts (other than principal

 

34



--------------------------------------------------------------------------------

and interest) then due and payable under the Loan Documents, including any costs
and expenses of Lender in connection with such prepayment); Second, accrued and
unpaid interest at the Interest Rate; and Third, to principal. Notwithstanding
anything herein to the contrary, no Spread Maintenance Premium or any other
prepayment premium, penalty or fee shall be due in connection with any
prepayment made pursuant to this Section 2.4.3. Any prepayment of the principal
of the Loan made pursuant to this Section 2.4.3 hereof shall be applied to Note
A-1 and Note A-2 on a pro rata and pari passu basis in accordance with the
outstanding principal balance of each such Note immediately prior to such
prepayment.

2.4.4    Prepayments After Default. If, concurrently with the occurrence of an
Event of Default or if an Event of Default is then continuing, payment of all or
any part of the Debt is tendered by Borrower, a purchaser at a foreclosure sale
of the Property, or any other Person and is accepted by Lender or is otherwise
recovered by Lender (including through application of any Reserve Funds
following maturity or acceleration of the Loan), (a) such tender or recovery
shall be deemed to be an attempt to circumvent the prohibition against
prepayment set forth herein, and (b) Borrower shall pay, as part of the Debt,
all of: (i) all accrued interest calculated at the Interest Rate on the amount
of principal being prepaid through and including the date of such repayment
together with an amount equal to the interest that would have accrued at the
Interest Rate on the amount of principal being repaid through the end of the
Interest Period in which such repayment occurs, notwithstanding that such
Interest Period extends beyond the date of repayment, (ii) the Interest
Shortfall, if applicable, with respect to the amount prepaid, and (iii) an
amount equal to the Spread Maintenance Premium (if made during the Spread
Maintenance Period).

2.4.5    Prepayment/Repayment Conditions.

(a)    On the date on which a prepayment, voluntary or mandatory, is made under
the Note or as required under this Agreement, which date must be a Business Day,
Borrower shall pay to Lender:

(i)    all accrued and unpaid interest calculated at the Interest Rate on the
amount of principal being prepaid through and including the Repayment Date
together with an amount equal to the interest that would have accrued at the
Interest Rate on the amount of principal being prepaid through the end of the
Interest Period in which such prepayment occurs, notwithstanding that such
Interest Period extends beyond the date of prepayment;

(ii)    if such prepayment is made during the period from and including the
first day after a Monthly Payment Date through and including the last day of the
Interest Period in which such prepayment occurs, all interest on the principal
amount being prepaid which would have accrued from the first day of the Interest
Period immediately following the Interest Period in which the prepayment occurs
(the “Succeeding Interest Period”) through and including the end of the
Succeeding Interest Period, calculated at (A) the Interest Rate if such
prepayment occurs on or after the Interest Determination Date for the Succeeding
Interest Period or (B) the Assumed Note Rate if such prepayment occurs before
the Interest Determination Date for the Succeeding Interest Period (the
“Interest Shortfall”);

 

35



--------------------------------------------------------------------------------

(iii)    the Spread Maintenance Premium applicable thereto (if such prepayment
occurs during the Spread Maintenance Period), except where this Agreement
expressly provides that no Spread Maintenance Premium is due with respect to
such prepayment; and

(iv)    all other sums, then due under the Note, this Agreement, the Mortgage,
and the other Loan Documents.

(b)    If the Interest Shortfall was calculated based upon the Assumed Note
Rate, upon determination of LIBOR on the Interest Determination Date for the
Succeeding Interest Period, (i) if the Interest Rate for such Succeeding
Interest Period is less than the Assumed Note Rate, Lender shall promptly refund
to Borrower the amount of the Interest Shortfall paid, calculated at a rate
equal to the difference between the Assumed Note Rate and the Interest Rate for
such Interest Period, or (ii) if the Interest Rate is greater than the Assumed
Note Rate, Borrower shall promptly (and in no event later than the eleventh
(11th) day of the following month) pay Lender the amount of such additional
Interest Shortfall calculated at a rate equal to the by which Interest Rate
exceeds the Assumed Note Rate.

(c)    Borrower shall pay all reasonable out-of-pocket costs and expenses of
Lender incurred in connection with the repayment or prepayment (including
without limitation, any costs and expenses associated with a release of the Lien
of the Mortgage as set forth in Section 2.5 below and reasonable attorneys’ fees
and expenses).

Section 2.5.    Release of Property.

(a)    Lender shall, upon written request, upon payment in full of the Debt in
accordance with the terms and provisions of the Loan Documents, release the Lien
of the Mortgage. In connection with the release of the Lien, Borrower shall
submit to Lender, not less than ten (10) days prior to the Repayment Date, a
release of Lien (and related Loan Documents) for execution by Lender. Such
release shall be in a form appropriate in the jurisdiction in which the Property
is located. Borrower shall pay all out-of-pocket costs, taxes and expenses
associated with the release of the Lien of the Mortgage, including the Lender’s
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees) incurred in connection with same.

(b)    Notwithstanding the foregoing, if Borrower advises Lender that it desires
to effectuate the consequences to Lender of a repayment or prepayment in a
manner which will permit the assignment of the Note and the Mortgage to a new
lender providing the repayment or prepayment funds, then Lender shall (i) assign
the Mortgage and all of the other Loan Documents to any Person designated by
Borrower, which assignment documents shall be in recordable form (but without
representation or warranty by, or recourse to, Lender, except as to the
outstanding principal balance of the Loan and that Lender owns the Note and
Mortgage free of any liens and encumbrances and has the authority to effect the
assignment), (ii) deliver to or as directed by Borrower the originally executed
Note and all originally executed other notes which may have been consolidated,
amended and/or restated in connection with the execution of the Note or, with
respect to any note where the original has been lost, destroyed or mutilated, a
lost note affidavit for the benefit of the assignee lender and the title
insurance company insuring the Mortgage, as assigned, in form sufficient to
permit such title insurance company to insure the lien of the Mortgage as
assigned to and held by the assignee without exception for any matter

 

36



--------------------------------------------------------------------------------

relating to the lost, destroyed or mutilated note, (iii) execute and deliver an
allonge with respect to the Note and any other note(s) as described in the
preceding clause (ii) above without recourse, covenant or warranty of any
nature, express or implied (except as to the outstanding principal balance of
the Loan and that Lender owns the Note and the Mortgage free of any liens and
encumbrances and has the authority to execute and deliver the allonge),
(iv) deliver the original executed Mortgage or a certified copy of record, and
(v) execute and deliver such other instruments of conveyance, assignment,
termination, severance and release (including appropriate UCC-3 termination
statements) in recordable form as may reasonably be requested by Borrower to
evidence such assignment. All reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees and disbursements) incurred by Lender in
connection with the foregoing shall be paid by Borrower, provided that in no
event shall Borrower be required to pay any fee or premium to the Lender or the
Servicer in connection therewith.

Section 2.6.    Interest Rate Cap Agreement.

2.6.1    Interest Rate Cap Agreement. Prior to or contemporaneously with the
Closing Date, Borrower shall have obtained, and thereafter maintain in effect,
the Interest Rate Cap Agreement, which shall be have a term expiring no earlier
than the last day of the Interest Period in which the Stated Maturity Date
occurs and have a notional amount which shall not at any time be less than the
Outstanding Principal Balance. The Interest Rate Cap Agreement shall have a
strike rate equal to the Strike Price.

2.6.2    Pledge and Collateral Assignment. As security for the full and punctual
payment and performance of the Obligations when due (whether upon stated
maturity, by acceleration, early termination or otherwise), Borrower, as
pledgor, hereby pledges, assigns, hypothecates, transfers and delivers to Lender
as collateral and hereby grants to Lender a continuing first priority lien on
and security interest in, to and under all of the following whether now owned or
hereafter acquired and whether now existing or hereafter arising (the “Rate Cap
Collateral”): all of the right, title and interest of Borrower in and to (i) the
Interest Rate Cap Agreement; (ii) all payments, distributions, disbursements or
proceeds due, owing, payable or required to be delivered to Borrower in respect
of the Interest Rate Cap Agreement or arising out of the Interest Rate Cap
Agreement, whether as contractual obligations, damages or otherwise; and
(iii) all of Borrower’s claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under or arising out of the
Interest Rate Cap Agreement, in each case including all accessions and additions
to, substitutions for and replacements, products and proceeds of any or all of
the foregoing.

2.6.3    Covenants.

(a)    Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement in all material respects. All
amounts paid by the Counterparty under the Interest Rate Cap Agreement to
Borrower or Lender shall be deposited immediately into the Clearing Account
pursuant to Section 6.1. Borrower shall take all actions reasonably requested by
Lender to enforce Borrower’s rights under the Interest Rate Cap Agreement in the
event of a default by the Counterparty thereunder and shall not waive, amend or
otherwise modify any of its rights thereunder without the approval of Lender.

(b)    Borrower shall use commercially reasonable efforts to defend Lender’s
right, title and interest in and to the Rate Cap Collateral pledged by Borrower
pursuant hereto or in which it has granted a security interest pursuant hereto
against the claims and demands of all other Persons.

 

37



--------------------------------------------------------------------------------

(c)    In the event of any downgrade, withdrawal or qualification of the rating
of the Counterparty such that it ceases to qualify as an “Approved
Counterparty”, Borrower shall replace the Interest Rate Cap Agreement with a
Replacement Interest Rate Cap Agreement not later than ten (10) Business Days
following receipt of notice from Lender of such downgrade, withdrawal or
qualification.

(d)    In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement as and when required hereunder, Lender may purchase
the Interest Rate Cap Agreement and the cost incurred by Lender in purchasing
the Interest Rate Cap Agreement shall be paid by Borrower to Lender with
interest thereon at the Default Rate from the date such cost was incurred by
Lender until such cost is paid by Borrower to Lender.

(e)    Borrower shall not sell, assign, or otherwise dispose of, or mortgage,
pledge or grant a security interest in, any of the Rate Cap Collateral or any
interest therein, and any sale, assignment, mortgage, pledge or security
interest whatsoever made in violation of this covenant shall be a nullity and of
no force and effect, and upon demand of Lender, shall forthwith be cancelled or
satisfied by an appropriate instrument in writing.

(f)    Borrower shall not (i) without the prior written consent of Lender,
modify, amend or supplement the terms of the Interest Rate Cap Agreement,
(ii) without the prior written consent of Lender, except in accordance with the
terms of the Interest Rate Cap Agreement, cause the termination of the Interest
Rate Cap Agreement prior to its stated maturity date, (iii) without the prior
written consent of Lender, except as aforesaid, waive or release any obligation
of the Counterparty (or any successor or substitute party to the Interest Rate
Cap Agreement) under the Interest Rate Cap Agreement, (iv) without the prior
written consent of Lender, consent or agree to any act or omission to act on the
part of the Counterparty (or any successor or substitute party to the Interest
Rate Cap Agreement) which, without such consent or agreement, would constitute a
default under the Interest Rate Cap Agreement, (v) fail to exercise promptly and
diligently each and every material right which it may have under the Interest
Rate Cap Agreement, (vi) take or intentionally omit to take any action or
intentionally suffer or permit any action to be omitted or taken, the taking or
omission of which would result in any right of offset against sums payable under
the Interest Rate Cap Agreement or any defense by the Counterparty (or any
successor or substitute party to the Interest Rate Cap Agreement) to payment or
(vii) fail to give prompt notice to Lender of any notice of default given by or
to Borrower under or with respect to the Interest Rate Cap Agreement, together
with a complete copy of such notice. If Borrower shall have received written
notice that the Securitization shall have occurred, no consent by Lender
provided for in this Section 2.6.3(f) shall be given by Lender unless Lender
shall have received a Rating Agency Confirmation.

(g)    In connection with an Interest Rate Cap Agreement, Borrower shall obtain
and deliver to Lender an opinion of counsel from counsel for the Counterparty
(which counsel may be in-house counsel for the Counterparty) upon which Lender
and its successors and assigns may rely (the “Counterparty Opinion”), under New
York law and, if the Counterparty is a non-U.S. entity, the applicable foreign
law, which shall provide in relevant part, that: (i) the issuer is duly
organized, validly existing, and in good standing under the laws of its
jurisdiction of incorporation and has the organizational power and authority to
execute and deliver, and to

 

38



--------------------------------------------------------------------------------

perform its obligations under, the Interest Rate Cap Agreement; (ii) the
execution and delivery of the Interest Rate Cap Agreement by the issuer, and any
other agreement which the issuer has executed and delivered pursuant thereto,
and the performance of its obligations thereunder have been and remain duly
authorized by all necessary action and do not contravene any provision of its
certificate of incorporation or bylaws (or equivalent organizational documents)
or any law, regulation or contractual restriction binding on or affecting it or
its property; (iii) all consents, authorizations and approvals required for the
execution and delivery by the issuer of the Interest Rate Cap Agreement, and any
other agreement which the issuer has executed and delivered pursuant thereto,
and the performance of its obligations thereunder have been obtained and remain
in full force and effect, all conditions thereof have been duly complied with,
and no other action by, and no notice to or filing with any governmental
authority or regulatory body is required for such execution, delivery or
performance; and (iv) the Interest Rate Cap Agreement, and any other agreement
which the issuer has executed and delivered pursuant thereto, has been duly
executed and delivered by the issuer and constitutes the legal, valid and
binding obligation of the issuer, enforceable against the issuer in accordance
with its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law). Notwithstanding the foregoing, Lender agrees
that an opinion of counsel in substantially the form of the Counterparty Opinion
delivered in connection with the initial Interest Rate Cap Agreement shall be
acceptable.

2.6.4    Powers of Borrower Prior to an Event of Default. Subject to the
provisions of Section 2.6.3(a), provided no Event of Default has occurred and is
continuing, Borrower shall be entitled to exercise all rights, powers and
privileges of Borrower under, and to control the prosecution of all claims with
respect to, the Interest Rate Cap Agreement and the other Rate Cap Collateral.

2.6.5    Representations and Warranties. Borrower hereby covenants with, and
represents and warrants to, Lender as follows:

(a)    The Interest Rate Cap Agreement constitutes the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, subject only to applicable bankruptcy, insolvency and similar laws
affecting rights of creditors generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(b)    The Rate Cap Collateral is free and clear of all claims or security
interests of every nature whatsoever, except such as are created pursuant to
this Agreement and the other Loan Documents, and Borrower has the right to
pledge and grant a security interest in the same as herein provided without the
consent of any other Person other than any such consent that has been obtained
and is in full force and effect.

(c)    The Rate Cap Collateral has been duly and validly pledged hereunder. All
consents and approvals required to be obtained by Borrower for the consummation
of the transactions contemplated by this Agreement have been obtained.

(d)    Giving effect to the aforesaid grant and assignment to Lender, Lender
has, as of the date of this Agreement, and as to Rate Cap Collateral acquired
from time to time after such date, shall have, a valid, and upon proper filing,
perfected and continuing first priority lien

 

39



--------------------------------------------------------------------------------

upon and security interest in the Rate Cap Collateral; provided that no
representation or warranty is made with respect to the perfected status of the
security interest of Lender in the proceeds of Rate Cap Collateral consisting of
“cash proceeds” or “non-cash proceeds” as defined in the UCC except if, and to
the extent, the provisions of Section 9-306 of the UCC shall be complied with.

(e)    Except for financing statements filed or to be filed in favor of Lender
as secured party, there are no financing statements under the UCC covering any
or all of the Rate Cap Collateral and Borrower shall not, without the prior
written consent of Lender, until payment in full of all of the Obligations,
execute and file in any public office, any enforceable financing statement or
statements covering any or all of the Rate Cap Collateral, except financing
statements filed or to be filed in favor of Lender as secured party.

2.6.6    Payments. If Borrower at any time shall be entitled to receive any
payments with respect to the Interest Rate Cap Agreement, Borrower shall direct
Counterparty to deposit such amounts immediately upon becoming payable to
Borrower into the Clearing Account.

2.6.7    Remedies. Subject to the provisions of the Interest Rate Cap Agreement,
if an Event of Default shall occur and then be continuing:

(a)    Lender, without obligation to resort to any other security, right or
remedy granted under any other agreement or instrument, shall have the right to,
in addition to all rights, powers and remedies of a secured party pursuant to
the UCC, at any time and from time to time, sell, resell, assign and deliver, in
its sole discretion, any or all of the Rate Cap Collateral (in one or more
parcels and at the same or different times) and all right, title and interest,
claim and demand therein and right of redemption thereof, at public or private
sale, for cash, upon credit or for future delivery, and in connection therewith
Lender may grant options and may impose reasonable conditions such as requiring
any purchaser to represent that any “securities” constituting any part of the
Rate Cap Collateral are being purchased for investment only, Borrower hereby
waiving and releasing any and all equity or right of redemption to the fullest
extent permitted by the UCC or applicable law. If all or any of the Rate Cap
Collateral is sold by Lender upon credit or for future delivery, Lender shall
not be liable for the failure of the purchaser to purchase or pay for the same
and, in the event of any such failure, Lender may resell such Rate Cap
Collateral. It is expressly agreed that Lender may exercise its rights with
respect to less than all of the Rate Cap Collateral, leaving unexercised its
rights with respect to the remainder of the Rate Cap Collateral, provided,
however, that such partial exercise shall in no way restrict or jeopardize
Lender’s right to exercise its rights with respect to all or any other portion
of the Rate Cap Collateral at a later time or times.

(b)    Lender may exercise, either by itself or by its nominee or designee, in
the name of Borrower, all of Lender’s rights, powers and remedies in respect of
the Rate Cap Collateral, hereunder and under law.

(c)    Borrower hereby irrevocably, in the name of Borrower or otherwise,
authorizes and empowers Lender and assigns and transfers unto Lender, and
constitutes and appoints Lender its true and lawful attorney-in-fact, and as its
agent, irrevocably, with full power of substitution for Borrower and in the name
of Borrower, (i) to exercise and enforce every right, power, remedy, authority,
option and privilege of Borrower under the Interest Rate Cap Agreement,
including any power to subordinate or modify the Interest Rate Cap Agreement
(but not, unless an Event of Default exists and is continuing, the right to
terminate or cancel the

 

40



--------------------------------------------------------------------------------

Interest Rate Cap Agreement), or to give any notices, or to take any action
resulting in such subordination, termination, cancellation or modification and
(ii) in order to more fully vest in Lender the rights and remedies provided for
herein, to exercise all of the rights, remedies and powers granted to Lender in
this Agreement, and Borrower further authorizes and empowers Lender, as
Borrower’s attorney-in-fact, and as its agent, irrevocably, with full power of
substitution for Borrower and in the name of Borrower, to give any
authorization, to furnish any information, to make any demands, to execute any
instruments and to take any and all other action on behalf of and in the name of
Borrower which in the opinion of Lender may be reasonably necessary or
appropriate to be given, furnished, made, exercised or taken under the Interest
Rate Cap Agreement, in order to comply therewith, to perform the conditions
thereof or to prevent or remedy any default by Borrower thereunder or to enforce
any of the rights of Borrower thereunder. These powers-of-attorney are
irrevocable and coupled with an interest, and any similar or dissimilar powers
heretofore given by Borrower in respect of the Rate Cap Collateral to any other
Person are hereby revoked.

(d)    Lender may, without notice to, or assent by, Borrower or any other Person
(to the extent permitted by law), but without affecting any of the Obligations,
in the name of Borrower or in the name of Lender, notify the Counterparty, or if
applicable, any other counterparty to the Interest Rate Cap Agreement, to make
payment and performance directly to Lender; extend the time of payment and
performance of, compromise or settle for cash, credit or otherwise, and upon any
terms and conditions, any obligations owing to Borrower, or claims of Borrower,
under the Interest Rate Cap Agreement; file any claims, commence, maintain or
discontinue any actions, suits or other proceedings deemed by Lender necessary
or advisable for the purpose of collecting upon or enforcing the Interest Rate
Cap Agreement; and execute any instrument and do all other things deemed
necessary and proper by Lender to protect and preserve and realize upon the Rate
Cap Collateral and the other rights contemplated hereby.

(e)    Pursuant to the powers-of-attorney provided for above, Lender may take
any action and exercise and execute any instrument which it may deem reasonably
necessary or advisable to accomplish the purposes hereof; provided, however,
that Lender shall not be permitted to take any action pursuant to said
power-of-attorney that would conflict with any limitation on Lender’s rights
with respect to the Rate Cap Collateral. Without limiting the generality of the
foregoing, Lender, after the occurrence of an Event of Default, shall have the
right and power to receive, endorse and collect all checks and other orders for
the payment of money made payable to Borrower representing: (i) any payment of
obligations owed pursuant to the Interest Rate Cap Agreement, (ii) interest
accruing on any of the Rate Cap Collateral or (iii) any other payment or
distribution payable in respect of the Rate Cap Collateral or any part thereof,
and for and in the name, place and stead of Borrower, to execute endorsements,
assignments or other instruments of conveyance or transfer in respect of any
property which is or may become a part of the Rate Cap Collateral hereunder.

(f)    Lender may exercise all of the rights and remedies of a secured party
under the UCC.

(g)    Without limiting any other provision of this Agreement or any of
Borrower’s rights hereunder, and without waiving or releasing Borrower from any
obligation or default hereunder, Lender shall have the right, but not the
obligation, to perform any act or take any appropriate action, as it, in its
reasonable judgment, may deem necessary to protect the security of this
Agreement, to cure such Event of Default or to cause any term, covenant,

 

41



--------------------------------------------------------------------------------

condition or obligation required under this Agreement or the Interest Rate Cap
Agreement to be performed or observed by Borrower to be promptly performed or
observed on behalf of Borrower. All amounts advanced by, or on behalf of, Lender
in exercising its rights under this Section 2.6.7(g) (including, but not limited
to, reasonable out-of-pocket legal expenses and disbursements incurred in
connection therewith), together with interest thereon at the Default Rate from
the date of each such advance, shall be payable by Borrower to Lender upon
demand and shall be secured by this Agreement.

2.6.8    Sales of Rate Cap Collateral. No demand, advertisement or notice, all
of which are, to the fullest extent permitted by law, hereby expressly waived by
Borrower, shall be required in connection with any sale or other disposition of
all or any part of the Rate Cap Collateral, except that Lender shall give
Borrower at least thirty (30) Business Days’ prior written notice of the time
and place of any public sale or of the time when and the place where any private
sale or other disposition is to be made, which notice Borrower hereby agrees is
reasonable, all other demands, advertisements and notices being hereby waived.
To the extent permitted by law, Lender shall not be obligated to make any sale
of the Rate Cap Collateral if it shall determine not to do so, regardless of the
fact that notice of sale may have been given, and Lender may without notice or
publication adjourn any public or private sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. Upon each private sale of the Rate Cap Collateral of a type
customarily sold in a recognized market and upon each public sale, unless
prohibited by any applicable statute which cannot be waived, Lender (or its
nominee or designee) may purchase any or all of the Rate Cap Collateral being
sold, free and discharged from any trusts, claims, equity or right of redemption
of Borrower, all of which are hereby waived and released to the extent permitted
by law, and may make payment therefor by credit against any of the Obligations
in lieu of cash or any other obligations. In the case of all sales of the Rate
Cap Collateral, public or private, Borrower shall pay all reasonable costs and
expenses of every kind for sale or delivery, including brokers’ and attorneys’
fees and disbursements and any tax imposed thereon. However, the proceeds of
sale of Rate Cap Collateral shall be available to cover such costs and expenses,
and, after deducting such costs and expenses from the proceeds of sale, Lender
shall apply any residue to the payment of the Obligations in the order of
priority as set forth in this Agreement.

2.6.9    Public Sales Not Possible. Borrower acknowledges that the terms of the
Interest Rate Cap Agreement may prohibit public sales, that the Rate Cap
Collateral may not be of the type appropriately sold at public sales, and that
such sales may be prohibited by law. In light of these considerations, Borrower
agrees that private sales of the Rate Cap Collateral shall not be deemed to have
been made in a commercially unreasonably manner by mere virtue of having been
made privately.

2.6.10    Receipt of Sale Proceeds. Upon any sale of the Rate Cap Collateral by
Lender hereunder (whether by virtue of the power of sale herein granted,
pursuant to judicial process or otherwise), the receipt by Lender or the officer
making the sale or the proceeds of such sale shall be a sufficient discharge to
the purchaser or purchasers of the Rate Cap Collateral so sold, and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to Lender or such officer or be answerable
in any way for the misapplication or non-application thereof.

2.6.11    Replacement Interest Rate Cap Agreement. If, in connection with
Borrower’s exercise of any Extension Option pursuant to Section 2.7 hereof,
Borrower delivers a

 

42



--------------------------------------------------------------------------------

Replacement Interest Rate Cap Agreement, all the provisions of this Section 2.6
applicable to the Interest Rate Cap Agreement delivered on the Closing Date
shall be applicable to the Replacement Interest Rate Cap Agreement.

Section 2.7.    Extension Options.

2.7.1    Extension Options. Subject to the provisions of this Section 2.7,
Borrower shall have the option (the “First Extension Option”), by written notice
(the “First Extension Notice”) delivered to Lender no later than fifteen
(15) days prior to the Stated Maturity Date, to extend the Maturity Date to
June 11, 2021 (the “First Extended Maturity Date”). In the event Borrower shall
have exercised the First Extension Option, Borrower shall have the option (the
“Second Extension Option”), by written notice (the “Second Extension Notice”)
delivered to Lender no later than fifteen (15) days prior to the First Extended
Maturity Date, to extend the First Extended Maturity Date to June 11, 2022 (the
“Second Extended Maturity Date”). In the event Borrower shall have exercised the
Second Extension Option, Borrower shall have the option (the “Third Extension
Option”), by written notice (the “Third Extension Notice”) delivered to Lender
no later than fifteen (15) days prior to the Second Extended Maturity Date, to
extend the Second Extended Maturity Date to June 11, 2023 (the “Third Extended
Maturity Date”). In the event Borrower shall have exercised the Third Extension
Option, Borrower shall have the option (the “Fourth Extension Option”), by
written notice (the “Fourth Extension Notice”) delivered to Lender no later than
fifteen (15) days prior to the Third Extended Maturity Date, to extend the Third
Extended Maturity Date to June 11, 2024 (the “Fourth Extended Maturity Date”).
Any Extension Notice may be revoked by Borrower at any time, and Borrower shall
reimburse Lender for any reasonable out-of-pocket costs and expenses, including
reasonable attorney’s fees and disbursements, incurred directly in conjunction
with preparing for the applicable extension. Borrower’s right to so extend the
Maturity Date shall be subject to the satisfaction of the following conditions
precedent prior to each extension hereunder:

(a)    (i) no Event of Default shall have occurred and be continuing on the date
Borrower delivers the First Extension Notice, the Second Extension Notice, the
Third Extension Notice or the Fourth Extension Notice, as applicable, and
(ii) no Event of Default shall have occurred and be continuing on the Stated
Maturity Date, the First Extended Maturity Date, the Second Extended Maturity
Date and the Third Extended Maturity Date, as applicable;

(b)    Borrower shall (i) obtain and deliver to Lender one or more Replacement
Interest Rate Cap Agreements from an Approved Counterparty, in a notional amount
equal to the Outstanding Principal Balance, which Replacement Interest Rate Cap
Agreement(s) shall be (A) effective for the period commencing on the day
immediately following the then applicable Maturity Date (prior to giving effect
to the applicable Extension Option) and ending on the last day of the Interest
Period in which the applicable extended Maturity Date occurs and (B) otherwise
on same terms set forth in Section 2.6 and (ii) execute and deliver an
Acknowledgement with respect to each such Replacement Interest Rate Cap
Agreement;and

(c)    All amounts due and payable by Borrower and any other Person pursuant to
this Agreement or the other Loan Documents as of the Stated Maturity Date, the
First Extended Maturity Date, the Second Extended Maturity Date or the Third
Extended Maturity Date, as applicable, and all reasonable out-of-pocket costs
and expenses of Lender, including reasonable out-of-pocket fees and expenses of
Lender’s counsel, in connection with the applicable extension of the Term shall
have been paid in full. Neither Lender, nor any other Person, shall have the
right to charge an extension fee to Borrower.

 

43



--------------------------------------------------------------------------------

If Borrower is unable to satisfy all of the foregoing conditions within the
applicable time frames for each, Lender shall have no obligation to extend the
Stated Maturity Date hereunder. As soon as is reasonably practicable following
any extension of the Stated Maturity Date pursuant to this Section 2.7 (but in
any event no later than ten (10) Business Days following the effective date of
such extension), Borrower shall deliver to Lender a Counterparty Opinion with
respect to the Replacement Interest Rate Cap Agreement and the related
Acknowledgment that were obtained in connection with such extension.

2.7.2    Extension Documentation. As soon as practicable following an extension
of the Maturity Date pursuant to this Section 2.7, Borrower shall, if reasonably
requested by Lender, execute and deliver such amendments to the related Loan
Documents as may be necessary or appropriate to evidence the extension of the
Maturity Date as provided in this Section 2.7; provided, however, that no
failure by Borrower to enter into any such amendments and/or restatements shall
affect the rights or obligations of Borrower or Lender with respect to the
extension of the Maturity Date.

Section 2.8.    Spread Maintenance Premium. Except as otherwise provided herein,
upon any repayment or prepayment of the Loan (including in connection with an
acceleration of the Loan) made during the Spread Maintenance Period, Borrower
shall pay to Lender on the date of such repayment or prepayment (or acceleration
of the Loan) the Spread Maintenance Premium applicable thereto. All Spread
Maintenance Premium payments hereunder (to the extent payable by Borrower
hereunder) shall be deemed to be earned by Lender upon the funding of the Loan.

Section 2.9.    Regulatory Changes; Taxes.

2.9.1    Increased Costs.

(a)    If as a result of any Regulatory Change or compliance of any Co-Lender
therewith, such Co-Lender or the company that Controls such Co-Lender shall be
subject to (i) Special Taxes (other than (A) Indemnified Taxes, which shall be
solely covered by Section 2.9.2, (B) Other Taxes, which shall be solely covered
by Section 2.9.3, (C) Connection Income Taxes and (D) Special Taxes described in
clauses (b) through (e) of the definition of Excluded Taxes); (ii) any reserve,
special deposit or similar requirements relating to any extensions of credit or
other assets of, or any deposits with or other liabilities, of such Co-Lender or
any company that Controls such Co-Lender is imposed, modified or deemed
applicable; or (iii) any other condition affecting loans to borrowers subject to
LIBOR-based interest rates is imposed on such Co-Lender or any company that
Controls such Co-Lender and such Co-Lender determines that, by reason thereof,
the cost to such Co-Lender or any company that Controls such Co-Lender of
making, maintaining or extending the Loan to Borrower is increased, or any
amount receivable by such Co-Lender or any company that Controls such Co-Lender
hereunder in respect of any portion of the Loan to Borrower is reduced, in each
case by an amount deemed by such Co-Lender in good faith to be material (such
increases in cost and reductions in amounts receivable being herein called
“Increased Costs”), then such Co-Lender shall provide notice thereof to Borrower
and Borrower agrees that it will pay to such Co-Lender upon such Co-Lender’s
written request such additional amount or amounts as will compensate such
Co-Lender or any company that Controls such Co-Lender for such Increased Costs
to the extent such Co-Lender determines that such Increased Costs are allocable
to the Loan.

 

44



--------------------------------------------------------------------------------

(b)    Any amount payable by Borrower pursuant to this Section 2.9.1 shall be
paid to a Co-Lender within thirty (30) days after such Co-Lender’s delivery to
Borrower of a certificate from such Co-Lender setting forth the amount due and
such Co-Lender’s basis for the determination of such amount, which statement
shall be conclusive and binding upon Borrower absent manifest error. Such
Co-Lender shall endeavor to promptly inform Borrower of the occurrence of any of
the events referred to in this Section 2.9.1 which shall result in Borrower
being required to make any payments to such Co-Lender pursuant to this
Section 2.9.1; provided, however, that the failure of such Co-Lender to provide
such notice shall not excuse Borrower from its obligations pursuant to this
Section 2.9.1 or provide Borrower or any other Person the right to claim any
damages or to exercise any other rights or remedies against such Co-Lender; and
provided, further that the failure on the part of such Co-Lender to demand
payment from Borrower for any such amount attributable to any particular period
shall not constitute a waiver of such Co-Lender’s right to demand payment of
such amount for any subsequent or prior period. Notwithstanding anything
contained herein to the contrary, Borrower shall not be required to compensate a
Co-Lender pursuant to this Section 2.9.1 for any Increased Costs actually paid
by such Co-Lender more than one hundred eighty (180) days prior to the date that
such Co-Lender notifies Borrower of the change in any applicable Regulatory
Change giving rise to such Increased Costs and of such Co-Lender’s intention to
claim compensation or reimbursement therefor; provided, however, that the
foregoing shall not prohibit such Co-Lender from delivering such certificate to
Borrower prior to such Co-Lender’s actual payment of such Increased Costs.
Notwithstanding anything contained in this Section 2.9.1 to the contrary, no
Co-Lender shall be permitted to make a claim against Borrower under this
Section 2.9.1 unless such Co-Lender is making similar claims against other
borrowers of such Co-Lender to the extent such borrowers are similarly situated
as Borrower after consideration of such factors as such Co-Lender then
reasonably determines to be relevant. Notwithstanding anything contained herein
to the contrary, if pursuant to this Section 2.9.1, Increased Costs are payable,
or will be payable, by Borrower to any Co-Lender, Borrower may, at its option
and upon not less than fifteen (15) days’ prior notice to such Co-Lender (which
notice shall be delivered to such Co-Lender no later than fifteen (15) days
after such Co-Lender’s delivery to Borrower of the above-referenced certificate
regarding the payment of such Increased Costs), prepay the Loan in whole,
together with the amount of any such Increased Costs that have at such time
already been incurred by or paid by such Co-Lender, any applicable Spread
Maintenance Premium (if such prepayment occurs during the Spread Maintenance
Period), and all other amounts due and payable under Section 2.4.5 in connection
with such prepayment. Notwithstanding anything to the contrary herein (including
for the avoidance of doubt, Section 2.9.6), no amount shall be payable to a
Co-Lender under this Section 2.9.1 during the period in which the Loan is
included in a Securitization.

2.9.2    Special Taxes. Borrower shall make all payments hereunder free and
clear of and without deduction for Special Taxes, except as required by
applicable law. If Borrower shall be required by law to deduct any Special Taxes
that are Indemnified Taxes from or in respect of any sum payable hereunder or
under any other Loan Document to any Co-Lender, the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.9.2) the applicable Co-Lender receives an amount equal to the sum it
would have received had no such

 

45



--------------------------------------------------------------------------------

deductions for Special Taxes that are Indemnified Taxes been made. Borrower
shall make any deductions for Special Taxes required by applicable law and shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law. Notwithstanding anything contained herein to the
contrary, if pursuant to this Section 2.9.2, Borrower is, or will be, required
to increase any payment to any Co-Lender on account of Indemnified Taxes,
Borrower may, at its option and upon not less than fifteen (15) days’ prior
notice to such Co-Lender (which notice shall be delivered to such Co-Lender no
later than fifteen (15) days after such Co-Lender’s delivery to Borrower of
written notice regarding the increase of payments to such Co-Lender on account
of Indemnified Taxes), prepay the Loan in whole, together with the amount of any
such Indemnified Taxes that have at such time already been incurred by or paid
by such Co-Lender, any applicable Spread Maintenance Premium (if such prepayment
occurs during the Spread Maintenance Period), and all other amounts due and
payable under Section 2.4.5 in connection with such prepayment. Notwithstanding
anything to the contrary herein (including for the avoidance of doubt,
Section 2.9.6), no amount shall be payable to a Co-Lender under this
Section 2.9.2 during the period in which the Loan is included in a
Securitization.

2.9.3    Other Taxes. Borrower agrees to pay any present or future stamp or
documentary taxes or other excise or property taxes, charges, or similar levies
which arise from any payment made hereunder, or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement, the other Loan
Documents, or the Loan, other than such taxes, charges or levies arising solely
from any transfer by a Co-Lender of the Loan or an interest therein pursuant to
Article IX or arising solely as a result of any Securitization (hereinafter
referred to as “Other Taxes”). For the avoidance of doubt, Borrower shall pay
any mortgage recording taxes owed with respect to the funding of the Loan by any
Co-Lender on the Closing Date or other similar taxes required to be paid by any
Person under applicable Legal Requirements in connection with the execution,
delivery, recordation, filing, registration, perfection or enforcement of the
Mortgage or any of the Loan Documents.

2.9.4    Tax Refund. If any Co-Lender has actual knowledge it has received or
has actual knowledge that it is entitled to receive, a refund, credit or offset
in respect of amounts paid by Borrower pursuant to Section 2.9.1 or 2.9.2
(whether against U.S. taxes or non-U.S. taxes) which refund, credit or offset in
the good faith judgment of such Co-Lender is allocable to such payment, it shall
promptly notify Borrower of the availability of such refund, credit or offset
and shall, within thirty (30) days after the receipt of a request by Borrower,
apply for such refund, credit or offset. If such Co-Lender receives such a
refund, credit or offset, it shall pay Borrower the refund net of any reasonable
out-of-pocket expenses of such Co-Lender and without interest (other than any
interest paid by the relevant taxation authority with respect to such refund,
credit or offset). This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

2.9.5    Change of Office. To the extent that changing the jurisdiction of any
Co-Lender’s applicable office would have the effect of minimizing Indemnified
Taxes, Other Taxes or Increased Costs, such Co-Lender shall at the request of
Borrower use commercially reasonable efforts to make such a change, provided
that same would not otherwise be disadvantageous (as reasonably determined by
such Co-Lender) or involve any unreimbursed expense to such Co-Lender.

 

46



--------------------------------------------------------------------------------

2.9.6    Survival. Each party’s obligations under this Section 2.9 shall survive
any assignment of rights by, or the replacement of a Co-Lender and the
repayment, satisfaction or discharge of all Obligations under any Loan Document.

III.

REPRESENTATIONS AND WARRANTIES

Section 3.1.    Borrower Representations. Borrower represents and warrants to
Lender that, except to the extent (if any) disclosed on Schedule IV hereto with
reference to a specific subsection of this Section 3.1:

3.1.1    Organization; Special Purpose. Borrower has been duly organized and is
validly existing and in good standing with full power and authority to own its
assets and conduct its business, and is duly qualified and in good standing in
the jurisdiction in which the Property is located, and Borrower has taken all
necessary limited liability company action to authorize the execution, delivery
and performance of this Agreement and the other Loan Documents by it, and has
the power and authority to execute and deliver, and perform its respective
obligations, under this Agreement and the other Loan Documents. Borrower
complies with the definition of Special Purpose Bankruptcy Remote Entity.

3.1.2    Proceedings; Enforceability. This Agreement and the other Loan
Documents have been duly authorized, executed and delivered by Borrower and
constitute a legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with their respective terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally,
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law) and an implied covenant of
good faith and fair dealing. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower including the defense
of usury, nor would the operation of any of the terms of the Loan Documents, or
the exercise of any right thereunder, render the Loan Documents unenforceable,
and Borrower has not asserted any right of rescission, set-off, counterclaim or
defense with respect thereto.

3.1.3    No Conflicts. The execution and delivery of this Agreement and the
other Loan Documents by Borrower and the performance of its Obligations
hereunder and thereunder will not conflict with any material provision of any
law or regulation to which Borrower is subject, or conflict with, result in a
material breach of, or constitute a material default under, any of the terms,
conditions or provisions of any of Borrower’s organizational documents or any
material agreement or instrument to which Borrower is a party or by which it is
bound, or any order or decree applicable to Borrower, or result in the creation
or imposition of any Lien on any of Borrower’s assets or property (other than
pursuant to the Loan Documents).

3.1.4    Litigation. There is no action, suit, proceeding or investigation
pending or, to Borrower’s knowledge, threatened against Borrower, Manager or the
Property in any court or by or before any other Governmental Authority which, if
adversely determined, would reasonably be expected to result in a Material
Adverse Effect.

 

47



--------------------------------------------------------------------------------

3.1.5    Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which would reasonably be expected to result in, or
does result in, a Material Adverse Effect. Borrower is not in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Permitted Encumbrance or any other agreement or
instrument to which it is a party or by which it or the Property is bound,
except where such default would not reasonably be expected to result in, and
does not result in, a Material Adverse Effect.

3.1.6    Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by Borrower of, or compliance by Borrower with, this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby, other
than those which have been obtained by Borrower.

3.1.7    Property; Title.

(a)    Borrower has good, marketable and insurable fee simple title to the real
property comprising part of the Property and good title to the balance of the
Property owned by it, free and clear of all Liens whatsoever except the Liens
permitted hereunder (including Permitted Encumbrances). The Mortgage, when
properly recorded in the appropriate records (and all appropriate recording
costs, taxes and fees (if any) are paid), together with any Uniform Commercial
Code financing statements required to be filed in connection therewith, will
create (i) a valid, first priority, perfected Lien on Borrower’s interest in the
Property, subject only to Permitted Encumbrances, and (ii) perfected security
interests in and to, and perfected collateral assignments of, all personalty
owned by Borrower (including the Leases), all in accordance with the terms
thereof, in each case subject only to the Liens permitted hereunder (including
the Permitted Encumbrances). There are no mechanics’, materialman’s or other
similar Liens or claims which have been filed for work, labor or materials
affecting the Property which are or may be Liens prior to, or equal priority
with, the Lien of the Mortgage, except for such Liens as are permitted hereunder
(including the Permitted Encumbrances). None of the Permitted Encumbrances,
individually or in the aggregate, materially and adversely affect or interfere
with the value, or current or contemplated use or operation, of the Property, or
the security intended to be provided by the Mortgage, or the ability of the
Property to generate net cash flow sufficient to service the Loan, or Borrower’s
ability to pay its obligations as and when they come due, including its ability
to repay the Debt in accordance with the terms of the Loan Documents.

(b)    All transfer taxes, deed stamps, intangible taxes or other amounts in the
nature of transfer taxes required to be paid under applicable Legal Requirements
in connection with the transfer of the Property to Borrower have been paid or
are being paid simultaneously herewith. All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid under applicable Legal
Requirements in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including
the Mortgage, have been paid or are being paid simultaneously herewith. All
Taxes and Other Charges due and owing in respect of the Property have been paid,
or an escrow of funds in an amount sufficient to cover such payments has been
established hereunder or are insured against by the Title Insurance Policy.

(c)    The Property is comprised of one (1) or more parcels which constitute
separate tax lots and do not constitute a portion of any other tax lot not a
part of the Property.

 

48



--------------------------------------------------------------------------------

(d)    No Condemnation has been commenced or, to Borrower’s knowledge, is
contemplated with respect to all or any portion of the Property or for the
relocation of roadways providing access to the Property.

(e)    To Borrower’s knowledge, there are no pending or proposed special or
other assessments for public improvements or otherwise affecting the Property,
nor are there any contemplated improvements to the Property that may result in
such special or other assessments.

3.1.8    ERISA; No Plan Assets.

(a)    As of the date hereof and throughout the Term (i) Borrower is not nor
will be an “employee benefit plan,” as defined in Section 3(3) of ERISA, or a
“plan” within the meaning of Section 4975 of the Code, (ii) none of the assets
of Borrower constitute or will constitute “plan assets” of one or more such
employee benefit plans or plans within the meaning of 29 C.F.R.
Section 2510.3-101, as modified by Section 3(42) of ERISA, (iii) Borrower is not
nor will be a “governmental plan” within the meaning of Section 3(32) of ERISA,
and (iv) transactions by or with Borrower are not and will not be subject to
state statutes regulating investment of, and fiduciary obligations with respect
to, governmental plans.

(b)    Except for obligations with respect to any Multiemployer Plan maintained
by any ERISA Affiliate, neither Borrower nor any ERISA Affiliate (i) maintains
or contributes to, or is or has, within the past six years, been required to
maintain or contribute to, any “employee benefit plan,” as defined in
Section 3(3) of ERISA, that is subject to Title IV or Section 302 of ERISA or
Section 412 of the Code or (ii) has incurred any unsatisfied liability under
Title IV or Section 302 of ERISA or Section 412 of the Code or could be
subjected to any such liability.

3.1.9    Compliance. Except as described in the PZR Report or the Property
Condition Report, Borrower and the Property (including, but not limited to the
Improvements) and the use thereof comply in all respects with all applicable
Legal Requirements, including parking, building and zoning and land use laws,
ordinances, regulations and codes the noncompliance of which would reasonably be
expected to result in, or does result in, a Material Adverse Effect. Borrower is
not in default or violation of any order, writ, injunction, decree or demand of
any Governmental Authority, the violation of which would reasonably be expected
to result in, or does result in, a Material Adverse Effect. Borrower has not
committed any act which may give any Governmental Authority the right to cause
Borrower to forfeit the Property or any part thereof or any monies paid in
performance of Borrower’s Obligations under any of the Loan Documents or cause
the withdrawal of the Property from the Condominium. The Property is used
exclusively for office, storage and other appurtenant and related uses. Except
as described in the PZR Report, in the event that all or any part of the
Improvements are destroyed or damaged, said Improvements can be legally
reconstructed to their condition prior to such damage or destruction, and
thereafter exist for the same use without violating any zoning or other
ordinances applicable thereto and without the necessity of obtaining any
variances or special permits. To Borrower’s knowledge and except as described in
the PZR Report or the Property Condition Report, no legal proceedings are
pending or threatened with respect to the zoning of the Property and neither the
zoning nor any other right to use or operate the Property is in any way
dependent upon or related to any property other than the Property. All
certifications, permits, licenses and approvals, including without limitation,
certificates of completion and occupancy permits required of Borrower for the
legal use, occupancy and operation of the

 

49



--------------------------------------------------------------------------------

Property for its current use (collectively, the “Licenses”), have been obtained
and are in full force and effect, except to the extent the failure to have such
Licenses would not reasonably be expected to result in, and does not result in,
a Material Adverse Effect. To Borrower’s knowledge, the use being made of the
Property is in conformity with the certificate of occupancy issued for the
Property and all other restrictions, covenants and conditions affecting the
Property, except for such non-compliance that would not reasonably be expected
to result in, or does not result in, a Material Adverse Effect.

3.1.10    Financial Information. All financial data, including the statements of
cash flow and operations, that have been delivered to Lender in connection with
the Loan (i) are true, complete and correct in all material respects,
(ii) accurately represent the financial condition of the Property as of the date
of such reports in all material respects, and (iii) have been prepared in
accordance with GAAP throughout the periods covered, except as disclosed
therein. Borrower has no contingent liabilities, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower. Since the date of the financial statements, there
has been no material adverse change in the financial condition, operations or
business of Borrower or the Property from that set forth in said financial
statements.

3.1.11    Easements; Utilities and Public Access. To Borrower’s knowledge, all
easements, cross easements, licenses, air rights and rights-of-way or other
similar property interests (collectively, “Easements”), if any, necessary for
the utilization of the Improvements for their intended purposes have been
obtained and are in full force and effect without default thereunder, except to
the extent the failure to obtain such Easements or a default in respect of same
would not reasonably be expected to have, and does not have, a Material Adverse
Effect. The Property has rights of access to public ways and is served by water,
sewer, sanitary sewer and storm drain facilities adequate to service the
Property for its intended uses. All public utilities necessary or convenient to
the existing use of the Property are located in the public right-of-way abutting
the Property or in recorded Easements serving the Property, which Easements are
set forth in the Title Insurance Policy.

3.1.12    Assignment of Leases. The Assignment of Leases creates a valid
assignment of, or a valid security interest in, Borrower’s rights under the
Leases, subject only to a license granted to Borrower to exercise certain rights
and to perform certain obligations of the lessor under the Leases, including the
right to operate the Property. Borrower has not assigned the Leases or any
portion of the Rents due and payable or to become due and payable thereunder to
any Person other than Lender, except for the assignment of leases and rents
being terminated as of the Closing Date.

3.1.13    Insurance. Borrower has obtained and has delivered to Lender
certificates of insurance evidencing all of the Policies, with all premiums that
are due and payable paid thereunder, reflecting the insurance coverages, amounts
and other requirements set forth in this Agreement. Neither Borrower nor, to
Borrower’s knowledge, any other Person, has done, by act or omission, anything
which would impair the coverage of any of the Policies.

3.1.14    Flood Zone. None of the Improvements on the Property are located in an
area identified by the Federal Emergency Management Agency as a special flood
hazard area.

 

50



--------------------------------------------------------------------------------

3.1.15    Physical Condition. To Borrower’s knowledge and except as may be
expressly set forth in the Physical Conditions Report: (i) the Property,
including all buildings, improvements, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, are in good condition, order and repair
in all material respects; and (ii) there exists no structural or other material
defects or damages in the Property, whether latent or otherwise, and Borrower
has not received notice from any insurance company or bonding company of any
defects or inadequacies in the Property, or any part thereof, which would
reasonably be expected to materially and adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.

3.1.16    Intentionally Omitted.

3.1.17    Leases. The Property is not subject to any Leases other than the
Leases described on the rent roll certified to Lender on the Closing Date as
true, complete and correct in all material respects (the “Rent Roll”). Borrower
is the owner and lessor of landlord’s interest in the Leases (excluding any
subleases or sub-subleasese). No Person has any possessory interest in the
Property or right to occupy the same except under and pursuant to the provisions
of the Leases. Except as set forth on Schedule IV hereto and except as disclosed
on the Rent Roll or on the estoppel certificates delivered to Lender in
connection with the closing of the Loan, the Leases identified on the Rent Roll
are in full force and effect and there are no material defaults thereunder by
either party beyond any applicable notice or cure period, and there are no
conditions that, with the passage of time or the giving of notice, or both,
would constitute defaults thereunder. The copies of the Leases delivered to
Lender are true and complete, and there are no oral agreements with respect
thereto. Except as set forth on Schedule IV hereto and except as disclosed on
the Rent Roll or on the estoppel certificates delivered to Lender in connection
with the closing of the Loan, no Rent (including security deposits) has been
paid more than one (1) month in advance of its due date. Except as set forth on
Schedule IV hereto and except as disclosed on the Rent Roll or on the estoppel
certificates delivered to Lender in connection with the closing of the Loan, to
Borrower’s knowledge, all work to be performed by Borrower under each Lease has
been performed as required and has been accepted by the applicable Tenant.
Except as set forth on Schedule IV hereto and except as disclosed on the Rent
Roll or on the estoppel certificates delivered to Lender in connection with the
closing of the Loan, any payments, free rent, partial rent, rebate of rent or
other payments, credits, allowances or abatements required to be given by
Borrower to any Tenant under a Lease has already been received by such Tenant.
Except as set forth on Schedule IV hereto and except as disclosed on the Rent
Roll or on the estoppel certificates delivered to Lender in connection with the
closing of the Loan, each Tenant under each Lease have accepted possession of
and is in occupancy of all of its respective space demised under its Lease and
has commenced the payment of full, unabated rent under its Lease. Borrower has
delivered to Lender a true, correct and complete list of all security deposits
made by Tenants at the Property which have not been applied (including accrued
interest thereon), all of which are held by Borrower in accordance with the
terms of the applicable Lease and applicable Legal Requirements. To Borrower’s
knowledge, no Tenant under a Lease is the subject of bankruptcy or
reorganization proceedings other than Le Cirque. Except as set forth on Schedule
IV hereto, no Tenant under any Lease (or any sublease) is an Affiliate of
Borrower. Except as set forth on Schedule IV hereto and except as disclosed on
the Rent Roll or on the estoppel certificates delivered to Lender in connection
with the closing of the Loan, there are no brokerage fees or commissions due and
payable by Borrower in connection

 

51



--------------------------------------------------------------------------------

with the leasing of space at the Property, except as has been previously
disclosed to Lender in writing, and no such fees or commissions will become due
and payable in the future in connection with the Leases, including by reason of
any extension of such Lease or expansion of the space leased thereunder, except
as has previously been disclosed to Lender in writing. Borrower has not sold,
transferred, assigned, hypothecated or pledged any Lease or the Rents received
therefrom, except for those which are no longer in effect and except to Lender
pursuant to the Loan Documents. Except as set forth on Schedule IV hereto and
except as disclosed on the Rent Roll or on the estoppel certificates delivered
to Lender in connection with the closing of the Loan, to Borrower’s knowledge,
no Tenant under any Lease has assigned its Lease or sublet all or any portion of
the premises demised thereby and no such Tenant holds its leased premises under
assignment or sublease. Except as set forth on Schedule IV hereto and except as
disclosed on the Rent Roll or on the estoppel certificates delivered to Lender
in connection with the closing of the Loan and except for the rights of
Bloomberg described in Section 40 of the Bloomberg Lease in event of a Proposed
Competitor Asset Transaction (as defined in the Bloomberg Lease) or a Proposed
Competitor Equity Transaction (as defined in the Bloomberg Lease, collectively
with a Proposed Competitor Asset Transaction, the “Bloomberg Lease Rights”), no
Tenant under any Lease has a right or option pursuant to such Lease or otherwise
to purchase all or any part of the leased premises or the building of which the
leased premises are a part.

3.1.18    Tax Filings. To the extent required, Borrower has filed (or has
obtained effective extensions for filing) all material federal, state,
commonwealth, district and local tax returns required to be filed and has paid
or made adequate provision for the payment of all material federal, state,
commonwealth, district and local taxes, charges and assessments payable by
Borrower. Borrower’s tax returns (if any) properly reflect the income and taxes
of Borrower for the periods covered thereby, subject only to reasonable
adjustments permitted by the Internal Revenue Service or other applicable tax
authority upon audit.

3.1.19    No Fraudulent Transfer. Borrower (i) has not entered into the
transaction or any Loan Document with the actual intent to hinder, delay, or
defraud any creditor, and (ii) received reasonably equivalent value in exchange
for its Obligations under the Loan Documents. After giving effect to the Loan,
the fair saleable value of Borrower’s assets exceeds and will, immediately
following the making of the Loan, exceed Borrower’s total liabilities, including
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s assets is, and immediately following the making of
the Loan, will be, greater than Borrower’s probable liabilities, including the
maximum amount of its contingent liabilities on its debts as such debts become
absolute and matured. Borrower’s assets do not and, immediately following the
making of the Loan will not, constitute unreasonably small capital to carry out
its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur Indebtedness and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such Indebtedness and liabilities as they mature (taking into account the
timing and amounts of cash to be received by Borrower and the amounts to be
payable on or in respect of the obligations of Borrower). No petition in
bankruptcy has been filed by Borrower and Borrower has not ever made an
assignment for the benefit of creditors or taken advantage of any insolvency act
for the benefit of debtors. Borrower is not contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of Borrower’s assets or properties, and
Borrower has no knowledge of any Person contemplating the filing of any such
petition against it.

 

52



--------------------------------------------------------------------------------

3.1.20    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used by Borrower for the purpose of purchasing or acquiring any “margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System, or for any other purpose, that would violate Regulation
U or any other Regulations of such Board of Governors, or for any purposes
prohibited by Legal Requirements or by the terms and conditions of this
Agreement or the other Loan Documents.

3.1.21    Organizational Chart. The organizational chart attached as Schedule
III, relating to Borrower and certain Affiliates and other parties, is true,
complete and correct on and as of the date hereof (except as otherwise indicated
thereon).

3.1.22    Organizational Status. Borrower’s exact legal name is as set forth in
the introductory paragraph to this Agreement. Borrower is a limited liability
company, and the jurisdiction in which Borrower is organized is: Delaware.
Borrower’s Tax I.D. number is as follows: 06-1716800.

3.1.23    Bank Holding Company. Borrower is not a “bank holding company” or a
direct or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.

3.1.24    No Casualty. The Improvements have suffered no material casualty or
damage which has not been fully repaired and the cost thereof fully paid.

3.1.25    Purchase Options. Neither Borrower nor, to Borrower’s knowledge, any
other Person, has granted any purchase option, right of first refusal (other
than pursuant to the Bloomberg Lease Rights), right of first offer or other
similar right in favor of third parties with respect to the Property.

3.1.26    FIRPTA. Borrower is not a “foreign person” within the meaning of
Sections 1445 or 7701 of the Code.

3.1.27    Investment Company Act. Borrower is not (i) an “investment company” or
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (ii) subject to any other United
States federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.

3.1.28    Fiscal Year. Each fiscal year of Borrower commences on January 1.

3.1.29    Other Debt. Borrower has no Indebtedness, other than Permitted
Encumbrances and Permitted Indebtedness.

3.1.30    Intentionally Omitted.

3.1.31    Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading, except that the
foregoing statement shall be qualified by “to Borrower’s knowledge” to the
extent any statements herein are so qualified. There is no material fact
presently known to Borrower which has not been disclosed to Lender which would
reasonably be expected to result in, or has resulted in, a Material Adverse
Effect.

 

53



--------------------------------------------------------------------------------

3.1.32    Condominium Representations.

(a)    Borrower has delivered to Lender true, correct and complete copies of
each of the Condominium Documents, and there are no other agreements,
instruments or other documents to which Borrower is a party or by which Borrower
may be bound relating to the creation and/or governance of the Condominium. The
Condominium Documents are in full force and effect.

(b)    Neither Borrower, nor, to Borrower’s knowledge, any other party to the
Condominium Declaration or the Bylaws is in default thereunder, except to the
extent that such default would not reasonably be expected to result in, and has
not resulted in, a Material Adverse Effect.

(c)    All Condominium Charges payable by Borrower through the date immediately
preceding the Closing Date have been paid, and to Borrower’s knowledge, the
Condominium Board has not levied any special assessments that are due and
payable on or after the date hereof.

(d)    The Mortgage is a “Permitted Mortgage” and Lender is a “Permitted
Mortgagee” within the meaning of, and for all purposes under, the Condominium
Documents, and is entitled to all of the rights and remedies granted to
Permitted Mortgagees thereunder.

(e)    The Condominium Board consists of five (5) members. As of the date
hereof, the members of the Condominium Board are as follows: Martin Dresner,
Thomas Sanelli, Matt Iocco, Barry Langer and Michael Kim. All of such members
(other than Michael Kim and Matt Iocco) were appointed by Borrower and are
employees of ALX, VRT, VRLP and/or one their respective subsidiaries.

3.1.33    Bloomberg Lease. The Additional Option Space (as defined in the
Bloomberg Lease) is entirely located within the Property.

3.1.35    Illegal Activity. No portion of the purchase price for the Property
has been or will be paid with proceeds of any illegal activity.

3.1.36    Labor Matters. Borrower has no employees, including any employees who
provide any services at or in connection with the Property. To the extent that
Borrower is or has been bound by any collective bargaining agreement or other
labor-related agreement applicable to the Property, Borrower is, and at all
times within the last three years has been, in compliance in all material
respects with the same. There is currently no claim, charge or other action
pending or threatened against Borrower alleging unfair labor practices or
violation of any collective bargaining or other labor-related agreement or
obligation. To the extent that Borrower is or has been required to comply with
any labor laws, Borrower is, and at all times within the last three years has
been, in compliance in all material respects with the same, and neither Borrower
nor the Property is currently subject to any actual or threatened picketing,
lockout, protest, or strike activity by any union, union members, or other labor
organization.

 

54



--------------------------------------------------------------------------------

Section 3.2.    Survival of Representations. The representations and warranties
set forth in Section 3.1 and elsewhere in this Agreement and the other Loan
Documents shall (i) survive until the Obligations have been paid and performed
in full and (ii) be deemed to have been relied upon by Lender notwithstanding
any investigation heretofore or hereafter made by Lender or on its behalf.

IV.

BORROWER COVENANTS

Until the end of the Term, Borrower hereby covenants and agrees with Lender
that:

Section 4.1.    Payment and Performance of Obligations. Borrower shall pay and
otherwise perform the Obligations in accordance with the terms of this Agreement
and the other Loan Documents.

Section 4.2.    Due on Sale and Encumbrance; Transfers of Interests. Borrower
acknowledges that Lender has examined and relied on the experience of Borrower
and its Controlling owners, as applicable, and principals of Borrower in owning
and operating properties such as the Property in agreeing to make the Loan, and
will continue to rely on Borrower’s ownership of the Property as a means of
maintaining the value of the Property as security for repayment of the Debt and
the performance of the Other Obligations. Borrower acknowledges that Lender has
a valid interest in maintaining the value of the Property so as to ensure that,
should Borrower default in the repayment of the Debt or the performance of the
Other Obligations, Lender can recover the Debt by a sale of the Property.
Therefore, except as permitted in this Agreement or the other Loan Documents,
without the prior written consent of Lender, neither Borrower nor any other
Person having a direct or indirect ownership or beneficial interest in Borrower
shall sell, convey, mortgage, grant, bargain, encumber, pledge, assign or
transfer the Property or any part thereof, or any interest, direct or indirect,
in Borrower, whether voluntarily or involuntarily or enter into or subject the
Property to a PACE Loan (a “Transfer”). A Transfer within the meaning of this
Section 4.2 shall be deemed to include (i) an installment sales agreement
wherein Borrower agrees to sell the Property or any part thereof for a price to
be paid in installments; (ii) an agreement by Borrower for the leasing of all or
a substantial part of the Property for any purpose other than the actual
occupancy by a space Tenant thereunder or a sale, assignment or other transfer
of, or the grant of a security interest in, Borrower’s right, title and interest
in and to any Leases or any Rents; (iii) if Borrower or any general partner,
managing member or controlling shareholder of Borrower is a corporation, the
voluntary or involuntary sale, conveyance or transfer of such corporation’s
stock (or the stock of any corporation directly or indirectly controlling such
corporation by operation of law or otherwise) or the creation or issuance of new
stock; (iv) if Borrower or any general partner, managing member or controlling
shareholder of Borrower is a limited or general partnership, joint venture or
limited liability company, the change, removal, resignation or addition of a
general partner, managing partner, limited partner, joint venturer or member or
the transfer of the partnership interest of any general partner, managing
partner or limited partner or the transfer of the interest of any joint venturer
or member; and (v) any pledge, hypothecation, assignment, transfer or other
encumbrance of any direct or indirect ownership interest in Borrower. Nothing
herein shall restrict Borrower from entering into a purchase and sale agreement
for the Property in anticipation of a Transfer and Assumption or prepayment that
is permitted hereunder or otherwise approved by Lender, provided that in
connection with an anticipated Transfer and Assumption, Borrower’s obligations
under such purchase and sale agreement are expressly subject to compliance with
the terms and provisions of this Agreement with respect to a Transfer and
Assumption.

 

55



--------------------------------------------------------------------------------

Section 4.3.    Liens. Subject to Borrower’s contest rights as set forth in this
Section 4.3, Borrower shall discharge any Lien on any portion of the Property,
except for the Permitted Encumbrances and except as otherwise permitted in this
Agreement or the other Loan Documents, within sixty (60) days after Borrower
receives written notice of the filing of such Lien. Notwithstanding the
foregoing, Borrower, at its own expense, may contest by appropriate legal
proceeding, conducted in good faith and with due diligence, the amount or
validity of any Liens, provided that (i) no Event of Default has occurred and is
continuing; (ii) such proceeding shall be permitted under and be conducted in
accordance with all applicable statutes, laws and ordinances; (iii) neither the
Property nor any part thereof or interest therein will be in reasonable danger
of being sold, forfeited, terminated, canceled or lost; (iv) Borrower shall, as
required upon final determination thereof, pay the amount of any such Liens,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) only if collateral is not required to be posted in
connection with such proceeding, in the case of Liens in excess of $10,000,000,
individually or in the aggregate (the “Contest Threshold”), to insure the
payment of such Liens during the term of such contest, Borrower shall deliver to
Lender, subject to the limitations set forth in Section 6.12, either (A) cash,
cash equivalents, a Letter of Credit or a guaranty from a Qualified Guarantor,
or other security reasonably acceptable to Lender, in an amount equal to one
hundred ten percent (110%) of the contested amount over the Contest Threshold
plus any deferred fines thereon, or (B) a payment and performance bond in an
amount equal to one hundred percent (100%) of the contested amount from a surety
acceptable to Lender in its reasonable discretion, (vi) failure to pay such
Liens will not subject Lender to any civil liability (other than fines which
Borrower promptly pays in full when due, except to the extent the contest defers
such payment) or criminal liability, (vii) such contest shall not materially
adversely affect the ownership, use or occupancy of the Property, and
(viii) Borrower shall keep Lender informed of the status of such proceedings at
reasonable intervals and, if requested by Lender, confirm to Lender the
continuing satisfaction of the conditions set forth in clauses (i) through
(vii) of this Section 4.3. After five (5) Business Days’ notice to Borrower,
Lender may pay over any such cash or other security held by Lender to the
claimant entitled thereto at any time when, in the reasonable judgment of
Lender, the entitlement of such claimant is finally established by the
Governmental Authority authorized to make such determination or the Property (or
any part thereof or interest therein) shall be in immediate danger of being
sold, forfeited, terminated, cancelled or lost or there shall be any immediate
danger of the Lien of the Mortgage being primed by any related Lien.

Section 4.4.    Special Purpose. Without in any way limiting the provisions of
this Article 4, Borrower shall at all times comply with the requirements set
forth in the definition of “Special Purpose Bankruptcy Remote Entity”. Borrower
shall not (i) directly or indirectly make any change, amendment or modification
to any of the “Special Purpose Provisions” as defined in and set forth in its
organizational documents without the prior written consent of Lender and the
receipt of Rating Agency Confirmation, or (ii) otherwise take any action which
would result in Borrower not being a Special Purpose Bankruptcy Remote Entity.

Section 4.5.    Existence; Compliance with Legal Requirements. Borrower shall do
or cause to be done all things necessary to preserve, renew and keep in full
force and

 

56



--------------------------------------------------------------------------------

effect its existence and all rights, licenses, permits and franchises necessary
to comply with all Legal Requirements applicable to it and the Property, except
for such failure or noncompliance as would not reasonably be expected to, and
does not, result in a Material Adverse Effect.

Section 4.6.    Taxes and Other Charges. Subject to Borrower’s contest rights as
set forth in this Section 4.6, Borrower shall pay all Taxes and Other Charges
now or hereafter levied, assessed or imposed prior to the date the same shall
become delinquent and shall promptly furnish to Lender receipts for the payment
of the Taxes and the Other Charges (provided, however, that Borrower need not
pay Taxes directly nor furnish such receipts for payment of Taxes to the extent
that funds to pay for such Taxes have been deposited into the Tax Account
pursuant to Section 6.3). Notwithstanding the foregoing, Borrower, at its own
expense, may contest by appropriate legal proceeding, conducted in good faith
and with due diligence, the amount or validity of any Taxes or Other Charges,
provided that (i) no Event of Default has occurred and is continuing; (ii) such
proceeding shall be permitted under and be conducted in accordance with all
applicable statutes, laws and ordinances; (iii) neither the Property nor any
part thereof or interest therein will be in reasonable danger of being sold,
forfeited, terminated, canceled or lost; (iv) Borrower shall, as required upon
final determination thereof, pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of Taxes
or Other Charges from the Property; (vi) in the case of Taxes or Other Charges
above the Contest Threshold, Borrower shall, subject to the limitations set
forth in Section 6.12, deposit with Lender cash, cash equivalents, a Letter of
Credit or a guaranty from a Qualified Guarantor or other security reasonably
acceptable to Lender, in an amount equal to one hundred ten percent (110%) of
the contested amount (together with all interest and penalties thereon) over the
Contest Threshold plus any deferred fines thereon, to insure the payment of any
such Taxes or Other Charges during such contest, (vii) failure to pay such Taxes
or Other Charges will not subject Lender to any civil liability (other than
fines which Borrower promptly pays in full when due, except to the extent the
contest defers such payment) or criminal liability, (viii) such contest shall
not materially adversely affect the ownership, use or occupancy of the Property,
and (ix) Borrower shall keep Lender informed of the status of such proceedings
at reasonable intervals and, if requested by Lender, confirm to Lender the
continuing satisfaction of the conditions set forth in clauses (i) through
(vii) of this Section 4.6. After five (5) Business Days’ notice to Borrower,
Lender may pay over any such cash or other security held by Lender to the
claimant entitled thereto at any time when, in the reasonable judgment of
Lender, the entitlement of such claimant is finally established by the
Governmental Authority authorized to make such determination or the Property (or
any part thereof or interest therein) shall be in immediate danger of being
sold, forfeited, terminated cancelled or lost or there shall be any immediate
danger of the Lien of the Mortgage being primed by any related Lien.

Section 4.7.    Litigation. Borrower shall give prompt notice to Lender of any
litigation or governmental proceedings pending or, to Borrower’s knowledge,
threatened against the Property or Borrower which would, if adversely
determined, reasonably be expected to result in a Material Adverse Effect.

Section 4.8.    Title to the Property. Borrower shall warrant and defend (a) its
title to the Property and every part thereof, subject only to Permitted
Encumbrances and (b) the validity and priority of the Liens of the Mortgage, the
Assignment of Leases and this Agreement on the Property, subject only to
Permitted Encumbrances and other Liens expressly permitted pursuant to the terms
of the Loan Documents, in each case against the claims of all Persons
whomsoever.

 

57



--------------------------------------------------------------------------------

Section 4.9.    Financial Reporting.

4.9.1    Generally. Borrower shall keep and maintain, or will cause to be kept
and maintained, on an annual basis, proper and accurate books and records, in
accordance with GAAP, reflecting the business and financial affairs of Borrower.
Lender shall have the right at reasonable times during normal business hours
upon reasonable advance notice to Borrower to examine such books and records at
the office of Borrower or other Person maintaining such books and records and to
make such copies or extracts thereof as Lender may reasonably request.

4.9.2    Quarterly Reports. Not later than forty-five (45) days following the
end of each calendar quarter (commencing with the second (2nd) quarter of 2017),
Borrower shall deliver to Lender:

(i)    unaudited financial statements, internally prepared in accordance with
GAAP including a balance sheet and statement of operations (and a separate
calculation of Gross Income and Operating Expenses) as of the end of such
quarter and year-to-date, together with (commencing with the financial
statements for the first quarter of 2018) the results for the same periods of
the previous year. Such statements for each quarter shall be accompanied by an
Officer’s Certificate certifying to the best of the signer’s knowledge, (A) that
such statements fairly represent the financial condition and results of
operations of Borrower in all material respects, (B) that as of the date of such
Officer’s Certificate, no Event of Default exists under this Agreement, the Note
or any other Loan Document or, if so, specifying the nature and status of each
such Event of Default and the action then being taken by Borrower or proposed to
be taken to remedy such Event of Default and (C) that as of the date of each
Officer’s Certificate, no litigation exists involving Borrower or the Property
that would reasonably be expected to result in a Material Adverse Effect. Such
financial statements shall contain such other information as shall be reasonably
requested by Lender for purposes of calculations to be made by Lender pursuant
to the terms hereof;

(ii)    a rent roll for the Property, dated as of the last month of such
calendar quarter, showing the current annualized rent for the Property (as of
the date of such rent roll), and the expiration date of each Lease. Such rent
roll shall be accompanied by an Officer’s Certificate certifying to the best of
the signer’s knowledge that such rent roll is true, correct and complete in all
material respects as of its date and stating whether Borrower, within the past
three (3) months, has issued a notice of default with respect to any Lease which
has not been cured and the nature of such default; and

(iii)    copies of any Lease, or any Lease renewal, modification, amendment or
modification executed during such calendar quarter.

 

58



--------------------------------------------------------------------------------

4.9.3    Annual Reports. Not later than one hundred five (105) days after the
end of each Fiscal Year of Borrower’s operations (commencing on the Fiscal Year
ending December 31, 2017), Borrower shall deliver to Lender:

(i)    financial statements for Borrower audited by an Independent Accountant in
accordance with GAAP, including a balance sheet as of the end of such Fiscal
Year, and a statement of operations for the year ended and figures for the
previous Fiscal Year. Such annual financial statements shall be accompanied by
an Officer’s Certificate in the form required pursuant to Section 4.9.2(i)
above;

(ii)    an annual summary of any and all Capital Expenditures made at the
Property during such Fiscal Year; and

(iii)    calculations of Gross Income and Operating Expenses for such Fiscal
Year, which calculations shall be accompanied by an Officer’s Certificate in the
form required pursuant to Section 4.9.2(i) above.

4.9.4    Other Reports

(a)    Borrower shall, within ten (10) Business Days after written request by
Lender or such longer period as reasonably required to produce the same, furnish
or cause to be furnished to Lender and, if applicable, the Rating Agencies in
such manner and in such detail as may be reasonably requested by Lender or, if
all or part of the Loan is being or has been included in a Securitization, the
Rating Agencies, such reasonable additional information as may be reasonably
requested with respect to the Property.

(b)    Borrower shall submit to Lender the financial data and financial
statements required, and within the time periods, under clauses (f) and (g) of
Section 9.1, if and when available.

4.9.5    Annual Budget.

(a)    Prior to the Closing Date, Borrower has provided to Lender, for
informational purposes, an Annual Budget for the 2017 Fiscal Year. Provided no
Trigger Period has occurred and is continuing, Borrower shall provide to Lender,
for informational purposes, no later than thirty (30) days following the end of
the prior Fiscal Year (commencing with the Fiscal Year ending December 31, 2017)
the Annual Budget for the current Fiscal Year; provided, however, that, if any
Trigger Period commences, Borrower shall deliver to Lender an Annual Budget for
Lender’s review and approval (which approval shall not be unreasonably withheld,
conditioned or delayed, subject to the provisions of Section 4.9.5(b)) within
thirty (30) days of the commencement of such Trigger Period. During the
continuance of a Trigger Period, Lender shall have the right to approve each
Annual Budget, including extraordinary operating expenses and Capital
Expenditures (which approval shall not be unreasonably withheld, conditioned or
delayed, subject to the provisions of Section 4.9.5(b)). Annual Budgets
delivered to Lender (other than during the continuance of a Trigger Period) or
approved by Lender during the continuance of a Trigger Period shall hereinafter
be referred to as an “Approved Annual Budget”, and any such extraordinary
operating expenses approved by Lender during any Trigger Period pursuant to this
Section 4.9.5(a) shall hereinafter be referred to as “Approved Extraordinary
Expenses”. During the continuance of a Trigger Period, until such time that any
Annual Budget has been approved by Lender, the prior Approved Annual Budget
shall apply for all purposes hereunder (with such adjustments as necessary to
reflect actual increases in Taxes, Insurance Premiums, utilities expenses and
other non-discretionary items). During the continuance of a Trigger Period,
subject to the immediately previous sentence, neither Borrower

 

59



--------------------------------------------------------------------------------

nor Manager shall change or modify the Annual Budget that has been approved by
Lender without the prior written consent of Lender (which consent shall not be
unreasonably withheld, conditioned or delayed, subject to the provisions of
Section 4.9.5(b)).

(b)    Notwithstanding anything to the contrary contained in this Section 4.9.5,
whenever Lender’s approval or consent is required pursuant to the provisions of
this Section 4.9.5, Lender’s consent and approval shall be deemed given if:

(i)    the first correspondence from Borrower to Lender requesting such approval
or consent contains a bold-faced, conspicuous legend at the top of the first
page thereof stating that “FIRST NOTICE: THIS IS A REQUEST FOR CONSENT UNDER THE
LOAN BY LENDER TO 731 OFFICE ONE LLC. FAILURE TO RESPOND TO THIS REQUEST WITHIN
FIVE (5) BUSINESS DAYS MAY RESULT IN THE REQUEST BEING DEEMED GRANTED”, and is
accompanied by such information and documents as Borrower believes in good faith
are reasonably required for Lender to adequately evaluate such request and as
requested by Lender in writing prior to the expiration of such five (5) Business
Day period; and

(ii)    if Lender fails to respond to or to deny such request for approval or
consent in writing within such five (5) Business Day period, a second notice
requesting approval is delivered to Lender from Borrower containing a
bold-faced, conspicuous legend at the top of the first page thereof stating that
“SECOND AND FINAL NOTICE: THIS IS A REQUEST FOR CONSENT UNDER THE LOAN BY LENDER
TO 731 OFFICE ONE LLC. FAILURE TO APPROVE OR DENY THIS REQUEST IN WRITING WITHIN
FIVE (5) BUSINESS DAYS WILL RESULT IN YOUR APPROVAL BEING DEEMED GRANTED”, and
is accompanied by such information and documents as Borrower believes in good
faith are reasonably required for Lender to adequately evaluate such request and
as requested by Lender in writing prior to the expiration of such five
(5) Business Day period, and Lender fails to either approve or deny (and, in the
case of a denial, stating the grounds therefor in reasonable detail) such
request for approval or consent within such second five (5) Business Day period.

Section 4.10.    Access to Property. Borrower shall permit agents,
representatives and employees of Lender to inspect the Property or any part
thereof during normal business hours upon reasonable advance notice (which may
be given by email or telephonically), subject to the rights of Tenants under
Leases and Borrower’s usual and customary safety requirements and accompanied by
a representative of Borrower.

Section 4.11.    Leases.

4.11.1    Generally. Upon reasonable request, Borrower shall furnish Lender with
executed copies of all Leases then in effect.

 

60



--------------------------------------------------------------------------------

4.11.2    Approvals.

(a)    Any Major Lease and any renewals, material amendments or material
modifications of a Major Lease (other than those which are expressly permitted
under such Lease pursuant to a right of the Tenant thereunder not requiring the
consent of Borrower) shall be subject to Lender’s approval (which approval shall
not be unreasonably withheld, delayed or conditioned, subject to the provisions
of Section 4.11.2(d)). Any Lease and any renewals, amendments or modifications
of a Lease (other than any Major Lease and any renewal, amendment or material
modification to a Major Lease) that meets the following requirements may be
entered into by Borrower without Lender’s prior consent: (i) provides for
prevailing market-rate terms, (ii) unless a subordination, non-disturbance and
attornment agreement is delivered pursuant to this Section 4.11.2, provides that
such Lease is subordinate to the Mortgage and that the Tenant thereunder will
attorn to Lender and any successor landlord, and (iii) is either (A) written on
a form substantially similar to the form attached hereto as Exhibit E (the
“Standard Form of Lease”), with any replacements, modifications or amendments
reflecting commercially reasonable changes necessary to account for the
then-current state of the market or such alternative form lease as has been
reasonably approved by Lender pursuant to the terms of this Section 4.11.2
(which alternative form may be used by Borrower thereafter without seeking
Lender’s approval therefor if Lender approves in writing its use as a form),
subject, in each case, to any commercially reasonable changes made in the course
of negotiations with the applicable Tenant or (B) in the case of storage leases,
written on a lease with commercially reasonable terms. All other Leases
(including Major Leases) and all renewals, material amendments and material
modifications thereof executed after the date hereof shall be subject to
Lender’s prior approval (which approval shall not be unreasonably withheld,
delayed or conditioned, subject to the provisions of Section 4.11.2(d)).

(b)    Borrower shall not permit or consent to any assignment or sublease of any
Major Lease that has the effect of releasing the assigning or subletting Tenant
from its obligations under the Lease, without Lender’s prior written approval
(other than assignments or subleases expressly permitted under any Major Lease
pursuant to a right of the Tenant thereunder not requiring the consent of
Borrower). Lender shall enter into, and, if required by applicable law in order
to provide constructive notice or if requested by any Tenant, record in the
county where the Property is located, a subordination, non-disturbance and
attornment agreement, in form and substance substantially similar to the
subordination, non-disturbance and attornment agreement delivered to Lender at
the Closing Date (in either case, with such changes to such form as are
commercially reasonable and as otherwise reasonably approved by Lender pursuant
to this Section 4.11.2, a “Non-Disturbance Agreement”), with any Tenant entering
into a New Lease or a modification of a Lease for which Lender’s prior written
consent has been obtained or deemed obtained, or for which Lender’s prior
written consent was not required, within ten (10) Business Days after written
request therefor by Borrower. All reasonable third party costs and expenses
incurred by Lender in connection with the negotiation, preparation, execution,
delivery and recordation of any Non-Disturbance Agreement, including, without
limitation, reasonable attorneys’ fees and disbursements, shall be paid by
Borrower.

(c)    Borrower shall have the right, without the consent or approval of Lender,
to terminate or accept a surrender of any Lease so long as such termination or
surrender is (i) by reason of a Tenant default beyond any applicable notice and
grace periods, or (ii) Borrower is simultaneously replacing such terminated or
surrendered Lease with one or more Leases that are either (A) approved or deemed
approved by Lender (such approval not to be unreasonably withheld, delayed or
conditioned and to be subject to the provisions of Section 4.11.2(d)) and/or
(B) complies in all respects with the requirements forth in Section 4.11.2(a)
above and Lender’s

 

61



--------------------------------------------------------------------------------

approval thereof is not required thereunder; provided, however, in no event
shall Borrower terminate or accept a surrender of the Bloomberg Lease without
the prior written approval (or deemed approval) of Lender, not to be
unreasonably withheld or delayed. Except as expressly set forth in this
Section 4.11.2(c), Borrower shall not have the right to terminate any Lease
without the express written consent of the Lender.

(d)    Notwithstanding anything to the contrary contained in this
Section 4.11.2, whenever Lender’s approval or consent is required pursuant to
the provisions of this Section 4.11.2, Lender’s consent and approval shall be
deemed given if:

(i)    the first correspondence from Borrower to Lender requesting such approval
or consent contains a bold-faced, conspicuous legend at the top of the first
page thereof stating that “FIRST NOTICE: THIS IS A REQUEST FOR CONSENT UNDER THE
LOAN BY LENDER TO 731 OFFICE ONE LLC. FAILURE TO RESPOND TO THIS REQUEST WITHIN
FIVE (5) BUSINESS DAYS MAY RESULT IN THE REQUEST BEING DEEMED GRANTED”, and is
accompanied by such information and documents as Borrower believes in good faith
are reasonably required for Lender to adequately evaluate such request and as
requested by Lender in writing prior to the expiration of such five (5) Business
Day period; and

(ii)    if Lender fails to respond to or to deny such request for approval or
consent in writing within such five (5) Business Day period, a second notice
requesting approval is delivered to Lender from Borrower containing a
bold-faced, conspicuous legend at the top of the first page thereof stating that
“SECOND AND FINAL NOTICE: THIS IS A REQUEST FOR CONSENT UNDER THE LOAN BY LENDER
TO 731 OFFICE ONE LLC. FAILURE TO APPROVE OR DENY THIS REQUEST IN WRITING WITHIN
FIVE (5) BUSINESS DAYS WILL RESULT IN YOUR APPROVAL BEING DEEMED GRANTED”, and
is accompanied by such information and documents as Borrower believes in good
faith are reasonably required for Lender to adequately evaluate such request and
as requested by Lender in writing prior to the expiration of such five
(5) Business Day period, and Lender fails to either approve or deny (and, in the
case of a denial, stating the grounds therefor in reasonable detail) such
request for approval or consent within such second five (5) Business Day period.

4.11.3    Covenants. Borrower (i) shall observe and perform the material
obligations imposed upon the lessor under the Leases (subject to commercially
reasonable deviations therefrom which would not be reasonably expected to result
in a termination of a Lease or have a Material Adverse Effect); (ii) shall
enforce the material terms, covenants and conditions contained in the Leases
upon the part of the Tenants thereunder to be observed or performed in a
commercially reasonable manner; (iii) shall not collect any of the Rents more
than one (1) month in advance (other than security deposits); and (iv) shall not
execute any assignment of lessor’s interest in the Leases or the Rents (except
as contemplated or permitted by the Loan Documents). Borrower shall promptly
notify Lender of any default by Borrower under the Leases that would reasonably
be expected to result in a Material Adverse Effect and of which Borrower has
actual knowledge.

 

62



--------------------------------------------------------------------------------

4.11.4    Security Deposits; Bloomberg Letters of Credit.

(a)    All security deposits of Tenants, whether held in cash or any other form,
shall be held in compliance with all Legal Requirements and shall not be
commingled with any other funds of Borrower to the extent required by applicable
law. Upon the foreclosure of the Lien of the Mortgage, Borrower shall, in
accordance with applicable Legal Requirements, cause all cash security deposits
(and any interest theretofore earned thereon) to be transferred to the
transferee of the Property following the foreclosure sale or, in the case of a
letter of credit, cause physical possession thereof to be delivered to such
transferee.

(b)    Borrower acknowledges that the existing Bloomberg Letters of Credit are
currently under the possession and control of ALX pursuant to the ALX Letter of
Credit Agreement, and Borrower shall cause all Bloomberg Letters of Credit
(whether now existing or hereafter issued) to continue to be held by ALX for the
entire Term, subject to ALX’s obligation to deliver the same to Lender, or to
allow Borrower to draw upon the same, pursuant to the terms of the ALX Letter of
Credit Agreement. Borrower further acknowledges that, on the Closing Date,
Borrower delivered to Lender a transfer certificate with respect to each
Bloomberg Letter of Credit, each duly executed by Borrower in blank (each, an
“L/C Transfer Certificate”). Borrower agrees that in the event that any
Bloomberg Letter of Credit is replaced or supplemented by a new letter of
credit, (i) such new letter of credit shall also constitute a Bloomberg Letter
of Credit, (ii) Borrower shall deliver or cause to be delivered such new
Bloomberg Letter of Credit to ALX within ten (10) Business Days of the issuance
thereof, to be held under the possession and control of ALX in accordance with
the ALX Letter of Credit Agreement and (iii) Borrower shall, within ten
(10) Business Days of the issuance of such new Bloomberg Letter of Credit,
deliver to Lender a new L/C Transfer Certificate for such new Bloomberg Letter
of Credit, in the form required under such new Bloomberg Letter of Credit, duly
executed by Borrower in blank. Upon delivery of the Bloomberg Letters of Credit
by ALX to Lender pursuant to the terms of the ALX Letter of Credit Agreement,
Borrower hereby authorizes Lender, without any further consent of Borrower or
any other Person, to fill in the date and complete the transferee information in
each L/C Transfer Certificate (naming Lender or its nominee as the transferee
therein) and to present each Bloomberg Letter of Credit and corresponding L/C
Transfer Certificate to the issuing bank in order to change the beneficiary
thereunder, and to transfer all rights of the beneficiary thereunder, from
Borrower to Lender or Lender’s nominee, and to draw, wholly or partially, on
each such Bloomberg Letter of Credit in accordance with the terms of the
Bloomberg Lease.

(c)    If at any time, Borrower is permitted to draw upon any Bloomberg Letter
of Credit by reason of the bank issuing such Bloomberg Letter of Credit having
delivered to Borrower written notice that such issuing bank will not renew such
Bloomberg Letter of Credit, then Borrower shall, within three (3) Business Days
after Borrower’s right to draw arises, (i) deliver written notice to Lender of
the same and (ii) draw on such Bloomberg Letter of Credit, in the full available
amount thereunder, and cause the proceeds thereof to be deposited directly by
the issuing bank, by wire transfer or ACH, into an Eligible Account owned by,
and under the possession and control of, ALX, for the benefit of Borrower,
pursuant to the terms of the ALX Letter of Credit Agreement.

(d)    If at any time, Borrower is permitted to draw upon any Bloomberg Letter
of Credit (or proceeds thereof held by ALX pursuant to paragraph (c) above), in
whole or in part, pursuant to the terms of the Bloomberg Lease by reason of a
Bloomberg Lease Default, and

 

63



--------------------------------------------------------------------------------

Borrower, in the commercially reasonable exercise of its rights and remedies
under the Bloomberg Lease, elects to make such a draw, in whole or in part, then
Borrower shall, within three (3) Business Days after Borrower has elected to
make such draw, (i) deliver written notice to Lender of the same, (ii) draw on
such Bloomberg Letter of Credit (or proceeds thereof held by ALX pursuant to
paragraph (c) above), wholly or partially as Borrower has elected up to the
amount permitted to be drawn under the Bloomberg Lease and (iii) use the
proceeds thereof (A) first, to make all payments and deposits then due and owing
under the Loan Documents or otherwise necessary to comply with the Loan
Documents (including without limitation, payments of Debt Service, deposits of
any required Reserve Funds, and payment of all necessary Operating Expenses and
Capital Expenditures), and (B) second, to the extent that any proceeds remain
after satisfying clause (A) above, for such lawful purpose as Borrower shall
designate, provided such purpose does not violate the terms of any Loan
Documents. Following any partial draw on any Bloomberg Letter of Credit, the
endorsed Bloomberg Letter of Credit (or any replacement Bloomberg Letter of
Credit) at the lower notional amount shall be returned to ALX to be held in
escrow by ALX under its possession and control pursuant to the terms of the ALX
Letter of Credit Agreement.

Section 4.12.    Repairs; Maintenance and Compliance; Alterations.

4.12.1    Repairs; Maintenance and Compliance. Borrower shall at all times cause
the Property to be maintained in a good and safe condition and repair (in
accordance with reasonable market practice for properties of similar type and
size), subject to ordinary wear and tear, and shall not remove, demolish or
alter the Improvements or Equipment (except for alterations performed in
accordance with Section 4.12.2 below and as permitted in Article 7). Borrower
shall comply with all Legal Requirements and cure properly any violation of a
Legal Requirement to the extent that such noncompliance or violation as would
reasonably be expected to result in, or does result in, a Material Adverse
Effect.

4.12.2    Alterations.

(a)    Borrower shall not, without Lender’s consent (such consent not to be
unreasonably withheld, conditioned or delayed), perform alterations to the
Improvements and Equipment which constitute a Material Alteration or would
reasonably be expected to result in a Material Adverse Effect. At any time the
outstanding costs of all alterations then being performed at the Property
exceeds the Alteration Threshold, Borrower shall deliver to Lender security for
payment of the cost of such alterations in excess of the Alteration Threshold,
as additional security for Borrower’s Obligations under the Loan Documents,
which security may be any of the following: (i) cash or cash equivalents,
(ii) subject to the limitations set forth in Section 6.12, a Letter of Credit,
(iii) subject to the limitations set forth in Section 6.12, an Alteration
Deficiency Guaranty or (iv) such other security as may be reasonably approved by
Lender (subject to the provisions of Section 4.12.2(b)). Such security shall be
in an amount equal to the excess of the total unpaid amounts incurred and to be
incurred in order to complete such alterations to the Improvements (other than
such amounts to be paid or reimbursed by Tenants under the Leases) over the
Alteration Threshold (the amount of such excess, an “Alteration Deficiency”) and
Lender may apply such security from time to time at the option of Lender to pay
for such alterations if any unpaid amounts are required to be paid pursuant to
the Loan Documents and Borrower has not made the applicable payments (subject to
Borrower’s right to contest such payments in good faith). Borrower shall be
entitled to a reduction or release, as the case may be, of such security being
held by Lender from time to time (but not

 

64



--------------------------------------------------------------------------------

more than once per calendar month) as the unpaid amounts incurred and to be
incurred with respect to such alterations to the Improvements are reduced due to
partial completion. Upon substantial completion of any Material Alteration,
Borrower shall provide a certificate of substantial completion in form and
substance reasonably acceptable to Lender or other evidence reasonably
satisfactory to Lender that (i) the Material Alteration was constructed in
accordance with applicable Legal Requirements, (ii) all contractors,
subcontractors, materialmen and professionals who provided work, materials or
services in connection with the Material Alteration have been paid in full and
have delivered unconditional releases of liens (or such liens have otherwise
been fully bonded over to the reasonable satisfaction of Lender or fully insured
by the title company issuing the Title Insurance Policy), and (iii) all material
licenses and permits necessary for the use, operation and occupancy of the
Material Alteration (other than those which depend on the performance of Tenant
improvement work) have been issued. If Borrower has provided cash security, as
provided above, such cash shall be released by Lender to fund such Material
Alterations, and if Borrower has provided non-cash security, as provided above,
Lender shall, on a ratable basis as the Material Alterations are completed and
in full upon substantial completion, release and return such security (or in the
case of an Alteration Deficiency Guaranty, terminate such Alteration Deficiency
Guaranty), provided that the amount of such security held by Lender shall at no
time be less than the then remaining Alteration Deficiency, as the same may be
reduced due to partial completion.

(b)    Notwithstanding anything to the contrary contained in this
Section 4.12.2, whenever Lender’s approval or consent is required pursuant to
the provisions of this Section 4.12.2, Lender’s consent shall be deemed given
if:

(i)    the first correspondence from Borrower to Lender requesting such approval
or consent contains a bold-faced, conspicuous legend at the top of the first
page thereof stating that “FIRST NOTICE: THIS IS A REQUEST FOR CONSENT UNDER THE
LOAN BY LENDER TO 731 OFFICE ONE LLC. FAILURE TO RESPOND TO THIS REQUEST WITHIN
FIVE (5) BUSINESS DAYS MAY RESULT IN THE REQUEST BEING DEEMED GRANTED”, and is
accompanied by such information and documents as Borrower believes in good faith
are reasonably required for Lender to adequately evaluate such request and as
requested by Lender in writing prior to the expiration of such five (5) Business
Day period; and

(ii)    if Lender fails to respond to or to deny such request for approval or
consent in writing within such five (5) Business Day period, a second notice
requesting approval is delivered to Lender from Borrower containing a
bold-faced, conspicuous legend at the top of the first page thereof stating that
“SECOND AND FINAL NOTICE: THIS IS A REQUEST FOR CONSENT UNDER THE LOAN BY LENDER
731 OFFICE ONE LLC. FAILURE TO APPROVE OR DENY THIS REQUEST IN WRITING WITHIN
FIVE (5) BUSINESS DAYS WILL RESULT IN YOUR APPROVAL BEING DEEMED GIVEN”, and is
accompanied by such information and documents as Borrower believes in good faith
are reasonably required for Lender to adequately evaluate such request and as
requested by Lender in writing prior to the expiration of such five (5) Business
Day period, Lender fails to approve or deny (and, in the case of a denial,
stating the grounds therefor in reasonable detail) such request for approval or
consent within such second five (5) Business Day period.

 

65



--------------------------------------------------------------------------------

Section 4.13.    Insolvency Opinion. Borrower shall conduct its business so that
the assumptions made with respect to Borrower in the Insolvency Opinion shall be
true and correct in all material respects.

Section 4.14.    Property Management.

4.14.1    Management Agreement/Leasing Agreement. Borrower shall (i) promptly
perform and/or observe all of the material covenants and agreements required to
be performed and observed by it under the Management Agreements and the Leasing
Agreement, except where the same would not reasonably be expected to have a
Material Adverse Effect; (ii) promptly notify Lender of any “event of default”
under any Management Agreement and the Leasing Agreement of which it is aware,
except where the same would not reasonably be expected to have a Material
Adverse Effect; and (iii) enforce in a commercially reasonable manner the
performance and observance of the material covenants and agreements required to
be performed and/or observed by the Manager under the Management Agreements and
the Leasing Agreement, except where the same is would not reasonably be expected
to have a Material Adverse Effect.

4.14.2    Prohibition Against Termination or Modification. Borrower shall not
(i) surrender, terminate or cancel (unless being replaced with a Qualified
Manager and a new Management Agreement) or modify in any material respect, renew
or extend (unless the renewal or extension is on substantially the same terms as
the previous Management Agreement) any Management Agreement, (ii) surrender,
terminate or cancel (unless being replaced with a Qualified Manager and a new
Leasing Agreement) or materially modify, renew or extend (unless the renewal or
extension is on substantially the same terms as the previous Leasing Agreement)
the Leasing Agreement, (iii) enter into any other agreement relating to the
management or operation of the Property with Manager, Leasing Agent or any other
Person (other than the Management Agreements or the Leasing Agreement or
pursuant to the express terms of the Management Agreement and the Leasing
Agreement), provided, that (a) Manager may sub-contract to a Qualified Manager
the management responsibilities of Manager under a Management Agreement pursuant
to a sub-management agreement, provided, that (1) the fees and charges payable
under any such sub-management agreement do not exceed the management fees and
charges payable to Manager under such Management Agreement and are the sole
obligation of Manager, (2) any sub-management agreement terminates in the event
of a termination of the Management Agreement, and (3) Borrower shall have no
obligations or liabilities under any such sub-management agreement and
(b) Leasing Agent may sub-contract to a Qualified Manager the management
responsibilities of Leasing Agent under a Leasing Agreement pursuant to a
sub-leasing agreement, provided, that (1) the fees, charges and commissions
payable under any such sub-leasing agreement do not exceed the fees, charges and
commissions payable to the Leasing Agent under such Leasing Agreement and are
the sole obligation of the Leasing Agent, (2) any sub-leasing agreement
terminates in the event of a termination of the Leasing Agreement, and
(3) Borrower shall have no obligations or liabilities under any such sub-leasing
agreement, (iv) consent to the assignment by the Manager of its interest under
any Management Agreement or by Leasing Agent of its interest under any Leasing
Agreement other than, in each case, to a Qualified Manager, or (v) waive or
release any of its rights and remedies under any Management Agreement or the
Leasing Agreement, except where the same is would not reasonably be expected to
have a Material Adverse Effect, in each case without the express consent of
Lender, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, for the appointment by Borrower of a new property

 

66



--------------------------------------------------------------------------------

manager or leasing agent (other than a Qualified Manager) such consent may also,
if all or part of the Loan is being or has been included in a Securitization, be
conditioned upon Borrower delivering a Rating Agency Confirmation from each
applicable Rating Agency as to such new property manager and its management
agreement. Notwithstanding the foregoing, however, provided no Event of Default
is continuing, neither the approval of Lender nor a Rating Agency Confirmation
shall be required with respect to the appointment of a Qualified Manager. If at
any time Lender consents to the appointment of (x) a new property manager or a
Qualified Manager is appointed, such new property manager (including a Qualified
Manager) and Borrower shall execute (i) a management agreement in form and
substance substantially similar to the form and substance of the Management
Agreements in effect on the Closing Date or as otherwise reasonably acceptable
to Lender, and (ii) a subordination of management agreement in a form
substantially similar to the Assignment of Management Agreement entered into on
the Closing Date or such other form as is reasonably acceptable to Lender or
(y) a new leasing agent, such new leasing agent (including a Qualified Manager)
and Borrower shall execute (i) a leasing agreement in, if such new leasing agent
is an Affiliate of Borrower, form and substance substantially similar to the
form and substance of the Leasing Agreement in effect on the Closing Date or as
otherwise on customary market terms, and (ii) an assignment of leasing agreement
in, if such new leasing agent is an Affiliate of Borrower, a form substantially
similar to the Assignment of Leasing Agreement entered into on the Closing Date
or otherwise such other form as is reasonably acceptable to Lender. The
management fee payable to Manager under the Management Agreements shall be
subordinate to the Mortgage and the other Loan Documents and to all payments
then due and payable under the Loan Documents (including, without limitation,
all payments of Debt Service and all required deposits of Reserve Funds) and
shall not exceed at any time during the term of the Loan two percent (2.0%) of
Operating Income on an annual basis in the aggregate.

4.14.3    Replacement of Manager. Lender shall have the right to require
Borrower to replace the Manager with (x) an Unaffiliated Qualified Manager (or
another Affiliate of the Interstate Parties, VRLP or VRT in the case of clause
(ii) below) selected by Borrower or (y) another property manager chosen by
Borrower and reasonably approved by Lender (provided, that such approval may, if
all or part of the Loan is being or has been included in a Securitization, be
conditioned upon Borrower delivering a Rating Agency Confirmation as to such new
property manager and management agreement) under any of the following
circumstances: (i) at any time following the occurrence of an Event of Default
and an acceleration of the Loan, (ii) if the Manager shall become insolvent or a
debtor in any bankruptcy or insolvency proceeding, or (iii) if at any time the
Manager has engaged in gross negligence, fraud, willful misconduct or
misappropriation of funds unless Lender receives evidence reasonably acceptable
to Lender that the person or persons responsible for such acts or omissions have
been permanently removed from working on matters related to the Property and
Manager has paid to Lender any out-of-pocket losses actually incurred by Lender
as a direct result of such acts or omissions; provided, however, that prior to
Borrower’s becoming so obligated under clause (ii) above, Borrower shall have
ten (10) Business Days, from and after the date of such request, within which to
provide evidence reasonably satisfactory to Lender that Manager is no longer
insolvent or such proceeding has been dismissed, as applicable, in which case
Borrower shall not become so obligated.

4.14.4    Termination of Leasing Agreement. Lender shall have the right to
require Borrower to replace the Leasing Agent with (x) an Unaffiliated Qualified
Manager (or

 

67



--------------------------------------------------------------------------------

another Affiliate of the Interstate Parties, VRLP or VRT in the case of clause
(ii) below) selected by Borrower or (y) another leasing agent chosen by Borrower
and reasonably approved by Lender (provided, that such approval may, if all or
part of the Loan is being or has been included in a Securitization, be
conditioned upon Borrower delivering a Rating Agency Confirmation as to such new
leasing agent and leasing agreement) under any of the following circumstances:
(i) at any time following the occurrence of an Event of Default and an
acceleration of the Loan, (ii) if the Leasing Agent shall become insolvent or a
debtor in any bankruptcy or insolvency proceeding, or (iii) if at any time the
Leasing Agent has engaged in gross negligence, fraud, willful misconduct or
misappropriation of funds unless Lender receives evidence reasonably acceptable
to Lender that the person or persons responsible for such acts or omissions have
been permanently removed from working on matters related to the Property and the
Leasing Agent has paid to Lender any out-of-pocket losses actually incurred by
Lender as a direct result of such acts or omissions; provided, however, that
prior to Borrower’s becoming so obligated under clause (ii) above, Borrower
shall have ten (10) Business Days, from and after the date of such request,
within which to provide evidence reasonably satisfactory to Lender that the
Leasing Agent is no longer insolvent or such proceeding has been dismissed, as
applicable, in which case Borrower shall not become so obligated.

Section 4.15.    Performance by Borrower. Borrower shall in a timely manner
observe, perform and fulfill each and every covenant, term and provision of each
Loan Document required to be performed, observed or fulfilled by Borrower.

Section 4.16.    Licenses. Borrower shall keep and maintain all Licenses
necessary for the operation of the Property as an office and storage property,
to the extent the failure to do so would reasonably be expected to or does
result in a Material Adverse Effect.

Section 4.17.    Further Assurances. Borrower shall, at Borrower’s sole cost and
expense:

(a)    cure any defects in the execution and delivery of the Loan Documents and
execute and deliver, or cause to be executed and delivered, to Lender such
documents, instruments, certificates, assignments and other writings, and do
such other acts necessary to correct the Loan Documents (without in any way
increasing the obligations of Borrower (other than to a de minimis extent) or
reducing Borrower’s rights under the Loan Documents (other than to a de minimis
extent)), to evidence, preserve and/or protect the collateral at any time
securing or intended to secure the Obligations, as Lender may reasonably
require; and

(b)    do and execute all and such further lawful and reasonable acts,
conveyances and assurances necessary to carry out the intents and purposes of
this Agreement and the other Loan Documents, as Lender may reasonably require
from time to time, provided that in no event shall Borrower be required to do or
execute any act, conveyance or assurance that impose greater obligations or
liabilities on Borrower (other than to a de minimis extent) or reduce Borrower’s
rights under the Loan Documents from those otherwise provided for therein (other
than to a de minimis extent).

Section 4.18.    Estoppel Statement.

(a)    After written request by Lender, Borrower shall within ten (10) Business
Days furnish Lender with a statement, duly acknowledged and certified, stating
(i) the

 

68



--------------------------------------------------------------------------------

Outstanding Principal Balance of the Note, (ii) the Interest Rate, (iii) the
date installments of interest and/or principal were last paid, (iv) any offsets
or defenses to the payment and performance of the Obligations, if any, and
(v) that this Agreement and the other Loan Documents have not been modified or
if modified, giving particulars of such modification.

(b)    Borrower shall use commercially reasonable efforts to deliver to Lender,
within thirty (30) days following Lender’s written request, an estoppel
certificate from each Tenant under any Lease in the form required pursuant to
its Lease or otherwise in form and substance reasonably satisfactory to Lender;
provided, that Borrower shall not be required to deliver such certificates more
frequently than one (1) time in any six (6) month period.

(c)    Borrower shall use commercially reasonable efforts to deliver to Lender,
within thirty (30) days following Lender’s written request, an estoppel
certificate from the Condominium Board in the form required pursuant to the
Condominium Declaration or otherwise in form and substance reasonably
satisfactory to Lender; provided, that Borrower shall not be required to deliver
such certificate more than one (1) time in any six (6) month period.

Section 4.19.    Notice of Default. Borrower shall promptly advise Lender of the
occurrence of any Default or Event of Default of which Borrower has knowledge.

Section 4.20.    Cooperate in Legal Proceedings. Borrower shall cooperate in a
commercially reasonable manner with Lender with respect to any proceedings
before any court, board or other Governmental Authority which would, if
adversely determined, reasonably be expected to have a Material Adverse Effect
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings (other than those proceedings in which Borrower and any
Lender are adverse parties).

Section 4.21.    Indebtedness. Borrower shall not directly or indirectly create,
incur or assume any Indebtedness other than (i) the Debt and the other
Obligations and liabilities specifically provided for in the Loan Documents,
(ii) unsecured trade payables incurred in the ordinary course of business
relating to the ownership and operation of the Property, which in the case of
such unsecured trade payables (A) are not evidenced by a note, (B) do not
exceed, at any time, a maximum aggregate amount of four percent (4%) of the Loan
Amount and (C) are paid within sixty (60) days of the date billed, (iii) accrued
tenant improvement costs and leasing commissions due pursuant to the terms of
any Lease approved or deemed approved hereunder, and (iv) amounts due under
equipment leases, so long as such amounts, together the amounts due under clause
(ii) do not exceed four percent (4%) of the Loan Amount (collectively,
“Permitted Indebtedness”). For avoidance of doubt, and without limiting any
other provisions of this Agreement, the immediately preceding sentence shall not
restrict the creation, incurrence or assumption of any Indebtedness by any
Person owning any direct or indirect interest in Borrower. Nothing contained
herein shall be deemed to require Borrower to pay any amount, so long as
Borrower is in good faith, and by proper legal proceedings, diligently
contesting the validity, amount or application thereof, provided that in each
case, at the time of the commencement of any such action or proceeding, and
during the pendency of such action or proceeding (1) no Event of Default shall
exist and be continuing, (2) adequate reserves with respect thereto are
maintained on the books of Borrower in accordance with GAAP, and (3) such
contest operates to suspend collection or enforcement, as the case may be, of
the contested amount and such contest is maintained and prosecuted continuously
and with diligence. Notwithstanding anything set forth herein, in no event shall
Borrower be permitted under this provision to enter into a note (other than the
Note and the other Loan Documents) or other instrument for borrowed money.

 

69



--------------------------------------------------------------------------------

Section 4.22.    Business and Operations. Borrower will continue to engage in
the businesses presently conducted by it as and to the extent the same are
necessary for the ownership, maintenance, management and operation of the
Property. Borrower will qualify to do business and will remain in good standing
under the laws of the state in which the real property comprising the Property
is located and to the extent the same are required for the ownership,
maintenance, management and operation of the Property.

Section 4.23.    Dissolution. Borrower shall not (i) cause, permit or suffer the
taking of any action, or omitting to take any action, which results in Borrower
being dissolved, wound up or liquidated in whole or in part, in each case
without obtaining the prior consent of Lender or (ii) dissolve, wind up,
liquidate or merge with any other Person, in each case without obtaining the
prior consent of Lender.

Section 4.24.    Debt Cancellation. Borrower shall not cancel or otherwise
forgive or release any material claim or debt (other than the termination of
Leases in accordance herewith and the settlement of claims against Tenants
and/or service providers in connection with such Persons’ defaults) owed to
Borrower by any Person, except for adequate consideration and in the ordinary
course of Borrower’s business.

Section 4.25.    Affiliate Transactions. Borrower shall not enter into, or be a
party to, any transaction with a Borrower Affiliate or any of the partners,
members or shareholders, as applicable, of Borrower except in the ordinary
course of business upon terms and conditions that are commercially reasonable
and substantially similar to those that would be available on an arm’s-length
basis with third parties other than such affiliated party.

Section 4.26.    No Joint Assessment. Borrower shall not suffer, permit or
initiate the joint assessment of the portion of the Property which constitutes
real property (i) with any other real property constituting a tax lot separate
from the Property or (ii) with any portion of the Property which may be deemed
to constitute personal property, or any other procedure whereby the lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to the portion of the Property which constitutes real
property.

Section 4.27.    Condominium Covenants.

(a)    Borrower shall (i) perform all of its obligations under the Condominium
Documents, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect and (ii) subject to its right to contest, if any,
under the Condominium Documents, pay, when due and payable, all Condominium
Charges.

(b)    If Borrower shall default in the performance or observance of any term,
covenant or condition of any of the Condominium Documents on the part of
Borrower to be performed or observed and the same would reasonably be expected
to have a Material Adverse Effect, then, after the expiration of any applicable
notice and cure periods provided for herein and without limiting the generality
of the other provisions of the Mortgage and this Agreement and without waiving
or releasing Borrower from any of its obligations hereunder, Lender shall have
the right, but shall be under no obligation, to pay any sums and to perform any
act or take

 

70



--------------------------------------------------------------------------------

any action as may be appropriate to cause all of the terms, covenants and
conditions of the Condominium Documents on the part of Borrower, to be performed
or observed or to be promptly performed or observed on behalf of Borrower.
Lender and any person designated as Lender’s agent by Lender shall have, and are
hereby granted, the right to enter upon the Property at any reasonable time,
upon reasonable notice and from time to time for the purpose of taking any such
action, and any such amounts so paid by Lender, and the reasonable out-of-pocket
cost of such actions by Lender, shall be reimbursed by Borrower within five
(5) Business Days of written notice to Borrower from Lender and if not so
reimbursed shall be added to the Debt and shall bear interest at the Default
Rate until reimbursed.

(c)    Without Lender’s prior consent (which shall not be unreasonably withheld,
conditioned or delayed), Borrower shall not vote at any meeting of owners of
Units or permit its representatives on the Condominium Board to vote, or take
any action whatsoever, respecting (i) any material modification, change,
supplement, alteration or amendment to any of the Condominium Documents,
(ii) the removal of a Unit from the Condominium, (iii) any partition of all or a
part of the property subject to the Condominium Declaration, (iv) any waiver or
release of any material rights of Borrower under the Condominium Documents or
any material increase in the obligations of Borrower thereunder, (v) any adverse
change in the nature of or decrease in the amount of any insurance covering all
or a part of the Property and/or the Common Elements and the disposition of any
proceeds thereof which would cause a violation of this Agreement or the other
Loan Documents, including, without limitation, resulting in any failure to
satisfy any of the requirements set forth in Section 5.1 hereof, (vi) the
disposition of any excess insurance or Condemnation proceeds, (vii) a response
to or action upon any Casualty, Condemnation, Material Alteration or any other
matter which requires Lender’s approval hereunder or the other Loan Documents or
is, in each case, prohibited hereunder or the other Loan Documents unless
Borrower satisfies the relevant conditions under the Loan Documents applicable
to the matter for which Lender’s approval is required hereunder or the other
Loan Documents, or (viii) the assessment or levy of any special assessment.

(d)    Borrower shall not take (or cause to be taken) any action under the
Condominium Documents that would be reasonably expected to result in the
Mortgage not being “Permitted Mortgage” and/or Lender not being a “Permitted
Mortgagee” of the Property within the meaning of the Condominium Declaration.

(e)    Subject to and in accordance with the terms and conditions of the
Condominium Proxy, Borrower has appointed Lender as Borrower’s true and lawful
attorney and proxy to vote, consent and otherwise act, on behalf of Borrower
under the Condominium Documents, as a unit owner with respect to Borrower’s
ownership of the Units, at all annual, special, and other meetings of the unit
owners of the Condominium (or by written consent in lieu thereof) and at any
other time Borrower is required to vote, consent or act as a unit owner,
including without limitation, the right to designate, remove, or replace the
members and officers of the Condominium Board that Borrower is entitled to
designate, remove or replace. Prior to the occurrence of an Event of Default,
Lender’s rights under the Condominium Proxy shall only be exercised in
connection with (i) any amendment or modification to a material term or
provision of the Condominium Documents which would reasonably be expected to
have a Material Adverse Effect, (ii) any casualty and/or condemnation at the
Property (including, without limitation, pursuant to Section 6.3.4 of the Bylaws
and/or (iii) any vote to withdraw the Property from the provisions of the
Condominium Act of the State of New York or any termination of the Condominium
Documents. Borrower shall not revoke any Condominium Proxy so long as the Loan
is outstanding.

 

71



--------------------------------------------------------------------------------

(f)    Borrower, for and on behalf of itself and its direct and indirect
successors and assigns as the owner of the Units which comprise the Property
(i) irrevocably waives, to the extent permitted by law, any applicable law which
grants to the trustees, members or managers of the Condominium Board and/or the
owners of the condominium units rights to Net Proceeds derived from the
Condominium Unit(s) owned by Borrower in the event of a Casualty or a
Condemnation which are inconsistent with the provisions of this Agreement and
(ii) expressly agrees to the application of the Net Proceeds related to the
Condominium Unit(s) owned by Borrower in accordance with the provisions of this
Agreement.

(g)    On the Closing Date, Borrower shall (or shall cause each member of the
Condominium Board appointed by Borrower to) execute and deliver to Lender an
undated conditional resignation (a “Conditional Resignation”), whereby Borrower
(or the members of the Condominium Board appointed by Borrower) tenders its
resignations from the Condominium Board and instructs the Condominium Board that
the successor members shall be designated by Lender, effective upon written
notice from Lender to the Condominium Board that an Event of Default has
occurred and is continuing; it being understood and agreed that such notice from
the Lender shall be conclusive evidence that an Event of Default has occurred
and is continuing and the Condominium Board may rely on such notice from Lender
without any further inquiry or investigation. Upon the occurrence of an Event of
Default, Lender may, by notice to Borrower, tender any Conditional Resignation,
now or hereafter delivered in connection with the Loan to the Condominium Board,
whereupon the resignation of any such member shall become effective and
successor members to the Condominium Board shall be designated by Lender for so
long as an Event of Default is continuing, provided that upon the waiver or cure
which is accepted by Lender of the Event of Default, the members of the
Condominium Board appointed by Lender shall immediately resign from the
Condominium Board and the members of the Condominium Board appointed by Borrower
shall be reinstated. Upon the release of any Condominium Unit from the Lien of
the Mortgage, Lender shall promptly return any Conditional Resignation with
respect to any Condominium Board member applicable to such Condominium Unit to
Borrower and any such member appointed by Lender shall immediately resign from
the Condominium Board.

(h)    In the event of any removal or resignation of a member of the Condominium
Board appointed by Borrower, Borrower shall promptly appoint a successor member
to the Condominium Board who is either (i) approved in writing by Lender (such
approval not to be unreasonably withheld, conditioned or delayed) or (ii) a
Person employed or Controlled by ALX, VRT, VRLP or any of their respective
subsidiaries, and concurrently with such successor’s appointment to the
Condominium Board, Borrower shall deliver to Lender a Conditional Resignation
executed by such successor member.

(i)    Borrower will do all things reasonably necessary to preserve and to keep
unimpaired its material rights, powers and privileges under the Condominium
Documents and to prevent the termination or expiration of the Condominium
Documents, or the withdrawal of the Property from a condominium form of
ownership under applicable law, to the end that Borrower may enjoy all of the
material rights granted to it as a party to the Condominium Documents.

 

72



--------------------------------------------------------------------------------

(j)    Borrower will:

(i)    promptly notify Lender of the receipt by Borrower of any notice from the
Condominium Board or the owner of any other Unit not owned by Borrower,
asserting or claiming a default by Borrower under the Condominium Documents or
lack of compliance by Borrower with the Condominium Documents, in each case
where such assertion or claim, or the alleged default or lack of compliance,
would reasonably be expected to result in a Material Adverse Effect;

(ii)    promptly notify Lender of the receipt by Borrower of any notice or
request from the Condominium Board or the owner of any other Condominium Unit
not owned by Borrower of the termination or purported termination of the
Condominium Documents or to withdraw the Property from the Condominium pursuant
to applicable law or to seek any action for partition; and

(iii)    promptly cause a copy of each notice or request described in clauses
(i) or (ii) above received by Borrower from the Condominium Board or the owner
of any other Unit not owned by Borrower, or from a holder of any mortgage or
deed of trust on such other Unit, to be delivered to Lender. Borrower will
permit Lender to participate in any such partition or withdrawal proceeding to
the extent permitted by law and the Condominium Documents (but Lender shall not
be obligated so to do). Borrower will promptly deliver to Lender a copy of each
notice, pleading, brief and preliminary, interim and final determination or
decision and other papers received by it in each such partition or withdrawal
proceeding.

Section 4.28.    Change of Name, Identity or Structure. Borrower shall not
change Borrower’s name or convert from a Delaware limited liability company
structure into any other organizational form (including changing to a different
jurisdiction other than Delaware) without first obtaining the prior written
consent of Lender, such consent not to be unreasonably withheld, conditioned or
delayed; provided, however, that Borrower shall at all times be a Delaware
limited liability company or a Delaware limited partnership. Borrower shall
execute and deliver to Lender, prior to or contemporaneously with the effective
date of any such change, any financing statement or financing statement change
reasonably required by Lender to establish or maintain the validity, perfection
and priority of the security interest granted herein.

Section 4.29.    Costs and Expenses.

(a)    Except as otherwise expressed herein or in any of the other Loan
Documents, Borrower shall pay or, if Borrower fails to pay, reimburse Lender
upon receipt of notice from Lender, for all reasonable out-of-pocket costs and
expenses (including reasonable attorneys’ fees and disbursements) incurred by
Lender in accordance with the terms of this Agreement and the other Loan
Documents in connection with (i) Lender’s ongoing performance of and compliance
with all agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date
(except to the extent expressly set forth in Section 10.21(a) hereof); (ii) the
negotiation, preparation, execution and delivery of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters, in each case requested by Borrower
(including the fees of any Rating Agencies payable in connection therewith);
(iii) filing and recording of any Loan Documents in connection with the
origination of the Loan; (iv) the creation, perfection or protection of Lender’s
Liens in the Property and the

 

73



--------------------------------------------------------------------------------

Accounts (including intangibles taxes, personal property taxes, mortgage
recording taxes, and costs of environmental reports contemplated in the Loan
Documents); (v) during the continuance of an Event of Default and after and for
so long as the Loan is specially serviced, inspections and appraisals (whether
by or on behalf of Lender and/or Servicer); (vi) enforcing or preserving any
rights in response to third party claims or the prosecuting or defending of any
action or proceeding or other litigation, in each case against, under or
affecting Borrower, the Loan Documents, the Property, or any other security
given for the Loan; (vii) fees charged by Servicer, subject to the limitations
set forth in Section 10.21; (viii) enforcing any Obligations of or collecting
any payments due from Borrower under this Agreement, the other Loan Documents or
with respect to the Property or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or of any insolvency or bankruptcy proceedings (but
subject, with respect to the servicing fees, to the limitations set forth in
Section 10.21 hereof); (ix) any losses, costs, damages or expenses (including
reasonable attorneys’ fees and court costs) incurred by Lender if an interest in
the Property, other than as permitted hereunder, is claimed by another Person
(other than any loss, damage or expense which constitutes a diminution in value
of the Lender’s interest in the Loan); and (x) after the occurrence and during
the continuance of an Event of Default, any costs incurred by Lender to examine
such books, records and accounts as Lender shall determine to be reasonably
necessary or appropriate in the protection of Lender’s interests; provided,
however, that Borrower shall not be liable for the payment of any such costs and
expenses (A) to the extent the same arise by reason of the gross negligence,
illegal acts, fraud or willful misconduct of Lender or any servicer of the Loan,
(B) to the extent the same are the costs of the actual Securitization of the
Loan, (C) to the extent the same arise by reason of Lender’s monitoring of
Borrower’s ongoing performance and compliance of its agreements and covenants
contained in the Loan Documents, including confirming compliance with the
insurance, environmental and financial reporting covenants, (D) any costs
incurred by Lender with respect to a claim or adjudication brought by Borrower
pursuant to Section 10.12 hereof in which it is finally determined that Lender
acted in bad faith or the relief sought by Borrower is granted pursuant to a
final judgment and (E) in any other instance herein or in any other Loan
Document that provides that the matter in question is to be “at Lender’s
expense” or “at no cost to Borrower” or words of similar import.

(b)    In addition, in connection with any Rating Agency Confirmation, Review
Waiver or other Rating Agency consent, approval or review requested by Borrower
or required hereunder (other than the initial review of the Loan by the Rating
Agencies in connection with a Securitization, and any ongoing monitoring of the
Loan in connection with such Securitization), Borrower shall pay all of the
reasonable out-of-pocket costs and expenses of Lender and each Rating Agency in
connection therewith, and, if applicable, shall pay any fees imposed by any
Rating Agency in connection therewith.

(c)    Any costs and expenses due and payable by Borrower hereunder which are
not paid by Borrower within ten (10) Business Days after written demand therefor
may be paid from any amounts in the Deposit Account, with notice thereof to
Borrower. The obligations and liabilities of Borrower under this Section 4.29
shall (i) become part of the Obligations, (ii) be secured by the Loan Documents
and (iii) survive the Term and the exercise by Lender of any of its rights or
remedies under the Loan Documents, including the acquisition of the Property by
foreclosure or a conveyance in lieu of foreclosure.

 

74



--------------------------------------------------------------------------------

Section 4.30.    Indemnity. Subject to Section 10.1, Borrower shall indemnify,
defend and hold harmless Lender from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs and expenses (including reasonable out-of-pocket attorneys’ fees and
expenses but specifically excluding any Lender or Servicer fees), imposed on,
incurred by, or asserted against Lender in any manner relating to or arising out
of (i) any breach by Borrower of its Obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents (other than any loss, damage or expense which constitutes a diminution
in value of the Lender’s interest in the Loan); (ii) ownership of the Mortgage,
the Property or any interest therein, or receipt of any Rents; (iii) any
accident, injury to or death of persons or loss of or damage to property
occurring in, on or about the Property or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (iv) any use,
nonuse or condition in or of the Property; (v) performance of any labor or
services or the furnishing of any materials or other property in respect of the
Property; (vi) any failure of the Property to comply with any Legal Requirement;
(vii) any claim by brokers, finders or similar persons claiming to be entitled
to a commission in connection with any Lease or other transaction involving the
Property or any part thereof, or any liability asserted against Lender with
respect thereto (other than any broker or agent retained by or on behalf of
Lender in connection with the Loan and other than any claim arising from
Lender’s misrepresentation in Section 10.19); and (viii) the claims of any
lessee of any portion of the Property or any Person acting through or under any
lessee or otherwise arising under or as a consequence of any Lease
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities (x) arise from the gross negligence, illegal acts, fraud
or willful misconduct of Lender, (y) relate to the period subsequent to (1) the
acceptance by Lender or its designee of a deed-in-lieu of foreclosure with
respect to the Property or (2) the foreclosure of the Mortgage, or (z) from any
claims and/or actions by, between or among holders of the Note and/or any
servicer hereunder. To the extent that the undertaking to indemnify, defend and
hold harmless set forth in the preceding sentence may be unenforceable because
it violates any law or public policy, Borrower shall pay the maximum portion
that it is permitted to pay under applicable law toward the Indemnified
Liabilities.

Section 4.31.    ERISA.

(a)    Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.

(b)    Throughout the Term, (i) Borrower shall not be an “employee benefit
plan,” as defined in Section 3(3) of ERISA, or a “plan” within the meaning of
Section 4975 of the Code, (ii) none of the assets of Borrower will constitute
“plan assets” of one or more such employee benefit plans or plans within the
meaning of 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA,
and (iii) Borrower will not be a “governmental plan” within the meaning of
Section 3(32) of ERISA.

(c)    Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the Term, as
requested by Lender in its sole discretion, that one or more of the following
circumstances is true with respect to each of Borrower: (i) equity interests in
Borrower are “publicly-offered securities,” within the meaning of 29 C.F.R.
§2510.3-101(b)(2); (ii) less than twenty-five percent (25%) of the value of each

 

75



--------------------------------------------------------------------------------

outstanding class of equity interests in Borrower is held by “benefit plan
investors” within the meaning of 29 C.F.R. §2510.3-101(f)(2), as modified by
Section 3(42) of ERISA; or (iii) Borrower qualifies as an “operating company” or
a “real estate operating company” within the meaning of 29 C.F.R. §2510.3-101(c)
or (e).

(d)    Except for obligations to contribute to any Multiemployer Plan maintained
by any ERISA Affiliate, Borrower shall not maintain or contribute to, or agree
to maintain or contribute to, or permit any ERISA Affiliate to maintain or
contribute to or agree to maintain or contribute to, any “employee benefit
plan,” as defined in Section 3(3) of ERISA, that is subject to Title IV or
Section 302 of ERISA or Section 412 of the Code. During the Term, Borrower shall
not, without the Lender’s prior written consent, permit any ERISA Affiliate to
take any action that would cause an ERISA Affiliate to incur “Withdrawal
Liability” as defined in ERISA.

Section 4.32.    Patriot Act Compliance.

(a)    Borrower will use its good faith and commercially reasonable efforts to
comply with the Patriot Act and all applicable requirements of Governmental
Authorities having jurisdiction over Borrower and/or the Property, except, with
respect to any such requirements other than the Patriot Act and requirements
related to anti-money laundering and terrorism, where such failure or
noncompliance as would not reasonably be expected to result in a Material
Adverse Effect. If required pursuant to the Patriot Act or any other Legal
Requirement, Lender shall have the right to audit Borrower’s compliance with the
Patriot Act and all applicable requirements of Governmental Authorities having
jurisdiction over Borrower and/or the Property, including those relating to
money laundering and terrorism. In the event that Borrower fails to comply with
the Patriot Act or any such requirements of Governmental Authorities, then
Lender may, at its option, cause Borrower to comply therewith and any and all
reasonable out-of-pocket costs and expenses incurred by Lender in connection
therewith shall be secured by the Mortgage and the other Loan Documents and
shall be immediately due and payable.

(b)    Neither Borrower nor any owner of a direct or indirect interest of 5% or
greater in Borrower (other than holders of interests in VRLP (other than VRT)
and/or VRT) and/or ALX: (i) is listed on any Government Lists, (ii) is a person
who has been determined by competent authority to be in violation of the
prohibitions contained in Presidential Executive Order No. 13224 (Sept. 23,
2001) or any other similar prohibitions contained in the rules and regulations
of OFAC or in any enabling legislation or other Presidential Executive Orders in
respect thereof, or (iii) has been previously indicted for or convicted for any
Patriot Act Offense, in each case, with the result that the Loan made by Lender
is in violation of applicable Legal Requirements. For purposes hereof, the term
“Patriot Act Offense” means any violation of the criminal laws of the United
States of America or of any of the several states, or that would be a criminal
violation if committed within the jurisdiction of the United States of America
or any of the several states, relating to terrorism or the laundering of
monetary instruments, including any offense under (A) the criminal laws against
terrorism, (B) the criminal laws against money laundering, (C) the Bank Secrecy
Act, as amended, (D) the Money Laundering Control Act of 1986, as amended, or
(E) the Patriot Act, provided that “Patriot Act Offense” also includes the
crimes of conspiracy to commit, or aiding and abetting another to commit, a
Patriot Act Offense. For purposes hereof, the term “Government Lists” means
(1) the Specially Designated Nationals and Blocked Persons Lists maintained by
the Office of Foreign Assets Control (“OFAC”), (2) any other list of terrorists,
terrorist organizations or narcotics traffickers maintained pursuant to

 

76



--------------------------------------------------------------------------------

any of the rules and regulations of OFAC that Lender notified Borrower in
writing in advance is now included in “Government Lists”, or (3) any similar
lists maintained by the United States Department of State, the United States
Department of Commerce or any other Governmental Authority or pursuant to any
Executive Order of the President of the United States of America that Lender
notified Borrower in writing in advance is now included in “Government Lists”.

(c)    At all times throughout the term of the Loan, including after giving
effect to any Transfers permitted pursuant to the Loan Documents, (i) none of
the funds or other assets of Borrower shall constitute property of, or shall be
beneficially owned, directly or, to Borrower’s knowledge, indirectly, by any
Person subject to trade restrictions under United States law, including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder, with the result that the
investment in Borrower (whether directly or indirectly), would be prohibited by
such laws (each, an “Embargoed Person”), or the Loan made by Lender would be in
violation of such laws, (ii) no Embargoed Person shall have any interest of any
nature whatsoever in Borrower with the result that the investment in Borrower
(whether directly or indirectly) would be prohibited by such laws or the Loan
would be in violation of such laws, and (iii) none of the funds of Borrower
shall be derived from any unlawful activity with the result that the investment
in Borrower (whether directly or indirectly), would be prohibited by law or the
Loan would be in violation of law, in all cases of clauses (i), (ii) and (iii),
excluding the interests held in VRLP (other than VRT) or in VRT or in ALX and
any interests held by a Person holding less than a 5% interest in Borrower.

V.

INSURANCE, CASUALTY AND CONDEMNATION

Section 5.1.    Insurance.

5.1.1    Insurance Policies.

(a)    Borrower, at its sole cost and expense, shall obtain and maintain during
the entire Term, or cause to be maintained, with respect to the Property and the
Condominium Property (collectively, the “Insured Property”) insurance policies
providing at least the following coverages:

(i)    Property insurance against loss or damage by fire, lightning and such
other perils as are included in a standard “special form of loss” policy, and
against loss or damage by all other risks and hazards covered by a standard
“special form of loss” property insurance policy, with no exclusion for damage
or destruction caused by the acts of “Terrorists” (as defined by TRIPRA) (or,
subject to Section 5.1.1(i) below, standalone coverage with respect thereto)
riot and civil commotion, vandalism, malicious mischief, burglary and theft
(A) in an amount equal to one hundred percent (100%) of the “Full Replacement
Cost” of the Insured Property, which for purposes of this Agreement shall mean
actual replacement value (exclusive of costs of excavations, foundations,
underground utilities and footings) with a waiver of depreciation;
(B) containing an agreed-amount endorsement with respect to the Improvements and
personal property of Borrower or any personal property Borrower is required to
insure under a Lease at

 

77



--------------------------------------------------------------------------------

the Insured Property waiving all co-insurance provisions; and (C) containing an
“Ordinance or Law Coverage” or “Enforcement” endorsement if any of the
Improvements or the use of the Insured Property shall at any time constitute
legal non-conforming structures or uses, and compensating for loss of value or
property resulting from operation of law and the cost of demolition and the
increased cost of construction in amounts as reasonably required by Lender and
in a form comparable to that customarily utilized for other property similar to
the Insured Property. In addition, Borrower shall obtain: (y) if any portion of
the Improvements is currently or at any time in the future located in a
federally designated “special flood hazard area”, flood hazard insurance in an
amount equal to the lesser of (1) $100,000,000 or (2) the maximum amount of such
insurance available under the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Reform Act of
1994, as each may be amended, or such greater amount as Lender shall reasonably
require (and in a form comparable to that customarily utilized for other
property similar to the Insured Property) to the extent the same is commercially
available; and (z) earthquake insurance in amounts and in form and substance
reasonably satisfactory to Lender (provided that earthquake insurance shall not
be required hereunder unless the Insured Property is located in an area with a
high degree of seismic activity which is indicated by a Probable Maximum Loss
(“PML”) of greater than twenty percent (20%)), provided that the insurance
pursuant to clauses (y) and (z) hereof shall be on terms consistent with the
property insurance policy required under this subsection (i);

(ii)    commercial general liability insurance providing coverages against
claims for personal injury, bodily injury, death or property damage occurring
upon, in or about the Insured Property, such insurance (A) to be on the
so-called “occurrence” form and containing minimum limits per occurrence of
$1,000,000.00, with an aggregate limit per policy year, excluding umbrella
coverage, of not less than $2,000,000.00; (B) to continue at not less than the
aforesaid limit until required to be changed by Lender (in Lender’s reasonable
discretion after consultation with Lender’s insurance consultant) by reason of
changed economic conditions making such protection inadequate; and (C) to cover
at least the following hazards: (1) premises and operations; (2) products and
completed operations on an “if any” basis; (3) no exclusion for independent
contractors; and (4) contractual liability for all insurable contracts as
defined in the standard Insurance Service Office (ISO) policy form to the extent
the same is commercially available;

(iii)    rental loss and/or business income interruption insurance (A) with
dual-party endorsement; (B) covering all risks required to be covered by the
insurance provided for in subsection (i) above and Section 5.1.1(h) below; and
(C) covering a period of restoration of twenty-four (24) months and containing
an extended period of indemnity endorsement which provides that after the
physical loss to the Improvements and Personal Property has been repaired, the
continued loss of income will be insured until such income either returns to the
same level it was at prior to the loss, or the expiration of twelve (12) months
from the date that the Property is repaired or replaced and operations are
resumed, whichever first

 

78



--------------------------------------------------------------------------------

occurs, and notwithstanding that the policy may expire prior to the end of such
period; such insurance shall be in an amount equal to one hundred percent (100%)
of the projected Gross Revenue (excluding Net Proceeds) from the Property for a
period of twenty-four (24) months and shall be determined prior to the date
hereof and at least once each year thereafter based on Borrower’s reasonable
estimate of the Gross Revenue (excluding Net Proceeds) from the Property for the
succeeding twenty-four (24) month period. All proceeds payable to Lender
pursuant to this subsection shall be held by Lender (or in a subaccount of the
Deposit Account) and shall be applied to the Obligations secured by the Loan
Documents from time to time due and payable hereunder and under the Note;
provided, however, that nothing herein contained shall be deemed to relieve
Borrower of its Obligations to pay the Debt on the respective dates of payment
provided for in the Note and the other Loan Documents except to the extent such
amounts are available to be actually paid out of the proceeds of such business
income or commercial rents insurance;

(iv)    during any period in which structural construction, structural repairs
or structural restorations are being performed with respect to the Improvements,
and only if the Property coverage form or Condominium Property coverage form, as
applicable, does not otherwise apply, (A) owner’s contingent or protective
liability insurance covering claims not covered by or under the terms or
provisions of the above-mentioned commercial general liability insurance policy;
and (B) the insurance provided for in subsection (i) above written in a
so-called builder’s risk completed-value form (1) on a non-reporting basis,
(2) against all risks insured against pursuant to subsection (i) above, (3)
including permission to occupy the Property or Condominium Property (as
applicable), and (4) with an agreed amount endorsement waiving co-insurance
provisions;

(v)    worker’s compensation and employer’s liability insurance for all
employees employed by Borrower with limits required by the statutory limits of
the state in which the Insured Property is located in respect of any work or
operations on or about the Insured Property or in connection with the Insured
Property or its operation (if applicable);

(vi)    comprehensive boiler and machinery insurance, if applicable, in amounts
as shall be reasonably acceptable to Lender on terms consistent with the
commercial property insurance policy required under subsection (i) above;

(vii)    umbrella liability insurance in addition to primary coverage in an
amount not less than $200,000,000.00 per occurrence on terms consistent with the
commercial general liability insurance policy required under subsection
(ii) above and subsection (viii) below;

(viii)    motor vehicle liability coverage, if applicable, for all owned and
non-owned vehicles, including rented and leased vehicles containing minimum
limits per occurrence, including umbrella coverage, with limits which are
reasonably acceptable to Lender from time to time;

 

79



--------------------------------------------------------------------------------

(ix)    if not covered under (i) above, windstorm insurance in an amount equal
to the Outstanding Principal Balance or such lesser amount as reasonably
acceptable to Lender in writing, but in no event greater than the sum of the
Full Replacement Cost of the Insured Property and the required business income
interruption insurance; and

(x)    at Lender’s reasonable request, upon ninety (90) days’ written notice,
(A) such other insurance with respect to the Insured Property against loss or
damage from time to time of the kinds customarily insured in such amounts as are
generally required by institutional lenders on loans secured by similar
properties as the Insured Property located in or around the region in which the
Insured Property is located and (B) such increases in the amounts of coverage
required hereunder as may be reasonably requested by Lender, taking into
consideration changes in liability laws and changes in prudent customs and
practices, and otherwise currently being required with respect to properties
similar to the Insured Property with mortgage loans similar to the Loan and is
commercially available at the time of request.

(b)    All insurance provided for in Section 5.1.1(a) shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”) and shall be subject to the reasonable approval of Lender as to
form and substance, including amounts, deductibles, loss payees and insureds,
subject to the express requirements of Section 5.1.1(a) and the other provisions
of this Section 5.1, it being agreed by the parties that the Policies covering
the Insured Property as of the Closing Date satisfy the requirements contained
herein. Not less than three (3) Business Days prior to the expiration dates of
the Policies theretofore furnished to Lender, certificates of insurance
evidencing the renewal Policies (and, upon the written request of Lender, copies
of such Policies to the extent such Policies have been received and approved by
Borrower) accompanied, within thirty (30) days after the respective due dates
therefor, by evidence reasonably satisfactory to Lender of payment of the
premiums then due thereunder (the “Insurance Premiums”), shall be delivered by
Borrower to Lender (provided, however, that Borrower need not pay any Insurance
Premiums directly nor furnish such evidence of payment of Insurance Premiums to
the extent that funds to pay for such Insurance Premiums have been deposited
into the Insurance Account pursuant to Section 6.4).

(c)    Any blanket insurance Policy shall provide the same protection as would a
separate Policy insuring only the Property in compliance with the provisions of
Section 5.1.1(a) (any such blanket policy, an “Acceptable Blanket Policy”).

(d)    All Policies of insurance provided for or contemplated by
Section 5.1.1(a) shall name Borrower as a named insured and, with respect to
liability policies, except for the Policy referenced in Sections 5.1.1(a)(v) and
(vii), shall name Lender and its successors and/or assigns as additional
insureds, as its interests may appear, and in the case of property damage,
boiler and machinery, terrorism, windstorm, flood and earthquake insurance (if
any), shall contain a standard non-contributing mortgagee clause (or its
equivalent) in favor of Lender providing that the loss thereunder shall be
payable to Lender unless below the threshold for Borrower to handle such claim
without Lender intervention as provided in Section 5.2 below. Additionally, if
Borrower obtains property insurance coverage in addition to or in excess of that
required by Section 5.1.1(a)(i), then such insurance policies shall also contain
a standard non-contributing mortgagee clause (or its reasonable equivalent) in
favor of Lender providing that the loss thereunder shall be payable to Lender.

 

80



--------------------------------------------------------------------------------

(e)    All Policies of insurance provided for in Section 5.1.1(a), except for
the Policies referenced in Section 5.1.1(a)(v) and (a)(viii), shall contain
clauses or endorsements to the effect that:

(i)    with respect to the coverages referred in Sections 5.1(a)(i), (iii),
(iv)(B), (vi), (ix) and, if applicable (x), no act or negligence of Borrower, or
anyone acting for Borrower, or of any Tenant or other occupant, or failure to
comply with the provisions of any Policy, which might otherwise result in a
forfeiture of the insurance or any part thereof, shall in any way affect the
validity or enforceability of the insurance insofar as Lender is concerned;

(ii)    the Policy shall not be canceled without at least thirty (30) days’
written notice to Borrower or any other insured under the Policy (other than in
the case of non-payment in which case only ten (10) days prior notice, or the
shortest time allowed by applicable Legal Requirement (whichever is longer),
will be required) and shall not be materially changed (other than to increase
the coverage provided thereby) without such a thirty (30) day notice; provided
such notice as to material change may be given either by the insurer or Borrower
if such change would result in the coverage provided by such Policy not
complying in all respects with the terms and conditions of this Agreement;

(iii)    Lender shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder; and

(iv)    the issuers and/or Borrower thereof shall give notice to Lender if any
Policy has not been renewed three (3) Business Days prior to its expiration
(provided, that the issuers or Borrower may withdraw such notice if the
applicable Policy is renewed prior to its expiration following the date upon
which such notice is given to Lender).

(f)    If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, on one (1) Business Days’ written notice to Borrower to take such action
as Lender deems reasonably necessary to protect its interest in the Insured
Property, including the obtaining of the insurance coverage required hereunder
or such comparable insurance coverage as Lender in its sole discretion deems
appropriate (but in no event in excess of the insurance required to be
maintained pursuant to Section 5.1.1), provided that Lender agrees to use
commercially reasonable efforts to obtain such insurance pursuant to a
cancellable policy, the premiums for which will be refundable for the portion of
such policy that is terminated, and all premiums incurred by Lender in obtaining
such insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and until paid shall be secured by the Mortgage and shall bear interest
at the Default Rate. Lender shall provide prompt written notice to Borrower
after obtaining such insurance coverage.

(g)    In the event of foreclosure of the Mortgage or other transfer of title to
the Property in extinguishment in whole or in part of the Obligations, all
right, title and interest of Borrower in and to the Policies that are not
blanket Policies then in force concerning the Insured Property and all proceeds
payable thereunder shall thereupon vest in the purchaser at such foreclosure or
Lender or other transferee in the event of such other transfer of title.

 

81



--------------------------------------------------------------------------------

(h)    The property insurance, general liability insurance and rental loss
and/or business interruption insurance required under Sections 5.1.1(a)(i),
(ii), (iii) and (iv) above shall cover perils of terrorism and acts of
terrorism, or, if excluded, Borrower shall maintain property insurance, general
liability insurance and rental loss and/or business interruption insurance for
loss resulting from perils and acts of terrorism on terms (including amounts)
consistent with those required under Sections 5.1.1(a)(i), (ii), (iii) and
(iv) above (subject to the provisions of Section 5.1.1(i)) at all times during
the term of the Loan as long as such coverage is commercially available in the
area where the Insured Property is located.

(i)    Notwithstanding anything in subsection (a)(i) or (h) above to the
contrary, Borrower shall be required to obtain and maintain coverage in its
property insurance Policy (or by a separate Policy) against loss or damage by
terrorist acts in an amount equal to one hundred percent (100%) of the “Full
Replacement Cost” of the Insured Property, plus the rental loss and/or business
interruption coverage under subsection (a)(iii) above; provided that such
coverage is commercially available. In the event that such coverage with respect
to terrorist acts is not included as part of the property policy required by
subsection (a)(i) above, Borrower shall, nevertheless be required to obtain (or
cause to be obtained) coverage for terrorism (as standalone coverage) in an
amount equal to one hundred percent (100%) of the “Full Replacement Cost” of the
Insured Property plus the rental loss and/or business interruption coverage
under clause (a)(iii) above; provided that such coverage is commercially
available. Borrower shall obtain the coverage required under this clause
(i) from a carrier which otherwise satisfies the rating criteria specified in
Section 5.1.2 below (a “Qualified Carrier”) or in the event that such coverage
is not available from a Qualified Carrier, Borrower shall, to the extent
commercially feasible, obtain such coverage from the highest rated insurance
company providing such coverage. Notwithstanding the foregoing or anything
contrary in Section 5.1.1(h), with respect to any terrorism coverage included in
the property insurance policy or with respect to any such standalone policy
covering terrorist acts, Borrower shall not be required to pay any Insurance
Premiums solely with respect to such terrorism coverage in excess of the
Terrorism Premium Cap (hereinafter defined); provided that if the Insurance
Premiums payable with respect to such terrorism coverage exceeds the Terrorism
Premium Cap, Lender may, at its option purchase such standalone terrorism
Policy, with Borrower paying such portion of the Insurance Premiums with respect
thereto equal to the Terrorism Premium Cap and the Lender paying such portion of
the Insurance Premiums in excess of the Terrorism Premium Cap (without seeking
reimbursement from Borrower). As used herein, “Terrorism Premium Cap” means an
amount equal to the greater of (A) the product of the rate of $0.10 per $100
times the lesser of (1) the Outstanding Principal Balance and (2) the sum of one
hundred percent (100%) of the Full Replacement Cost and the required amount of
rental loss and/or business income interruption insurance and (B) two (2) times
the amount of annual insurance premium that is payable at such time for the
insurance coverage required pursuant to Section 5.1.1(a)(i) and
Section 5.1.1(a)(iii) of this Agreement (without giving effect to the cost of
terrorism coverage, named storm coverage to the extent the Property is located
in Tier 1 or Tier 2 zones, or flood and earthquake coverage to the extent the
Property is located in high risk zones as respects such perils). To the extent
that insurance pursuant to this Section 5.1.1(i) is maintained pursuant to a
blanket policy, if such blanket policy covers more than one property within a
one thousand foot radius of the Property (the “Radius”), the limits of any such
policy shall be adequate to maintain the coverage set forth in this
Section 5.1.1(i) for each property within the Radius that is covered by such
blanket policy calculated on a total insured value basis, to the extent such
coverage is commercially available.

 

82



--------------------------------------------------------------------------------

5.1.2    Insurance Company. All Policies required pursuant to Section 5.1.1(a)
shall (i) be issued by companies eligible to do business in the state where the
Insured Property is located, with a financial strength and claims paying ability
rating of “A” or better by S&P and, if the Loan is part of a Securitization, the
equivalent by any other Rating Agency that rates the Securities and actually
provides insurance ratings for such carriers and, in all circumstances,
satisfying the Two Agency Rating Test, provided, however for multi-layered
policies (“Multi-Layered Policies”), (A) if four (4) or fewer insurance
companies issue the Policies, then (x) at least seventy-five percent (75%) of
the insurance coverage represented by the Policies (the “75% Coverage”) must be
provided by insurance companies with a claims paying ability rating of “A” or
better by S&P (and, if the Loan is part of a Securitization, the equivalent by
any other Rating Agency that rates the Securities and actually provides
insurance ratings for such carriers), with no carriers below “BBB” by S&P (and,
if the Loan is part of a Securitization, the equivalent by any other Rating
Agency that rates the Securities and actually provides insurance ratings for
such carriers) and (y) all carriers satisfy the Two Agency Rating Test, or
(B) if five (5) or more insurance companies issue the Policies, then (x) at
least sixty percent (60%) of the insurance coverage represented by the Policies
(the “60% Coverage”) must be provided by insurance companies with a claims
paying ability rating of “A” or better by S&P (and, if the Loan is part of a
Securitization, the equivalent by any other Rating Agency that rates the
Securities and actually provides insurance ratings for such carriers) with no
carriers below “BBB” by S&P (and, if the Loan is part of a Securitization, the
equivalent by any other Rating Agency that rates the Securities and actually
provides insurance ratings for such carriers) and (y) all carriers satisfy the
Two Agency Rating Test; (ii) contain such provisions as Lender deems reasonably
necessary or desirable to protect its interest including endorsements providing
(A) that neither Borrower, Lender nor any other party shall be a co-insurer
under said Policies and (B) for a deductible per loss of an amount not more than
that which is customarily maintained by prudent owners of properties with a
standard of operation and maintenance comparable to and in the general vicinity
of the Insured Property; and (iii) contain a waiver of subrogation against
Lender. Notwithstanding the foregoing, in the event that the insurance required
hereunder is maintained through a Multi-Layered Policy, Borrower shall be
permitted to maintain the Policies for the coverage required by Section 5.1.1(i)
above with insurance companies which do not meet the foregoing requirements
through a licensed captive insurance company reasonably acceptable to Lender
which is owned by ALX (an “Otherwise Rated Insurer”), provided Borrower obtains
a “cut-through” endorsement (that is, an endorsement which permits recovery
against the provider of such endorsement if the insurer becomes insolvent), and
reinsurance, in each case reasonably acceptable to Lender and a Rating Agency
that rates the Securities with respect to any Otherwise Rated Insurer from an
insurance company which meets the claims-paying ability ratings required above
or such higher rating (not to exceed A+ by S&P) as may be required by a Rating
Agency. Copies of the Policies shall be delivered to Lender at the address below
(or to such other address or Person as Lender shall designate from time to time
by written notice to Borrower) on the date hereof with respect to the current
Policies (or binders to be followed by the Policies to the extent

 

83



--------------------------------------------------------------------------------

such Policies are newly bound and have not been issued as of the date hereof)
and within ten (10) Business Days after the receipt and approval by Borrower
thereof with respect to all renewal Policies:

DEUTSCHE BANK AG, NEW YORK BRANCH

60 Wall Street, 10th Floor

New York, NY 10005

Attn: Karen Bernsohn

CITIGROUP GLOBAL MARKETS REALTY CORP.

390 Greenwich Street, 7th Floor

New York, NY 10013

Attention: Ana Rosu Marmann

Borrower shall pay the Insurance Premiums in full as the same become due and
payable and shall furnish to Lender evidence of the renewal of each of the
Policies with receipts for the payment of the Insurance Premiums or other
evidence of such payment reasonably satisfactory to Lender (provided, however,
that Borrower shall not be required to pay such Insurance Premiums nor furnish
such evidence of payment to Lender in the event that the amounts required to pay
such Insurance Premiums have been deposited into the Insurance Account pursuant
to Section 6.4 hereof).

5.1.3    Condominium Board Policies. Pursuant to Section 12.5 of the Bylaws,
Borrower shall cause the Condominium Board to designate Lender (or its nominee)
as the “Insurance Trustee” (as defined in the Bylaws) to hold the insurance
proceeds maintained by the Condominium Board in accordance with the terms of the
Condominium Documents, provided that Lender shall (or shall cause its nominee
to) comply with the obligations of the “Insurance Trustee” under the Condominium
Declaration.

5.1.4    Bloomberg Insurance Policies. Pursuant to Section 9.2 of the Bloomberg
Lease, Borrower shall (x) cause Bloomberg to name Lender as a mortgagee and loss
payee under the Tenants Property Policy (as defined in the Bloomberg Lease), and
(y) require that Lender (or its designee) be designated as the “Proceeds
Depository” (as defined in the Bloomberg Lease) with respect to the insurance
proceeds payable under Tenants Property Policy, in each case, in accordance with
the terms of the Bloomberg Lease, provided that Lender shall (or shall cause its
designee to) comply with the obligations of the Proceeds Depository under the
Bloomberg Lease and that Lender constitutes an “Institutional Lender” (as
defined in the Bloomberg Lease).

Section 5.2.    Casualty. If the Property or the Condominium Property shall be
damaged or destroyed, in whole or in part, by fire or other casualty resulting
in damage exceeding $2,000,000 (a “Casualty”), Borrower shall give prompt notice
thereof to Lender. Following the occurrence of a Casualty, Borrower, regardless
of whether insurance proceeds are available, shall proceed to diligently
restore, repair, replace or rebuild the Property and shall cause the Condominium
Board to diligently restore, repair, replace or rebuild the Condominium Property
in accordance with the Condominium Documents, in each case, in accordance with
Legal Requirements to be of substantially equal quality and rentable square
footage and of substantially the same character as prior to such damage or
destruction, with such changes as may be reasonably approved by Lender. Borrower
shall cause the Condominium Board to, in good faith and in a commercially
reasonable manner, file and prosecute the adjustment, compromise or settlement
of any claims with respect to the Condominium Property. Lender may, but shall
not be obligated to, make a claim if not made by Borrower (or the Condominium
Board with respect to the Condominium Property) within fifteen (15) Business
Days after

 

84



--------------------------------------------------------------------------------

Borrower’s actual knowledge of the occurrence of such Casualty. In addition,
Lender may participate in any settlement discussions with any insurance
companies, and any final settlement shall be subject to Lender’s prior written
approval, which approval shall not be unreasonably withheld, conditioned or
delayed and shall be deemed given if Lender fails to approve or deny (stating
the reason for such denial) such final settlement within five (5) Business Days
after its approval is requested by Borrower, (i) if an Event of Default is
continuing or (ii) with respect to any Casualty in which the Net Proceeds or the
costs of completing the Restoration are equal to or greater than $15,000,000,
and Borrower shall deliver to Lender all instruments reasonably required by
Lender to permit such participation. Except as set forth in the foregoing
sentence or in the Condominium Documents, any Insurance Proceeds in connection
with any Casualty (whether or not Lender elects to settle and adjust the claim
(if permitted hereunder) or Borrower settles such claim) shall be due and
payable to Lender and held and disbursed by Lender in accordance with the terms
of this Agreement. In the event Borrower or any party other than Lender is a
payee on any check representing Insurance Proceeds with respect to any Casualty,
Borrower shall immediately endorse, and cause all such third parties to endorse,
such check payable to the order of Lender. Borrower hereby irrevocably appoints
Lender as its attorney-in-fact, coupled with an interest, to, upon five
(5) Business Days prior notice to Borrower or during the continuance of an Event
of Default, endorse any such check payable to the order of Lender.    Borrower
hereby releases Lender from any and all liability with respect to the settlement
and adjustment by Lender of any claims in respect of any Casualty.

Section 5.3.    Condemnation. Borrower shall give Lender ten (10) Business Days’
notice of the actual or threatened commencement of any proceeding for the
Condemnation of all or any portion of the Property or the Condominium Property
of which Borrower has knowledge and shall deliver to Lender copies of any and
all papers served in connection with such proceedings. Lender may participate in
any such proceedings (i) if an Event of Default is continuing or (ii) with
respect to any Condemnation in which the Net Proceeds or the costs of completing
the Restoration are equal to or greater than $10,000,000, and Borrower shall
from time to time deliver to Lender all instruments reasonably requested by it
to permit such participation. Borrower shall, at its expense, diligently
prosecute any such proceedings, and, if Lender is permitted to participate in
such proceedings pursuant to the foregoing sentence, shall consult with Lender,
its attorneys and experts, and reasonably cooperate with them in the carrying on
or defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of reasonable out-of-pocket expenses of
collection, to the reduction or discharge of the Debt. Lender shall not be
limited to the interest paid on the Award by the condemning authority but shall
be entitled to receive out of the Award interest at the rate or rates provided
herein or in the Note. If the Property or any portion thereof is taken by a
condemning authority, Borrower shall commence and diligently prosecute the
Restoration of the Property (and shall cause the Condominium Board to commence
and diligently prosecute the Restoration of any Condominium Property affected by
such Condemnation in accordance with the Condominium Documents) and, subject to
the terms of the Condominium Documents (with respect to the Condominium
Property), otherwise comply with the provisions of Section 5.4, whether or not
an Award is available to pay the costs of such Restoration. If the Property is
sold, through foreclosure or otherwise, prior to the receipt by Lender of the
Award, Lender shall have the right, whether or not a deficiency judgment on the
Note shall have been sought, recovered or denied, to receive the Award, or a
portion thereof sufficient to pay the Debt.

 

85



--------------------------------------------------------------------------------

Section 5.4.    Restoration. The following provisions shall apply in connection
with the Restoration, subject to the requirements of the Condominium Documents
(but subject to the rights of Lender under the Condominium Documents and the
Condominium Proxy):

(a)    If the Net Proceeds shall be $5,000,000 or less and provided no Event of
Default is continuing, the Net Proceeds will be disbursed by Lender to Borrower
upon receipt, provided that all of the conditions set forth in Section 5.4(b)(i)
are met and Borrower delivers to Lender a written undertaking to expeditiously
commence and to complete with due diligence the Restoration in accordance with
the terms of this Agreement.

(b)    If the Net Proceeds are greater than $5,000,000, the Net Proceeds will be
held by Lender and Lender shall make the Net Proceeds available for the
Restoration in accordance with the provisions of this Section 5.4. The term “Net
Proceeds” shall mean: (i) the net amount of all insurance proceeds received by
Lender pursuant to Section 5.1.1 (a)(i), (iv), (vi), (ix) and (xi) as a result
of a Casualty, after deduction of Lender’s reasonable out-of-pocket costs and
expenses (including, but not limited to, reasonable counsel fees), if any, in
collecting same (“Insurance Proceeds”), or (ii) the net amount of the Award,
after deduction of Lender’s reasonable out-of-pocket costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
same (“Condemnation Proceeds”), whichever the case may be.

(i)    The Net Proceeds shall be made available to Borrower for Restoration upon
the determination of Lender, in its reasonable discretion, that the following
conditions are met:

(A)    no Event of Default shall have occurred and be continuing;

(B)    (1) in the event the Net Proceeds are Insurance Proceeds, less than forty
percent (40%) of the rentable square footage of the Improvements on the Property
has been damaged, destroyed or rendered unusable as a result of such Casualty or
(2) in the event the Net Proceeds are Condemnation Proceeds, less than fifteen
percent (15%) of the rentable area of the Property is taken, and such taken
portion of the Property is located along the perimeter or periphery of the
Property, and no portion of the Improvements is located on such taken portion of
the Property;

(C)    Leases demising in the aggregate a percentage amount equal to or greater
than sixty-seven and one half percent (67.5%) of the total rentable space in the
Property which has been demised under executed and delivered Leases in effect as
of the date of the occurrence of such Casualty or Condemnation, whichever the
case may be, shall remain in full force and effect during and after the
completion of the Restoration without abatement of rent beyond the time required
for Restoration;

 

86



--------------------------------------------------------------------------------

(D)    Borrower shall commence the preparation of plans and specifications for
the Restoration and the filing of an application for required building permits
as soon as reasonably practicable after such Casualty or Condemnation (but in no
event later than sixty (60) days after such Casualty or Condemnation, whichever
the case may be, occurs) and shall thereafter diligently pursue the Restoration
to completion.

(E)    Lender shall be reasonably satisfied that any operating deficits,
including all scheduled payments of principal and interest under the Note, which
will be incurred with respect to the Property as a result of the occurrence of
any such Casualty or Condemnation, whichever the case may be, will be covered
out of (1) the Net Proceeds, (2) the insurance coverage referred to in
Section 5.1.1(a)(iii), if applicable, or (3) by other funds of Borrower or any
collateral provided by Borrower;

(F)    Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) the date which is six (6) months prior to
the Stated Maturity Date, (2) such time as may be required under applicable
Legal Requirements or (3) if the insurance coverage referred to in
Section 5.1.1(a)(iii) runs out prior to the completion of Restoration pursuant
to its terms, three (3) months prior to the expiration of the insurance coverage
referred to in Section 5.1.1(a)(iii); provided, however, that if less than three
(3) months remains prior to the expiration of such coverage, Borrower may
satisfy this condition by depositing with Lender an amount equal to such
insurance proceeds to be held and disbursed by Lender to Borrower in equal
monthly installments over such three (3) month period;

(G)    the Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable Legal Requirements to the
extent that noncompliance would reasonably be expected to or does result in a
Material Adverse Effect;

(H)    in the case of a Condemnation, such Condemnation does not result in the
loss of access to the Property or the related Improvements in a manner that
would reasonably be expected to or does result in a Material Adverse Effect;

(I)    the Restoration DSCR, after giving effect to the Restoration, shall be
equal to or greater than 1.20:1.00;

(J)    Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be reasonably
acceptable to Lender;

(K)    the Net Proceeds together with any cash, cash equivalents or other
security deposited by Borrower with Lender are sufficient in Lender’s discretion
to cover the cost of the Restoration; and

 

87



--------------------------------------------------------------------------------

(L)     the Condominium Documents shall remain in full force and effect during
and after the completion of the Restoration, (2) the Condominium Board shall not
have elected not to (or shall have elected to) restore the Condominium Property
damaged or destroyed in connection with such Casualty and Lender shall be
reasonably satisfied that sufficient funds exist from insurance proceeds or
funds or other security reasonably acceptable to Lender has been deposited by
the owners of the Units to restore the Condominium Property, and (3) the
Condominium is not terminated as a result of such Casualty.

(ii)    The Net Proceeds shall be held by Lender in the Casualty and
Condemnation Account and, until disbursed in accordance with the provisions of
this Section 5.4(b), shall constitute additional security for the Debt and the
Other Obligations. The Net Proceeds shall be disbursed by Lender to, or as
directed by, Borrower from time to time during the course of the Restoration,
upon receipt of evidence reasonably satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever on the
Property (other than Permitted Encumbrances) which have not either been fully
bonded to the reasonable satisfaction of Lender and discharged of record or in
the alternative fully insured to the reasonable satisfaction of Lender by the
title company issuing the Title Insurance Policy.

(iii)    All plans and specifications required in connection with a Restoration
shall be subject to the prior reasonable approval of Lender, subject to review
of an independent consulting engineer selected by Lender (the “Casualty
Consultant”). Lender shall have the use of the plans and specifications and all
permits, licenses and approvals required or obtained in connection with the
Restoration. All reasonable out-of-pocket costs and expenses incurred by Lender
in connection with recovering, holding and advancing the Net Proceeds for the
Restoration including, without limitation, reasonable attorneys’ fees and
disbursements and the Casualty Consultant’s reasonable fees and disbursements,
shall be paid by Borrower.

(iv)    In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration less the Casualty
Retainage. “Casualty Retainage” shall mean, as to each contractor, subcontractor
or materialman engaged in the Restoration, (A) an amount equal to ten percent
(10%) of the costs actually incurred for work in place as part of the
Restoration until such time as the Casualty Consultant certifies to Lender that
Net Proceeds representing fifty percent (50%) of the required Restoration have
been disbursed and (B) an amount equal to five percent (5%) of the costs
actually incurred for work in place as part of the Restoration thereafter. The
Casualty Retainage shall in no event, and notwithstanding anything to the
contrary set forth above in this

 

88



--------------------------------------------------------------------------------

Section 5.4(b), be less than the amount actually held back by Borrower from
contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until Borrower certifies to Lender in
an Officer’s Certificate and Lender confirms and approves (Borrower acknowledges
that Lender may rely on the Casualty Consultant in connection with such
confirmation and approval) that the Restoration has been completed in accordance
with the provisions of this Section 5.4(b) and that all approvals necessary for
the re-occupancy and use of the Property have been obtained from all appropriate
Governmental Authorities, and Lender receives evidence reasonably satisfactory
to Lender that the costs of the Restoration have been paid in full or will be
paid in full out of the Casualty Retainage; provided, however, that Lender will
release the portion of the Casualty Retainage being held with respect to any
contractor, subcontractor or materialman engaged in the Restoration as of the
date upon which (i) Borrower certifies to Lender in an Officer’s Certificate and
Lender confirms and approves (Borrower acknowledges that Lender may rely on the
Casualty Consultant in connection with such confirmation and approval) that such
contractor, subcontractor or materialman has satisfactorily completed all work
and has supplied all materials in accordance with the provisions of such
contractor’s, subcontractor’s or materialman’s contract, and (ii) the
contractor, subcontractor or materialman delivers the lien waivers and evidence
of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
issuing the Title Insurance Policy. If required by Lender, the release of any
such portion of the Casualty Retainage shall be approved by the surety company,
if any, which has issued a payment or performance bond with respect to the
contractor, subcontractor or materialman.

(v)    Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.

(vi)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender, be sufficient to pay in full the
balance of the costs which are estimated by the Casualty Consultant to be
incurred in connection with the completion of the Restoration (policy deductible
amounts being considered as Net Proceeds for the purposes of this clause (vi)),
Borrower shall deposit the deficiency (the “Net Proceeds Deficiency”) with
Lender (for deposit into the Casualty and Condemnation Account) before any
further disbursement of the Net Proceeds shall be made. The Net Proceeds
Deficiency deposited with Lender shall be deposited by Lender into the Casualty
and Condemnation Account and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 5.4(b) shall constitute additional security for the Obligations.

(vii)    The excess, if any, of the Insurance Proceeds and the remaining
balance, if any, of the Net Proceeds Deficiency deposited with Lender after
Borrower certifies to Lender in an Officer’s Certificate and Lender confirms and
approves (Borrower acknowledges that Lender may rely on the Casualty Consultant
in connection with such confirmation and approval) that the

 

89



--------------------------------------------------------------------------------

Restoration has been completed in accordance with the provisions of this
Section 5.4(b), and the receipt by Lender of evidence reasonably satisfactory to
Lender that all costs incurred in connection with the Restoration have been paid
in full, shall be remitted by Lender to Borrower, provided no Event of Default
shall have occurred and shall be continuing. The excess, if any, of the
Condemnation Proceeds after the Borrower certifies to Lender in an Officer’s
Certificate and Lender confirms and approves (Borrower acknowledges that Lender
may rely on the Casualty Consultant in connection with such confirmation and
approval) that the Restoration has been completed in accordance with the
provisions of this Section 5.4(b), and the receipt by Lender of evidence
reasonably satisfactory to Lender that all costs incurred in connection with the
Restoration have been paid in full, shall be remitted to Lender to prepay the
Note subject to and in accordance with Section 2.4.4 of this Agreement.

(c)    Notwithstanding anything to the contrary set forth above in this
Section 5.4, in the event of any Casualty to the Landlord Restoration Items (as
defined in the Bloomberg Lease), it shall be a condition to Lender disbursing
any Net Proceeds to or on behalf of Borrower that either (I) a completion
guaranty from a Qualified Guarantor in favor of Lender in form substantially
identical to the form of guaranty attached hereto as Exhibit H (the “Completion
Guaranty”) has been executed and delivered to Lender, along with opinions of
counsel from the law firms providing comparable opinions on the Closing Date (or
their applicable successors) or one or more other nationally recognized law
firms (x) regarding the due organization and authority of such Qualified
Guarantor and enforceability of the Completion Guaranty and (y) that the
Completion Guaranty does not alter the conclusion reached in the Insolvency
Opinion or a new non-consolidation opinion, in each case, in form and substance
reasonably acceptable to Lender and acceptable to the Rating Agencies or
(II) Borrower shall deliver a Letter of Credit or cash collateral in an amount
equal to the difference between the amount necessary to pay in full the costs of
completing the Restoration of the Landlord Restoration Items (as defined in the
Bloomberg Lease), as reasonably determined by Lender, and the portion of the Net
Proceeds allocable to the Restoration of the Landlord Restoration Items (but
without duplication of any Net Proceeds Deficiency delivered to Lender pursuant
to Section 5.4(b)(vi) above), provided, that in the case of a Letter of Credit,
such Letter of Credit is accompanied by a contribution agreement in the form
attached hereto as Exhibit D and the law firm providing the Insolvency Opinion
on the Closing Date (or its successor) or any other nationally recognized law
firm delivers an opinion that the Letter of Credit does not alter the conclusion
reached in the Insolvency Opinion or a new non-consolidation opinion, in each
case, in form and substance reasonably acceptable to Lender and acceptable to
the Rating Agencies. Within five (5) Business Days after the earlier to occur of
(i) any election by the Tenant under the Bloomberg Lease not to terminate the
Bloomberg Lease in accordance with the terms of Section 10.1(B)(1) thereof (if
the Tenant has the right to terminate the Bloomberg Lease) and (ii) the date
Borrower delivers to the Tenant under the Bloomberg Lease a Casualty Statement
(as defined in the Bloomberg Lease) pursuant to Section 10.1(B)(1) of the
Bloomberg Lease, Borrower shall cause a Qualified Guarantor to deliver to Lender
a duly executed Completion Guaranty (or shall deliver a Letter of Credit or cash
collateral in an amount necessary to pay the costs of completing the Landlord
Restoration Items in lieu thereof), provided that in the event thirty-five
percent (35%) or more of rentable square footage of the Property is subject to
such Casualty, then in lieu of delivering such Completion Guaranty, Borrower may
repay the Loan in full within such five (5) Business Day period, which repayment
shall not be subject to any Spread Maintenance Premium.

 

90



--------------------------------------------------------------------------------

(d)    Notwithstanding anything to the contrary set forth in this Agreement,
including the provisions of this Section 5.4, or in the Condominium Documents,
if the Loan is included in a REMIC Trust and, immediately following a release of
any portion of the Lien of the Mortgage following a Casualty or Condemnation
(but taking into account any proposed Restoration of the remaining Property),
the ratio of the unpaid principal balance of the Loan to the value of the
remaining Property is greater than one hundred twenty-five percent (125%) (such
value to be determined by Lender in any commercially reasonable method permitted
to a REMIC Trust; and which shall exclude the value of personal property or
going concern value, if any), the Outstanding Principal Balance must be paid
down by an amount equal to the least of the following amounts: (i) the net Award
(after payment of Lender’s costs and expenses and any other fees and expenses
that have been approved by Lender) or the net Insurance Proceeds (after payment
of Lender’s actual out-of-pocket costs and expenses and any other fees and
expenses that have been reasonably approved by Lender), as the case may be, or
(ii) a “qualified amount” as that term is defined in the IRS Revenue Procedure
2010-30, as the same may be amended, replaced, supplemented or modified from
time to time, unless Lender receives an opinion of counsel that if such amount
is not paid, the applicable Securitization will not fail to maintain its status
as a REMIC Trust as a result of the related release of such portion of the Lien
of the Mortgage. If and to the extent the preceding sentence applies, only such
amount of the net Award or net Insurance Proceeds (as applicable), if any, in
excess of the amount required to pay down the Outstanding Principal Balance may
be released for purposes of Restoration or released to Borrower as otherwise
expressly provided in this Section 5.4.

(e)    All Net Proceeds (i) not required to be made available for the
Restoration hereunder or (ii) so long an Event of Default has occurred and is
continuing, not required to be returned to Borrower as excess Net Proceeds
pursuant to Section 5.4(b)(vii) may be retained and applied by Lender in
accordance with Section 2.4.4 hereof toward the payment of the Debt whether or
not then due and payable in such order, priority and proportions as Lender in
its discretion shall deem proper, or, at the discretion of Lender, the same may
be paid, either in whole or in part, to Borrower for such purposes as Lender
shall approve, in its reasonable discretion. Additionally, throughout the term
of the Loan if an Event of Default is continuing, then Borrower shall pay to
Lender, with respect to any payment of the Debt pursuant to this Section 5.4(e)
made during the Spread Maintenance Period, an additional amount equal to the
Spread Maintenance Premium; provided, however, that if an Event of Default is
not continuing, then no Spread Maintenance Premium shall be payable.

(f)    Notwithstanding anything to the contrary contained herein, if in
connection with a Casualty any insurance company makes a payment under a
property insurance Policy that Borrower proposes be treated as business or
rental interruption insurance, then, notwithstanding any designation (or lack of
designation) by the insurance company as to the purpose of such payment, as
between Lender and Borrower, such payment shall not be treated as business or
rental interruption Insurance Proceeds unless Borrower has demonstrated to
Lender’s reasonable satisfaction that the remaining Net Proceeds that have been
received from the property insurance companies are sufficient to pay 100% of the
cost of the Restoration or, if such Net Proceeds are to be applied to repay the
Obligations in accordance with the terms hereof, that such remaining Net
Proceeds will be sufficient to satisfy the Obligations in full.

 

91



--------------------------------------------------------------------------------

VI.

CASH MANAGEMENT AND RESERVE FUNDS

Section 6.1.    Cash Management Arrangements. Borrower shall cause all Rents to
be transmitted directly by Tenants of the Property into a trust account (the
“Clearing Account”) established and maintained by Borrower at the Clearing Bank
as more fully described in the Clearing Account Agreement. The Clearing Bank
shall at all times during the term of the Loan be an Eligible Institution.
Without in any way limiting the foregoing, if Borrower or Manager receive any
Gross Revenues from the Property (other than amounts released from the Deposit
Account to Borrower or as designated by Borrower in accordance with
Section 6.10.1), then (i) such amounts shall be deemed to be collateral for the
Obligations and shall be held in trust for the benefit, and as the property, of
Lender, (ii) such amounts shall not be commingled with any other funds or
property of Borrower or Manager, and (iii) Borrower or Manager shall deposit
such amounts in the Clearing Account within one (1) Business Day of receipt.
Funds deposited into the Clearing Account shall be swept by the Clearing Bank on
each Business Day into the Deposit Account and applied and disbursed in
accordance with this Agreement. Funds in the Deposit Account and the Accounts
may only be invested in Permitted Investments as directed by Borrower (unless an
Event of Default has occurred and is continuing), as more particularly set forth
in the Cash Management Agreement. Lender shall also establish subaccounts of the
Deposit Account which shall at all times be Eligible Accounts (and may be ledger
or book entry accounts and not actual accounts) (such subaccounts are referred
to herein as “Accounts”), as contemplated herein and in the Cash Management
Agreement. The Clearing Account, the Deposit Account and all Accounts will be
under the sole control and dominion of Lender, and Borrower shall have no right
of withdrawal therefrom except as expressly provided herein. Borrower shall pay
for all expenses of opening and maintaining the Clearing Account, the Deposit
Account and all Accounts. Funds deposited into the Deposit Account shall be
swept on each Business Day into an operating account as identified by Borrower,
unless a Trigger Period is continuing, in which event such funds shall be held
in the Deposit Account and applied and disbursed in accordance with this
Agreement and the Cash Management Agreement.

Section 6.2.    Condominium Funds.

6.2.1    Deposits of Condominium Funds. During the continuance of a Trigger
Period, Borrower shall, subject to Sections 6.10.2, and 6.2.3 hereof, deposit
with Lender on each Monthly Payment Date an amount equal to one-twelfth (1/12th)
of the Condominium Charges that Lender reasonably estimates will be payable
during the next ensuing twelve (12) months by Borrower for Condominium Common
Charges and any special assessments and any other amounts which may become due
and payable under the Condominium Documents for the Property (collectively, the
“Condominium Charges”) in order to accumulate with Lender sufficient funds to
pay all sums billed to Borrower by the Condominium or Condominium Board for
Condominium Charges at least ten (10) Business Days prior to the dates due,
which amounts shall be transferred into an Account established to hold such
funds (the “Condominium Account”). Amounts deposited from time to time into the
Condominium Account pursuant to this Section 6.2.1 are referred to herein as the
“Condominium Funds”. If at any time Lender reasonably determines that the
Condominium Funds will not be sufficient to pay the Condominium Charges, Lender
shall notify Borrower of such determination and the succeeding monthly deposits
for Condominium Charges shall be increased by the amount that Lender reasonably
estimates is sufficient to make up the deficiency at least ten (10) days prior
to the respective dates that such Condominium Charges become delinquent;
provided, that if Borrower

 

92



--------------------------------------------------------------------------------

receives notice from Lender of any deficiency after the date that is ten
(10) days prior to the date that Condominium Charges become delinquent, Borrower
will deposit with or on behalf of Lender the amount of such deficiency within
three (3) Business Days after its receipt of such notice (provided that, if the
Condominium Charges will become delinquent in less than three (3) Business Days,
Borrower will deposit the required amounts within one (1) Business Day).

6.2.2    Release of Condominium Funds. Provided no Event of Default shall exist
and remain uncured, Lender shall apply Condominium Funds in the Condominium
Account to the timely payment of Condominium Charges. In making any payment
relating to Condominium Charges, Lender may do so according to any bill,
statement or estimate procured from the Condominium Board or its agent. If the
amount of the Condominium Funds shall exceed the amounts due for Condominium
Charges, Lender shall return any excess to Borrower or credit such excess
against future monthly payments of Condominium Funds to be made. Provided no
Event of Default has occurred and remains uncured, any Condominium Funds
remaining in the Condominium Account after the Obligations have been paid in
full or at such time as there is no Trigger Period continuing, shall be
returned, within five (5) Business Days, to Borrower (or, in connection with the
repayment of the Obligations in full, at Borrower’s request, credited against
the payoff amount of the outstanding Obligations on the payoff statement).

6.2.3    Letter of Credit. In lieu of depositing the full amount of Condominium
Funds required hereunder in cash, subject to the limitations set forth in
Section 6.12, Borrower may deliver to Lender a Letter of Credit for all or any
portion of such Condominium Funds. The aggregate amount of any Letter of Credit
and/or cash on deposit with respect to the Condominium Account shall at all
times be at least equal to the aggregate amount which Borrower is required to
have on deposit at such time in the Condominium Account pursuant to this
Agreement. If Borrower delivers to Lender a Letter of Credit in lieu of
depositing cash into the Condominium Account, Borrower shall be responsible for
paying directly all Condominium Charges subject to and in accordance with this
Agreement. If Borrower fails to provide evidence reasonably satisfactory to
Lender that the Condominium Charges have been paid in accordance with and
subject to the terms of this Agreement, Lender shall have the right without
prior notice to Borrower to draw on the Letter of Credit in an amount sufficient
to pay the Condominium Charges then due. Provided that no Event of Default has
occurred and is continuing, the amount of any Letter of Credit delivered
pursuant to this Section 6.2.3 may, at Borrower’s discretion, from time to time
be decreased to an amount equal to the then outstanding amounts required to be
on deposit in the Condominium Account, taking into account deposits and
disbursements from the Condominium Account that would have been made subject to
and in accordance with this Agreement if cash had been deposited into the
Condominium Account under Section 6.2.1.

Section 6.3.    Tax Funds.

6.3.1    Deposits of Tax Funds. During the continuance of a Trigger Period,
Borrower shall, subject to Sections 6.10.2, and 6.3.3 hereof, deposit with
Lender on each Monthly Payment Date an amount equal to one-twelfth (1/12th) of
the Taxes that Lender reasonably estimates will be payable during the next
ensuing twelve (12) months in order to accumulate sufficient funds to pay all
such Taxes at least ten (10) days prior to the respective dates the same shall
become delinquent, which amounts shall be transferred into an Account
established to hold such funds (the “Tax Account”). Amounts deposited from time
to time into the Tax Account pursuant to this Section 6.3.1 are referred to
herein as the “Tax Funds”. If at any time Lender reasonably determines that the
Tax Funds will not be sufficient to pay the Taxes

 

93



--------------------------------------------------------------------------------

(taking into account the monthly deposits of Tax Funds to be made above), Lender
shall notify Borrower of such determination and the succeeding monthly deposits
for Taxes shall be increased by the amount that Lender reasonably estimates is
sufficient to make up the deficiency at least ten (10) days prior to the
respective dates that such Taxes become delinquent; provided, that if Borrower
receives notice from Lender of any deficiency after the date that is ten
(10) days prior to the date that Taxes become delinquent, Borrower will deposit
with or on behalf of Lender the amount of such deficiency within three
(3) Business Days after its receipt of such notice (provided that, if the Taxes
will become delinquent in less than three (3) Business Days, Borrower will
deposit the required amounts within one (1) Business Day).

6.3.2    Release of Tax Funds. Provided no Event of Default shall exist and
remain uncured, Lender shall apply Tax Funds in the Tax Account to the timely
payment of Taxes. In making any payment relating to Taxes, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office (with respect to Taxes) without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. If the amount of the Tax Funds
shall exceed the amounts due for Taxes, Lender shall return any excess to
Borrower or credit such excess against future monthly payments of Tax Funds to
be made. Provided no Event of Default has occurred and remains uncured, any Tax
Funds remaining in the Tax Account after the Obligations have been paid in full
or at such time as there is no Trigger Period continuing, shall be returned,
within five (5) Business Days, to Borrower (or, in connection with the repayment
of the Obligations in full, at Borrower’s request, credited against the payoff
amount of the outstanding Obligations on the payoff statement).

6.3.3    Letter of Credit. In lieu of depositing the full amount of Tax Funds
required hereunder in cash, subject to the limitations set forth in
Section 6.12, Borrower may deliver to Lender a Letter of Credit for all or any
portion of such Tax Funds. The aggregate amount of any Letter of Credit and/or
cash on deposit with respect to the Tax Account shall at all times be at least
equal to the aggregate amount which Borrower is required to have on deposit at
such time in the Tax Account pursuant to this Agreement. If Borrower delivers to
Lender a Letter of Credit in lieu of depositing cash into the Tax Account,
Borrower shall be responsible for paying directly all Taxes subject to and in
accordance with this Agreement. If Borrower fails to provide evidence reasonably
satisfactory to Lender that the Taxes have been paid in accordance with and
subject to the terms of this Agreement, Lender shall have the right without
prior notice to Borrower to draw on the Letter of Credit in an amount sufficient
to pay the Taxes then due. Provided that no Event of Default has occurred and is
continuing, the amount of any Letter of Credit delivered pursuant to this
Section 6.3.3 may, at Borrower’s discretion, from time to time be decreased to
an amount equal to the then outstanding amounts required to be on deposit in the
Tax Account, taking into account deposits and disbursements from the Tax Account
that would have been made subject to and in accordance with this Agreement if
cash had been deposited into the Tax Account under Section 6.3.1.

Section 6.4.    Insurance Funds.

6.4.1    Deposits of Insurance Funds. During the continuance of a Trigger
Period, Borrower shall, subject to Sections 6.10.2, 6.4.3, and 6.4.4 hereof,
deposit with Lender on each Monthly Payment Date, an amount equal to one-twelfth
(1/12th) of the Insurance Premiums that Lender reasonably estimates will be
payable for the renewal of the coverage afforded by the Policies upon the
expiration thereof, in order to accumulate sufficient funds to

 

94



--------------------------------------------------------------------------------

pay all such Insurance Premiums at least ten (10) days prior to the expiration
of the Policies, which amounts shall be transferred into an Account established
to hold such funds (the “Insurance Account”). Amounts deposited from time to
time into the Insurance Account pursuant to this Section 6.4.1 are referred to
herein as the “Insurance Funds”. If at any time Lender reasonably determines
that the Insurance Funds will not be sufficient to pay the Insurance Premiums
(taking into account the monthly deposits of Insurance Funds to be made above),
Lender shall notify Borrower of such determination and the succeeding monthly
deposits for Insurance Premiums shall be increased by the amount that Lender
reasonably estimates is sufficient to make up the deficiency at least ten
(10) days prior to expiration of the Policies.

6.4.2    Release of Insurance Funds. Provided no Event of Default shall exist
and remain uncured, Lender shall apply Insurance Funds in the Insurance Account
to the timely payment of Insurance Premiums, provided Borrower shall furnish
Lender with all bills, invoices and statements for the Insurance Premiums for
which such funds are required at least ten (10) Business Days prior to the date
on which such charges first become payable. In making any payment relating to
Insurance Premiums, Lender may do so according to any bill, statement or
estimate provided by Borrower pursuant to the foregoing sentence. If the amount
of the Insurance Funds shall exceed the amounts due for Insurance Premiums,
Lender shall return any excess to Borrower or credit such excess against future
monthly payments of Insurance Funds to be made. Any Insurance Funds remaining in
the Insurance Account after the Obligations have been paid in full or at such
time as there is no Trigger Period continuing, shall be returned, within five
(5) Business Days, to Borrower (or, in connection with the repayment of the
Obligations in full, at Borrower’s request, credited against the payoff amount
of the outstanding Obligations on the payoff statement).

6.4.3    Acceptable Blanket Policy. Notwithstanding anything to the contrary
contained in Section 6.4.1, in the event that an Acceptable Blanket Policy is in
effect with respect to any of the Policies required pursuant to Section 5.1,
deposits into the Insurance Account required for Insurance Premiums pursuant to
Section 6.4.1 above shall be suspended to the extent that Insurance Premiums
relate to such Acceptable Blanket Policy. Lender acknowledges that, as of the
Closing Date, an Acceptable Blanket Policy is in effect with respect to the
Policies required as of the Closing Date pursuant to Section 5.1.

6.4.4    Letter of Credit. In lieu of depositing the full amount of Insurance
Funds required hereunder in cash, subject to the limitations set forth in
Section 6.12, Borrower may deliver to Lender a Letter of Credit for all or any
portion of such Insurance Funds. The aggregate amount of any Letter of Credit
and/or cash on deposit with respect to the Insurance Account shall at all times
be at least equal to the aggregate amount which Borrower is required to have on
deposit at such time in the Insurance Account pursuant to this Agreement. If
Borrower delivers to Lender a Letter of Credit in lieu of depositing cash into
the Insurance Account, Borrower shall be responsible for paying directly all
Insurance Premiums subject to and in accordance with this Agreement. If Borrower
fails to provide evidence reasonably satisfactory to Lender that the Insurance
Premiums have been paid in accordance with and subject to the terms of this
Agreement, Lender shall have the right without prior notice to Borrower to draw
on the Letter of Credit in an amount sufficient to pay the Insurance Premiums
then due. Provided that no Event of Default has occurred and is continuing, the
amount of any Letter of Credit delivered pursuant to this Section 6.4.4 may, at
Borrower’s discretion, from time to time be decreased to an amount equal to the
then outstanding amounts required to be on

 

95



--------------------------------------------------------------------------------

deposit in the Insurance Account, taking into account deposits and disbursements
from the Insurance Account that would have been made subject to and in
accordance with this Agreement if cash had been deposited into the Insurance
Account under Section 6.4.1.

Section 6.5.    Capital Expenditure Funds.

6.5.1    Deposits of Capital Expenditure Funds. During the continuance of a
Trigger Period, Borrower shall, subject to Sections 6.10.2 and 6.5.3 hereof,
deposit with Lender on each Monthly Payment Date an amount equal to $23,000, for
Capital Expenditures, which amounts shall be transferred into an Account
established to hold such funds (the “Capital Expenditure Account”). Amounts
deposited from time to time into the Capital Expenditure Account pursuant to
this Section 6.5.1 are referred to herein as the “Capital Expenditure Funds”.

6.5.2    Release of Capital Expenditure Funds. Provided no Event of Default
shall exist and remain uncured, Lender shall disburse Capital Expenditure Funds
to Borrower out of the Capital Expenditure Account, within five (5) Business
Days after the delivery by Borrower to Lender of a request therefor (but not
more often than once per month), in increments of at least $10,000 (or a lesser
amount if the total amount in the Capital Expenditure Account is less than
$10,000, in which case only one (1) disbursement of the amount remaining in the
account shall be made) provided that: (i) such disbursement is for an Approved
Capital Expenditure; (ii) the request for disbursement is accompanied by (A) an
Officer’s Certificate from Borrower (1) stating that the items to be funded by
the requested disbursement are Approved Capital Expenditures, and a description
thereof, (2) stating that all Capital Expenditures to be funded by the requested
disbursement have been completed (or completed to the extent of the requested
disbursement) in a good and workmanlike manner and in accordance with all
applicable Legal Requirements, (3) stating that the Capital Expenditures (or the
relevant portions thereof) to be funded from the disbursement in question have
not been the subject of a previous disbursement, and (4) stating that all
previous disbursements of Capital Expenditure Funds have been used to pay
previously identified Capital Expenditures, (B) a copy of any license, permit or
other approval required by any Governmental Authority in connection with such
Capital Expenditure, if any, and not previously delivered to Lender, (C) copies
of appropriate lien waivers, conditional lien waivers, or other evidence of
payment reasonably satisfactory to Lender, (D) for disbursements in the amount
of $1,000,000 or more, at Lender’s option, a title search for the Property
indicating that the Property is free from all Liens, claims and other
encumbrances not permitted hereunder or under the other Loan Documents, and
(E) such other evidence as Lender shall reasonably request to demonstrate that
the Capital Expenditures to be funded by the requested disbursement have been
completed and are paid for or will be paid upon such disbursement to Borrower
(or the portion thereof as to which such request for disbursement has been
submitted has been completed and is paid for (other than any retention amount
which is not a part of such disbursement request) or will be paid upon such
disbursement to Borrower) and (iii) if such disbursement request is for
$1,000,000 or more, Lender shall have (if it desires) verified (by an inspection
conducted at Borrower’s reasonable out-of-pocket expense) performance of the
work associated with such Capital Expenditure. Any Capital Expenditure Funds
remaining in the Capital Expenditure Account after the Obligations have been
paid in full or at such time as there is no Trigger Period continuing shall be
returned, within five (5) Business Days, to Borrower (or, at Borrower’s request,
credited against the payoff amount of the outstanding Obligations on the payoff
statement).

 

96



--------------------------------------------------------------------------------

6.5.3    Letter of Credit. In lieu of depositing the full amount of Capital
Expenditure Funds required hereunder in cash, subject to the limitations set
forth in Section 6.12, Borrower may deliver to Lender a Letter of Credit for all
or any portion of such Capital Expenditure Funds. The aggregate amount of any
Letter of Credit and/or cash on deposit with respect to the Capital Expenditure
Account shall at all times be at least equal to the aggregate amount which
Borrower is required to have on deposit at such time in the Capital Expenditure
Account pursuant to this Agreement. If Borrower delivers to Lender a Letter of
Credit in lieu of depositing cash into the Capital Expenditure Account, Borrower
shall be responsible for paying directly all Capital Expenditures (without
limiting Borrower’s right to receive disbursements in accordance herewith from
any cash reserves that are also held by Lender therefor) subject to and in
accordance with this Agreement. If Borrower fails to provide evidence reasonably
satisfactory to Lender of the payment of any Capital Expenditures subject to and
in accordance with this Agreement, Lender shall have the right without prior
notice to Borrower to draw on the Letter of Credit in an amount sufficient to
pay the costs of such Capital Expenditures then due. Provided that no Event of
Default has occurred and is continuing, the amount of any Letter of Credit
delivered pursuant to this Section 6.5.3 may, at Borrower’s discretion, from
time to time be decreased to an amount equal to the then outstanding amounts
required to be on deposit in the Capital Expenditure Account, taking into
account deposits and disbursements from the Capital Expenditure Account that
would have been made subject to and in accordance with this Agreement if cash
had been deposited into the Capital Expenditure Account under Section 6.5.1.

Section 6.6.    Rollover Funds.

6.6.1    Deposits of Rollover Funds.

(a)    During the continuance of a Trigger Period, Borrower shall, subject to
Sections 6.10.2 and 6.6.3 hereof, deposit with Lender on each Monthly Payment
Date an amount equal to $113,071.75, for Acceptable Leasing Expenses, which
amounts shall be transferred into an Account established to hold such funds (the
“Rollover Account”). Amounts deposited from time to time into the Rollover
Account pursuant to this Section 6.6.1 are referred to herein as the “Rollover
Funds”.

(b)    In addition to the required monthly deposits set forth in subsection
(a) above, the following items shall be deposited into the Rollover Account and
held as Rollover Funds, and Borrower shall advise Lender at the time of receipt
thereof of the nature of such receipt so that Lender shall have sufficient time
to instruct the Deposit Bank to deposit and hold such amounts in the Rollover
Account pursuant to the Cash Management Agreement: all sums paid with respect to
(i) a modification of any Lease that materially reduces the Rent paid thereunder
or the space demised thereunder, and (ii) any rejection, termination, surrender
or cancellation of any Lease (including in any bankruptcy case) or any lease
buy-out or surrender payment from any Tenant (including any payment relating to
unamortized tenant improvements and/or leasing commissions) (collectively,
“Lease Termination Payments”); provided, however, that, provided no Trigger
Event has occurred or is continuing, any portion of any individual Lease
Termination Payment remaining in the Rollover Account (the “Remaining Lease
Termination Payments”) after (x) substantially all of the applicable space has
been relet or such lesser amount of the applicable space has been relet for not
less than the same amount of aggregate rent and recoveries as the terminating
tenant and (y) all associated costs have been paid (including, without
limitation, brokerage commissions, tenant allowances and improvements, and rent
abatements) shall be disbursed promptly to Borrower.

 

97



--------------------------------------------------------------------------------

6.6.2    Release of Rollover Funds. Provided no Event of Default shall exist and
remain uncured, Lender shall disburse Rollover Funds to Borrower out of the
Rollover Account, within five (5) Business Days after the delivery by Borrower
to Lender of a request therefor (but not more often than once per month), in
increments of at least $10,000 (or a lesser amount if the total amount in the
Rollover Account is less than $10,000, in which case only one (1) disbursement
of the amount remaining in the account shall be made) provided that: (i) such
disbursement is for an Acceptable Leasing Expense; and (ii) the request for
disbursement is accompanied by (A) an Officer’s Certificate from Borrower
(1) stating that the items to be funded by the requested disbursement are
Acceptable Leasing Expenses, and a description thereof, (2) stating that any
tenant improvements at the Property to be performed by Borrower and to be funded
by the requested disbursement (or the relevant portion thereof as to which such
request for funds relates) have been completed in a good and workmanlike manner
and in accordance with all applicable Legal Requirements, (3) stating that the
Acceptable Leasing Expenses (or the relevant portions thereof) to be funded from
the disbursement in question have not been the subject of a previous
disbursement, and (4) stating that all previous disbursements of Rollover Funds
have been used to pay previously identified Acceptable Leasing Expenses, (B) a
copy of any license, permit or other approval by any Governmental Authority
required in connection with the tenant improvements and not previously delivered
to Lender; provided, however, that if Borrower is not performing the tenant
improvements, then Borrower shall use commercially reasonable efforts to cause
the Tenant to deliver the foregoing to the extent required under such Tenant’s
Lease, (C) copies of appropriate lien waivers, conditional lien waivers or other
evidence of payment reasonably satisfactory to Lender; provided, however, that
if Borrower is not performing the tenant improvements, then Borrower shall use
commercially reasonable efforts to cause the Tenant to deliver the foregoing to
the extent required under such Tenant’s Lease, (D) for disbursements in the
amount of $1,000,000 or more, at Lender’s option, a title search for the
Property indicating that the Property is free from all Liens, claims and other
encumbrances not permitted hereunder or under the other Loan Documents, (E) for
tenant improvements with respect to a single demised premises under a Lease in
an aggregate amount of $1,000,000 or more, if requested by Lender, with respect
to the final disbursement from the Rollover Account for such tenant improvement
costs, a current Tenant estoppel certificate in form and substance required
under such Tenant’s Lease and otherwise reasonably acceptable to Lender and
(F) such other evidence as Lender shall reasonably request to demonstrate that
the Acceptable Leasing Expenses, to be funded by the requested disbursement have
been paid for or will be paid upon such disbursement to Borrower (or the portion
thereof as to which such request for disbursement has been submitted has been
paid for (other than any retention amount which is not a part of such
disbursement request) or will be paid upon such disbursement to Borrower). Any
Rollover Funds remaining in the Rollover Account after the Obligations have been
paid in full or at such time as there is no Trigger Period continuing shall be
returned, within five (5) Business Days, to Borrower (or, at Borrower’s request,
credited against the payoff amount of the outstanding Obligations on the payoff
statement).

6.6.3    Letter of Credit. In lieu of depositing the full amount of Rollover
Funds required hereunder in cash, subject to the limitations set forth in
Section 6.12, Borrower may deliver to Lender a Letter of Credit for all or any
portion of such Rollover Funds. The aggregate amount of any Letter of Credit
and/or cash on deposit with respect to the Rollover Account shall at all times
be at least equal to the aggregate amount which Borrower is required to have on
deposit at such time in the Rollover Account pursuant to this Agreement. If
Borrower delivers to Lender a Letter of Credit in lieu of depositing cash into
the Rollover Account, Borrower shall be

 

98



--------------------------------------------------------------------------------

responsible for paying directly all tenant improvement costs, leasing
commissions and other leasing costs (without limiting Borrower’s right to
receive disbursements in accordance herewith from any cash reserves that are
also held by Lender therefor) subject to and in accordance with this Agreement.
If Borrower fails to provide evidence reasonably satisfactory to Lender of the
payment of any tenant improvement costs, leasing commissions or other leasing
costs in accordance with this Agreement or the applicable Lease, Lender shall
have the right without prior notice to Borrower to draw on the Letter of Credit
in an amount sufficient to pay such leasing costs. Provided that no Event of
Default has occurred and is continuing, the amount of any Letter of Credit
delivered pursuant to this Section 6.6.3 may, at Borrower’s discretion, from
time to time be decreased to an amount equal to the then outstanding amounts
required to be on deposit in the Rollover Account, taking into account deposits
and disbursements from the Rollover Account that would have been made subject to
and in accordance with this Agreement if cash had been deposited into the
Rollover Account.

Section 6.7.    Casualty and Condemnation Account. Borrower shall, subject to
Section 6.10.2 hereof, pay, or cause to be paid, to Lender all Insurance
Proceeds or Awards due to any Casualty or Condemnation in accordance with the
provisions of Sections 5.2 and 5.3 (but subject to Section 5.4), which amounts
shall be transferred into an Account established to hold such funds (the
“Casualty and Condemnation Account”). Amounts deposited from time to time into
the Casualty and Condemnation Account pursuant to this Section 6.7 are referred
to herein as the “Casualty and Condemnation Funds”. All Casualty and
Condemnation Funds shall be held, disbursed and/or applied in accordance with
the provisions of Sections 5.2, 5.3 and 5.4 hereof.

Section 6.8.    Cash Collateral Funds. If a Trigger Period shall be continuing,
all Available Cash shall be paid to Lender, which amounts shall be transferred
by Lender into an Account established to hold such amounts (the “Cash Collateral
Account”) to be held by Lender as cash collateral for the Debt. Amounts on
deposit from time to time in the Cash Collateral Account pursuant to this
Section 6.8 are referred to as the “Cash Collateral Funds”. Any Cash Collateral
Funds on deposit in the Cash Collateral Account not previously disbursed or
applied shall be disbursed to Borrower within five (5) Business Days of the
termination of such Trigger Period. Notwithstanding the foregoing, during the
continuance of an Event of Default Lender shall have the right, but not the
obligation, at any time, in its sole and absolute discretion to (a) hold the
Cash Collateral Funds as additional collateral for the Debt and (b) following
the acceleration of all or any portion of the Debt or the occurrence of the
Maturity Date, apply any and all Cash Collateral Funds then on deposit in the
Cash Collateral Account to the Debt or the Obligations to the extent then due
and payable, in such order and in such manner as Lender shall elect in its sole
and absolute discretion (including, following the maturity or acceleration of
the Loan, to make a repayment of principal (together with the applicable Spread
Maintenance Premium, if any, applicable thereto)) or any other amounts due
hereunder.

Section 6.9.    [Reserved].

Section 6.10.    Property Cash Flow Allocation.

6.10.1    Order of Priority of Funds in Deposit Account. Provided no Trigger
Event has occurred and is continuing, on each Business Day all funds deposited
in the Deposit Account shall be disbursed to or as directed by Borrower by wire
transfer. During the continuance of any Trigger Period, on each Monthly Payment
Date during the Term, except upon

 

99



--------------------------------------------------------------------------------

the occurrence and during the continuance of an Event of Default, all funds on
deposit in the Deposit Account shall be applied on such Monthly Payment Date in
the following order of priority (after the transfer to the Casualty and
Condemnation Account of any Net Proceeds required to be deposited therein
pursuant to Section 6.7):

(i)    First, to the Tax Account, to make the required payments of Tax Funds as
required under Section 6.3;

(ii)    Second, to the Insurance Account, to make any required payments of
Insurance Funds as, and to the extent, required under Section 6.4;

(iii)    Third, to Lender, funds sufficient to pay interest due on such Monthly
Payment Date, together with any other amounts then due to Lender for late
payment charges, including, without limitation, interest at the Default Rate
(other than those required to be paid pursuant to the other clauses of this
Section 6.10);

(iv)    Fourth, to the Condominium Account, to make the required payments of
Condominium Funds as required under Section 6.2;

(v)    Fifth, to the Capital Expenditure Account, to make the required payments
of Capital Expenditure Funds as required under Section 6.5;

(vi)    Sixth, to the Rollover Account, to make the required payments of
Rollover Funds as required under Section 6.6;

(vii)    Seventh, to Lender, of any other amounts then due and payable under the
Loan Documents;

(viii)    Eighth, subject to the terms of the Cash Management Agreement, to
Borrower, funds in an amount equal to the Monthly Operating Expense Budgeted
Amount (excluding Taxes, Insurance Premiums and Condominium Charges);

(ix)    Ninth, to Borrower, payments for Approved Extraordinary Expenses, if
any; and

(x)    Lastly, all amounts remaining after payment of the amounts set forth in
clauses (i) through (ix) above (the “Available Cash”) to the Cash Collateral
Account to be held or disbursed in accordance with Section 6.8, provided that
Lender shall on each Monthly Payment Date use all Available Cash to make the
required payments of Tax Funds, Insurance Funds, Capital Expenditure Funds,
Rollover Funds and Condominium Funds as required under Sections 6.2, 6.3, 6.4,
6.5 or 6.6, as applicable, in the order of priority set forth in this
Section 6.10.1 to the extent that funds then on deposit in the Deposit Account
shall be insufficient to make such payments in accordance with the order of
priority set forth in this Section 6.10.1.

6.10.2    Failure to Make Payments. Notwithstanding anything to the contrary
contained herein, during the existence of a Trigger Period, but without limiting
Borrower’s

 

100



--------------------------------------------------------------------------------

obligations under Section 6.1, Borrower shall have no further obligation to
transfer or deposit any Reserve Funds pursuant to Section 6.2, 6.3, 6.4, 6.5 or
6.6 hereof so long as adequate funds are available in the Deposit Account or the
Cash Collateral Account for such deposits. The failure by the Deposit Bank to
allocate such funds into the appropriate Accounts shall not constitute an Event
of Default.

6.10.3    Application After Event of Default. Notwithstanding anything to the
contrary contained in this Article 6, upon the occurrence and during the
continuance of an Event of Default and following the acceleration of all or any
portion of the Debt or the occurrence of the Maturity Date, Lender, at its
option, may apply any Gross Revenue then in the possession of Lender or Deposit
Bank (including any Reserve Funds on deposit in any Cash Management Account) to
the payment of the portions of the Debt that are then due and payable in such
order, proportion and priority as Lender may determine in its sole and absolute
discretion (including, following the maturity or acceleration of the Loan,
toward a repayment of principal (which repayment shall be accompanied by the
applicable Spread Maintenance Premium, if any, applicable thereto)). Lender’s
right to withdraw and apply any of the foregoing funds shall be in addition to
all other rights and remedies provided to Lender under the Loan Documents.

Section 6.11.    Security Interest in Reserve Funds. As security for payment of
the Debt and the performance by Borrower of all Other Obligations, Borrower
hereby pledges and assigns to Lender, and grants to Lender a security interest
in, all of Borrower’s right, title and interest in and to all payments to or
monies held in the Clearing Account, the Deposit Account and Accounts
(collectively, the “Cash Management Accounts”). Borrower hereby grants to Lender
a continuing security interest in, and agrees to hold in trust for the benefit
of Lender, all Rents in its possession prior to the (i) payment of such Rents to
Lender or (ii) deposit of such Rents into the Deposit Account. Borrower shall
not, without obtaining the prior written consent of Lender, further pledge,
assign or grant any security interest in any Cash Management Account, or permit
any Lien to attach thereto, or any levy to be made thereon, or any UCC Financing
Statements, except those naming Lender as the secured party, to be filed with
respect thereto (other than the Liens created pursuant to the Loan Documents and
the Permitted Encumbrances). This Agreement is, among other things, intended by
the parties to be a security agreement for purposes of the UCC. Upon the
occurrence and during the continuance of an Event of Default and following the
acceleration of all or any portion of the Debt or the occurrence of the Maturity
Date, Lender may apply any sums in any Cash Management Account to the payment of
the portions of the Debt that are then due and payable in any order and in any
manner as Lender shall elect in Lender’s discretion (including, following the
maturity or acceleration of the Loan, to the repayment of principal (which
repayment shall be accompanied by the applicable Spread Maintenance Premium, if
any, applicable thereto)) without seeking the appointment of a receiver and
without adversely affecting the rights of Lender to foreclose the Lien of the
Mortgage or exercise its other rights under the Loan Documents. Cash Management
Accounts shall not constitute trust funds and may be commingled with other
monies held by Lender; provided however, that Reserve Funds shall not be
commingled. Provided no Event of Default has occurred and is continuing, all
interest which accrues on the funds in any Account shall accrue for the benefit
of Borrower and shall be taxable to Borrower and shall be added to and disbursed
in the same manner and under the same conditions as the principal sum on which
said interest accrued. Notwithstanding anything to the contrary contained
herein, upon repayment in full of the Debt, all remaining funds in the Accounts,
if any, shall, within five (5) Business Days, be disbursed to Borrower (or, at
Borrower’s request, credited against the payoff amount of the outstanding
Obligations on the payoff statement).

 

101



--------------------------------------------------------------------------------

Section 6.12.    Limitations on Letters of Credit/Guarantees. The aggregate
amount of all Letters of Credit, Alteration Deficiency Guaranties, and other
guaranties provided by Borrower pursuant to this Agreement (excluding, however,
the Completion Guaranty), shall not exceed ten percent (10%) of the Outstanding
Principal Balance, in each case to the extent outstanding at the time of
determination, unless (i) Borrower delivers to Lender an opinion of counsel to
the effect that delivery of such Letter of Credit, Alteration Deficiency
Guaranty, or other guaranty does not alter the conclusion reached in the
Insolvency Opinion or a new non-consolidation opinion, in each case which
opinion and any counsel delivering such opinion (if not counsel who delivered
the Insolvency Opinion) shall be reasonably acceptable to Lender and to the
Rating Agencies (as evidenced by receipt of Rating Agency Confirmation, provided
that to the extent any Rating Agency refuses to review such matter, such Rating
Agency Confirmation requirement shall be deemed waived with respect to such
Rating Agency), or (ii) in the case of a Letter of Credit, Borrower shall have
no reimbursement obligations with respect to such Letter of Credit and such
Letter of Credit shall be a capital contribution to Borrower and shall be
accompanied by the execution and delivery of a contribution agreement in the
form attached hereto as Exhibit D.

VII.

PERMITTED TRANSFERS

Section 7.1.    Permitted Transfer of the Entire Property.

(a)    Notwithstanding the provisions of Section 4.2, Borrower shall have,
following the earlier to occur of (i) a Securitization of the Loan or (ii) the
date that is six (6) months subsequent to the Closing Date (the “Permitted
Transfer Date”), the right to (x) convey the entire Property in its entirety to
any Person (a “Transferee”), and have such Transferee assume all of Borrower’s
obligations under the Loan Documents (a “Property Sale”), or (y) transfer (but
not pledge) direct or indirect equity interests in Borrower to a Transferee
which would not be a Permitted Transfer hereunder (an “Equity Sale”), subject to
the terms and full satisfaction of all of the conditions precedent set forth in
Section 7.1(b) (each, a “Transfer and Assumption”).

(b)    Each Transfer and Assumption shall be subject to the following
conditions:

(i)    Borrower shall have provided Lender with not less than thirty (30) days
prior written notice, which notice shall contain sufficient detail to enable
Lender to reasonably determine that the Transferee complies with the
requirements set forth herein;

(ii)    no Event of Default shall have occurred and be continuing;

(iii)    if such Transfer and Assumption is a Property Sale, the Transferee
shall be a Special Purpose Bankruptcy Remote Entity in accordance with
Section 4.4, and if such Transfer and Assumption is an Equity Sale, Borrower
will continue to be a Special Purpose Bankruptcy Remote Entity;

 

102



--------------------------------------------------------------------------------

(iv)    Transferee or Borrower, as the case may be, shall be Controlled by a
Person (an “Eligible Control Person”) who (x) is a Qualified Transferee owning,
directly or indirectly, not less than fifty-one percent (51%) of the equity
interests in Transferee or Borrower, as applicable, (y) prior to a
Securitization, whose identity and experience is reasonably acceptable to Lender
and (z) is a Confirmed Qualified Owner or an Eligible Qualified Owner;

(v)    the Property shall be managed by (x) a Qualified Manager, (y) an
Affiliate of the Transferee (in the case of a Property Sale) or Borrower (in the
case of an Equity Sale) or (z) any other property manager acceptable to Lender;

(vi)    in the case of the a Property Sale, Transferee shall have executed and
delivered to Lender an assumption agreement in form and substance reasonably
acceptable to Lender;

(vii)    Transferee or Borrower shall submit to Lender true, correct and
complete copies of all documents reasonably requested by Lender concerning the
organization and existence of Transferee or Borrower;

(viii)    satisfactory Patriot Act, OFAC and similar searches shall have been
received by Lender with respect to (A) Transferee, (B) any Person that Controls
Transferee or Borrower or owns an equity interest in Transferee or Borrower
which equals or exceeds ten percent (10%) and (C) any other Person reasonably
required by Lender in order for Lender to fulfill Patriot Act compliance
guidelines required by the Patriot Act in connection with such Transfer and
Assumption;

(ix)    Lender shall have received a Rating Agency Confirmation from each of the
applicable Rating Agencies, provided that to the extent any Rating Agency
refuses to review such matter, such Rating Agency Confirmation requirement shall
be deemed waived with respect to such Rating Agency;

(x)    counsel to Transferee or Borrower shall deliver to Lender opinions, from
the same law firms that provided similar opinions on the Closing Date (or their
applicable successors) or other nationally recognized law firms, in form and
substance reasonably satisfactory to Lender as to such matters as Lender shall
reasonably require, which may include opinions as to substantially the same
matters as were required in connection with the origination of the Loan
(including a new substantive non-consolidation opinion);

(xi)    Transferee or Borrower shall deliver to Lender, upon such conveyance, a
transfer fee equal to 0.15% of the Outstanding Principal Balance; provided that
the transfer fee with respect to the first Assumption subject to and in
accordance with this Section 7.1 shall be $250,000;

(xii)    unless (x) in connection with a Property Sale, the Interest Rate Cap
Agreement is novated to Transferee or (y) in connection with an Equity Sale, the
Equity Sale does not breach or result in a default under the Interest Rate Cap
Agreement (or the Equity Sale is consented to by the Counterparty), Transferee
(in connection with a Property Sale) or Borrower (in connection with an Equity

 

103



--------------------------------------------------------------------------------

Sale) shall (A) deliver a Replacement Interest Rate Cap Agreement from an
Approved Counterparty, in a notional amount equal to the Outstanding Principal
Balance, which Replacement Interest Rate Cap Agreement shall be (1) effective
for the period commencing on the day of such Transfer and Assumption and ending
on the last day of the Interest Period in which the Maturity Date occurs and
(2) otherwise on same terms set forth in Section 2.6 and (B) execute and deliver
an Acknowledgement with respect to each such Replacement Interest Rate Cap
Agreement;

(xiii)    Transferee (in connection with a Property Sale) and Borrower (in
connection with an Equity Sale) must be able to satisfy, at the time of
consummation of the Transfer and Assumption, the representations and covenants
set forth in Sections 3.1.8, 3.1.26, 4.31 and 4.32; and

(xiv)    Transferee and/or Borrower shall pay all of Lender’s reasonable
out-of-pocket costs and expenses (including, without limitation, reasonable
attorney’s fees and disbursements) in connection with the Transfer and
Assumption (which amount shall be in addition to any Assumption fees payable
hereunder).

Section 7.2.    Permitted Transfers. Notwithstanding anything to the contrary
contained in Section 4.2, the following Transfers (herein, the “Permitted
Transfers”) shall be permitted hereunder without any consent or approval of
Lender and without the requirement to satisfy any other conditions and without
the payment of any fee:

(a)    all Leases and all equipment leases that satisfy the requirements of
Section 4.21;

(b)    any Transfer and Assumption entered into in compliance with Section 7.1;

(c)    all Permitted Encumbrances;

(d)    the transfer of publicly traded shares, units or other publicly traded
interests in any indirect equity owner of Borrower, provided, that the Control
and Ownership Condition is satisfied;

(e)    Following the Permitted Transfer Date, Transfers of (but not a mortgage,
pledge, hypothecation, encumbrance or grant of a security interest in) the
direct or indirect beneficial interests in Borrower, provided that:

(i)    Lender receives thirty (30) days’ prior written notice thereof, unless
such Transfer is between or among the direct or indirect beneficial owners of
Borrower, and/or the Affiliates of the direct or indirect beneficial owners of
Borrower, as of the Closing Date,

(ii)    subsequent to such Transfer, not less than 51% of the equity interests
in Borrower are owned (directly or indirectly) and Borrower is Controlled by ALX
or its permitted successor pursuant to a prior merger, consolidation or sale in
connection with a ALX/EQO Transfer or an Eligible Control Person pursuant to a
prior Transfer and Assumption in accordance with Section 7.1 above,

 

104



--------------------------------------------------------------------------------

(iii)    immediately prior to such Transfer, no Event of Default shall have
occurred and be continuing,

(iv)    subsequent to such Transfer, Borrower will continue to be a Special
Purpose Bankruptcy Remote Entity,

(v)    such Transfer does not result in a violation of any Legal Requirements,
including, without limitation, ERISA and the Patriot Act,

(vi)    if such Transfer results in any Person acquiring more than 49% of the
direct or indirect equity interest in Borrower and such Person did not own more
than 49% of the direct or indirect equity interest in Borrower on the Closing
Date, Borrower shall have delivered to Lender with respect to such Person a new
non-consolidation opinion from the law firm that provided the Insolvency Opinion
on the Closing Date (or its successor) or another nationally recognized law
firm, in form and substance reasonably satisfactory to Lender that in Lender’s
reasonable judgment satisfies the then-current criteria of the Rating Agencies;
and

(vii)    the Property shall continue to be managed by a Qualified Manager or any
other property manager in accordance with the requirements of Section 4.14.2;

(f)    all Permitted 731 Transfers, provided, that if any ALX/EQO Transfer
results in any Person (together with such Person’s Affiliates) acquiring more
than 49% of the direct or indirect equity interest in Borrower and such Person
(together with its Affiliates) did not own more than 49% of the direct or
indirect equity interest in Borrower on the Closing Date, Borrower shall have
delivered to Lender with respect to such Person a new non-consolidation opinion
from the law firm that provided the Insolvency Opinion on the Closing Date (or
its successor) or another nationally recognized law firm, in form and substance
reasonably satisfactory to Lender that in Lender’s reasonable judgment satisfies
the then-current criteria of the Rating Agencies;

(g)    Transfers or disposal of building equipment which is being replaced or
which is no longer necessary in connection with the operation of the Property
free from the Lien of the Mortgage, provided that such Transfer or disposal
would not reasonably be expected to and does not have a Material Adverse Effect
on the value of the Property taken as a whole, will not materially impair the
utility or condition of the Property, and will not result in a reduction or
abatement of, or right of offset against, the Rents payable under any Lease, in
any such case as a result thereof, and provided, further, that any new building
equipment acquired by Borrower shall be subject to the Lien of the Mortgage, it
being agreed that Lender shall, from time to time, upon receipt of a written
request from Borrower in which Borrower represents and warrants that the
conditions set forth above are satisfied, execute a written instrument in form
reasonably satisfactory to Lender to confirm that such building equipment which
is to be, or has been, sold or disposed of is free from the Lien of the
Mortgage. Borrower shall execute and deliver, or cause to be executed and
delivered, to Lender such documents, instruments, certificates, assignments and
other writings, and do such other acts necessary or desirable, to evidence,
preserve and/or protect Lender’s security interest in any such new building
equipment, as Lender may reasonably require; and

 

105



--------------------------------------------------------------------------------

(h)    (a) immaterial Transfers of portions of the Property to Governmental
Authorities for dedication and (b) granting of easements, restrictions,
covenants, reservations and rights-of-way in the ordinary course of business for
access, water and sewer lines, telephone or other fiber optic or other data
transmission lines, electric lines or other utilities or for other similar
purposes, provided in each case that no such grant shall materially impair the
utility and operation of the Property, result in a breach or violation of the
Condominium Documents or would reasonably be expected to or does result in a
Material Adverse Effect, it being agreed that, in connection with any Transfer
permitted pursuant to this clause (h), Lender shall execute and deliver any
instrument reasonably necessary or appropriate, in the case of the Transfers
referred to in clause (a) above, to release the portion of the Property affected
by such Transfer from the Lien of the Mortgage or, in the case of clause
(b) above, to subordinate the Lien of the Mortgage to such easements,
restrictions, covenants, reservations and rights-of-way or other similar grants
upon receipt by Lender of: (A) thirty (30) days’ prior written notice thereof;
(B) a copy of the instrument or instruments of Transfer; (C) an Officer’s
Certificate stating (I) with respect to any Transfer, the consideration, if any,
being paid for the Transfer, (II) that such Transfer does not materially impair
the utility, condition and operation of the applicable Individual Property or
materially reduce the value of the Property, and (III) that such Transfer
complies with all Legal Requirements and the Condominium Documents and would not
reasonably be expected to, and does not result in, a Material Adverse Effect and
(D) reimbursement of all of Lender’s reasonable out-of-pocket costs and expenses
(including reasonable attorney’s fees and disbursements) incurred in connection
with such Transfer. Notwithstanding the foregoing, if the Loan is included in a
REMIC Trust and, immediately following a release of a portion of the Lien of the
Mortgage pursuant to this Section 7.2(h), if the ratio of the unpaid principal
balance of the Loan to the value of the remaining Property is greater than one
hundred twenty-five percent (125%) (such value to be determined by Lender by any
commercially reasonable method permitted to a REMIC Trust, and which shall
exclude the value of personal property and going concern value, if any), the
Outstanding Principal Balance must be paid down by a “qualified amount” as that
term is defined in IRS Revenue Procedure 2010-30, as the same may be amended,
replaced, supplemented or modified from time to time, unless Lender receives an
opinion of counsel that if such amount is not paid, the applicable
Securitization will not fail to maintain its status as a REMIC Trust as a result
of such release.

Section 7.3.    Cost and Expenses; Searches; Copies.

(a)    Borrower shall pay all reasonable out-of-pocket costs and expenses of
Lender in connection with any Transfer, whether or not such Transfer is deemed
to be a Permitted Transfer, including, without limitation, all reasonable fees
and expenses of Lender’s counsel, and the cost of any required counsel opinions
related to REMIC or other securitization or tax issues and any Rating Agency
fees, if applicable.

(b)    Borrower shall provide Lender with copies of all revised and/or new
organizational documents (if any) relating to any Permitted Transfer (excluding
Transfers of interests in ALX, VRT or VRLP) and provide an updated, certified
organizational chart.

(c)    In connection with any Permitted Transfer (excluding Transfers of
interests in ALX, VRT or VRLP), to the extent a transferee, together with its
Affiliates, shall obtain Control of Borrower or own ten percent (10%) or more of
the direct or indirect ownership interests in Borrower immediately following
such transfer (provided such transferee, together with its Affiliates, owned
less than ten percent (10%) of the direct or indirect ownership interests

 

106



--------------------------------------------------------------------------------

in Borrower as of the Closing Date), Borrower shall deliver (and Borrower shall
be responsible for any reasonable out-of-pocket costs and expenses in connection
therewith), customary searches reasonably requested by Lender in writing (such
as, without limitation, credit, judgment, lien, litigation, bankruptcy, criminal
and watch list) with respect to such transferee.

VIII.

DEFAULTS

Section 8.1.    Events of Default. Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):

(i)    if (A) the Obligations are not paid in full on the Maturity Date, (B) any
regularly scheduled monthly payment of interest, and, if applicable, principal
due under the Note is not paid in full on the applicable Monthly Payment Date,
(C) any prepayment of principal due under this Agreement or the Note is not paid
when due, except to the extent that aggregate sums are on deposit in the
Clearing Account, Deposit Account and/or in the Cash Collateral Account
sufficient to make any such payment and all other payments required to be made
pursuant to clauses (i) and (ii) of Section 6.10.1 and Lender’s access to such
sums is not restricted or constrained in any manner, or (D) the Spread
Maintenance Premium is not paid when due;

(ii)    if any amount payable pursuant to this Agreement, the Note or any other
Loan Document (other than as set forth in the foregoing clause (i)) is not paid
in full when due and payable in accordance with the provisions of the applicable
Loan Document, with such failure continuing for ten (10) Business Days after
Lender delivers written notice thereof to Borrower, except to the extent that
either (x) sums sufficient to make such payments are on deposit in the Account
established to hold funds for making such payment or (y) aggregate sums are on
deposit in the Clearing Account, the Deposit Account and/or in the Cash
Collateral Account sufficient to make such payment and all other payments
required to be made in advance of such payment pursuant to Section 6.10.1 and,
in either case, Lender’s access to such sums is not restricted or constrained in
any manner;

(iii)    subject to Borrower’s right to contest pursuant to the terms of this
Agreement, if any of the Taxes or Other Charges are not paid when due, except to
the extent that either (x) sums sufficient to make such payments are on deposit
in the Tax Account or (y) aggregate sums are on deposit in the Clearing Account,
the Deposit Account and/or in the Cash Collateral Account sufficient to make
such payment and, in either case, Lender’s access to such sums is not restricted
or constrained in any manner;

(iv)    (x) if the Policies are not kept in full force and effect, except to the
extent that such Policies lapse due to the nonpayment of Insurance Premiums and
either (a) sums sufficient to make such payments are on deposit in the Insurance
Account or (b) aggregate sums are on deposit in the Clearing Account, the
Deposit Account and/or in the Cash Collateral Account sufficient to make such
payment and the other payments required to be made pursuant to clause (ii) of

 

107



--------------------------------------------------------------------------------

Section 6.10.1 and, in either case, Lender’s access to such sums is not
restricted or constrained in any manner; or (y) (A) if Lender has not received
evidence of the insurance required hereunder being renewed at least three
(3) Business Days prior to expiration of the Policies or (B) copies of the
Policies (or other evidence of required insurance reasonably acceptable to
Lender) are not delivered to Lender on or prior to the date the same are to be
delivered hereunder and such failure specified in this clause (B) continues for
ten (10) days following written notice from Lender to Borrower thereof;

(v)    if, except as permitted under this Agreement (including all Permitted
Transfers), a Transfer occurs;

(vi)    if any representation or warranty made by Borrower herein or in any
other Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material adverse respect as of the date such representation or
warranty was made; provided, however, that with respect to any such breach which
is susceptible of being cured, such breach shall not be deemed an Event of
Default hereunder unless and until it shall remain uncured for thirty (30) days
after Borrower receives notice of such breach and, if such breach cannot
reasonably be cured within such thirty (30) day period and Borrower commences to
cure such breach within such thirty (30) day period and thereafter diligently
and expeditiously proceeds to cure same, Borrower shall have such additional
time as is reasonably necessary to cure such breach, but not in excess of sixty
(60) days from the date the original notice from Lender was received by Borrower
plus time necessary for Excusable Delay; provided that Borrower acknowledges and
agrees that the representations and warranties set forth in Sections 3.1.4,
3.1.5 (the last sentence only), 3.1.7(d), 3.1.8, 3.1.10, 3.1.17, 3.1.19, 3.1.20,
3.1.23, 3.1.26, 3.1.31, 3.1.32(a) and 3.1.34 are not capable of being cured;
provided, further, however, that in the case of a breach of Section 3.1.1, such
breach shall not constitute an Event of Default in the event that such breach
shall be remedied within a timely manner and in any event within not more than
thirty (30) days of Lender’s request and within thirty (30) days following the
request of Lender, Borrower delivers to Lender a new non-consolidation opinion
or an opinion of counsel to the effect that such breach does not impair, negate
or adversely change the opinions rendered in the Insolvency Opinion, in each
case, from the law firm that provided the Insolvency Opinion on the Closing Date
(or its successor) or another nationally recognized law firm, in form and
substance that in Lender’s reasonable judgment satisfies the then-current
criteria of the Rating Agencies;

(vii)    if Borrower shall make a general assignment for the benefit of
creditors;

(viii)    if a receiver, liquidator or trustee shall be appointed for Borrower,
or if Borrower shall be adjudicated a bankrupt or insolvent, or if any petition
for bankruptcy, reorganization or arrangement pursuant to federal bankruptcy
law, or any similar federal or state law, shall be filed by or against,
consented to, or acquiesced in by, Borrower, or if any proceeding for the
dissolution or liquidation of Borrower shall be instituted, or if Borrower is
substantively consolidated with

 

108



--------------------------------------------------------------------------------

any other Person; provided, however, if such appointment, adjudication,
petition, proceeding or consolidation was involuntary and not consented to by
Borrower upon the same not being discharged, stayed or dismissed within ninety
(90) days following its filing;

(ix)    if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

(x)    if any of the assumptions contained in the Insolvency Opinion, or in any
other non-consolidation opinion delivered to Lender in connection with the Loan,
is or shall become untrue unless such matter is cured in a timely manner and in
a manner that would not cause an impairment or a material negative or adverse
change in the Insolvency Opinion or such other non-consolidation opinion so
delivered; provided, however, that in the case of a breach pursuant to this
Section 8.1(x), such breach shall not constitute an Event of Default in the
event that such breach shall be remedied within a timely manner and in any event
within not more than thirty (30) days of Lender’s request and within thirty
(30) days following the request of Lender, Borrower delivers to Lender a new
non-consolidation opinion or an opinion of counsel to the effect that such
breach does not impair, negate or adversely change in any material respect the
opinions rendered in the Insolvency Opinion, in each case, from the law firm
that provided the Insolvency Opinion on the Closing Date (or its successor) or
another nationally recognized law firm, in form and substance that in Lender’s
reasonable judgment satisfies the then-current criteria of the Rating Agencies;

(xi)    a breach of the covenants set forth in Sections 4.4, 4.23 or 4.31
hereof; provided, however, that in the case of a breach of Section 4.4, such
breach shall not constitute an Event of Default in the event that such breach
shall be remedied within a timely manner and in any event within not more than
thirty (30) days of Lender’s request and within thirty (30) days following the
request of Lender, Borrower delivers to Lender a new non-consolidation opinion
or an opinion of counsel to the effect that such breach does not impair, negate
or adversely change in any material respect the opinions rendered in the
Insolvency Opinion, in each case, from the law firm that provided the Insolvency
Opinion on the Closing Date (or its successor) or another nationally recognized
law firm, in form and substance that in Lender’s reasonable judgment satisfies
the then-current criteria of the Rating Agencies;

(xii)    subject to Borrower’s right to contest set forth in Section 4.3 of this
Agreement, if the Property becomes subject to any mechanic’s, materialman’s or
other Lien except a Permitted Encumbrance or a Lien for Taxes not then due and
payable and such liens are not discharged or bonded within sixty (60) days after
Lender’s written notice to Borrower;

(xiii)    the alteration, improvement, demolition or removal of any of the
Improvements without the prior consent of Lender, other than in accordance with
this Agreement and the Leases at the Property entered into in accordance with
the Loan Documents and such alteration, improvement, demolition or removal would

 

109



--------------------------------------------------------------------------------

be reasonably expected to or does have a Material Adverse Effect on Borrower’s
use or operation of the Property; provided, however, that with respect to any
such breach which is susceptible of being cured, such breach shall not be deemed
an Event of Default hereunder unless and until it shall remain uncured for
thirty (30) days after Borrower receives notice of such breach and, if such
breach cannot reasonably be cured within such thirty (30) day period and
Borrower commences to cure such breach within such thirty (30) day period and
thereafter diligently and expeditiously proceeds to cure same, Borrower shall
have such additional time as is reasonably necessary to cure such breach, but
not in excess of one hundred twenty (120) days from the date the original notice
from Lender was received by Borrower plus time necessary for Excusable Delay;

(xiv)    if (A) any Management Agreement is terminated and a Qualified Manager,
or any other property manager reasonably approved by Lender, is not appointed as
a replacement manager pursuant to the provisions of this Agreement within thirty
(30) days following such termination, (B) Borrower has received notice that it
is in material default under any Management Agreement and such default is not
waived by Manager or cured by Borrower within sixty (60) days or (C) Borrower
materially amends, modifies or otherwise changes without the prior written
consent of Lender any Management Agreement in a manner materially adverse to
Borrower and/or Lender such amendment is not revoked within ten (10) Business
Days following notice from Lender to Borrower thereof;

(xv)    if Borrower or any Person owning a direct or indirect ownership interest
in Borrower (other than any holders of publicly traded stock, units or other
securities) shall be convicted of a Patriot Act Offense by a court of competent
jurisdiction and such conviction subjects Lender to action and/or liability by
any Governmental Authority; provided, however, that with respect to any such
breach which is susceptible of being cured, such breach shall not be deemed an
Event of Default hereunder unless and until it shall remain uncured for ten
(10) days after Borrower receives notice of such breach;

(xvi)    if Borrower breaches any covenant contained in Section 4.9 hereof and
fails to cure such breach within ten (10) days after Lender’s written notice to
Borrower;

(xvii)    subject to Borrower’s contest rights in the Condominium Documents, if
any, if any of the Condominium Charges to be paid by Borrower pursuant to the
Condominium Documents are not paid by Borrower when the same are due and payable
(after the expiration of any applicable notice and grace periods under the
Condominium Documents), except to the extent that either (x) sums sufficient to
make such payments are on deposit in the Condominium Account or (y) aggregate
sums are on deposit in the Clearing Account, the Deposit Account and/or in the
Cash Collateral Account sufficient to make such payment and, in either case,
Lender’s access to such sums is not restricted or constrained in any manner;

(xviii)    (A) any material modification or amendment to any of the terms or
provisions of the Condominium Documents, (B) the termination of the

 

110



--------------------------------------------------------------------------------

Condominium or the removal of any Unit from the Condominium, or (C) any
partition of all or part of the Property subject to the Condominium Declaration,
in each case, in violation of the terms of this Agreement, and, in the case of
clause (A), such modification or amendment is not rescinded within ten
(10) Business Days following written notice from Lender to Borrower;

(xix)    if (A) the Bloomberg Lease is surrendered or terminated by Borrower, or
(B) any of the terms, covenants or conditions of the Bloomberg Lease are
materially amended or modified, in each case, in violation of Section 4.11
hereof, and, in the case of clause (B), such modification or amendment is not
rescinded within ten (10) Business Days following written notice from Lender to
Borrower;

(xx)    if Borrower fails to obtain or maintain an Interest Rate Cap Agreement
or replacement thereof in accordance with Section 2.6 and/or Section 2.7 hereof,
provided that with respect to a failure under Section 2.6 only, no Event of
Default shall occur under this Section 8.1(xx) unless such failure continues for
five (5) Business Days after Lender delivers notice to Borrower thereof (it
being agreed that such period shall not apply with respect to Borrower’s
delivery of a Replacement Interest Rate Cap Agreement in connection with the
exercise of an Extension Option under Section 2.7); or

(xxi)    if Borrower fails to comply with the second sentence of Section 5.4(c)
within the time periods set forth therein; or

(xxii)    if Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement or any other Loan Document not
specified in subsections (i) to (xxi) above, and such Default shall continue for
ten (10) days after notice to Borrower from Lender, in the case of any such
Default which can be cured by the payment of a sum of money, or for thirty
(30) days after notice to Borrower from Lender, in the case of any such other
Default; provided, however, that if such Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower shall have commenced to cure such Default within such
30-day period shall and thereafter diligently and expeditiously proceed to cure
the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed ninety (90) days plus time
necessary for Excusable Delay.

Section 8.2.    Remedies.

8.2.1    Acceleration. Unless waived in writing by Lender, upon the occurrence
and during the continuance of an Event of Default (other than an Event of
Default described in clauses (vii) or (viii) of Section 8.1 above), Lender may,
in addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, take such action,
without notice or demand (and Borrower hereby expressly waives any such notice
or demand), that Lender deems advisable to protect and enforce its rights
against Borrower and in and to the Property, including declaring the Obligations
to be immediately due and payable, and Lender may enforce or avail itself of any
or all rights or remedies provided in

 

111



--------------------------------------------------------------------------------

the Loan Documents against Borrower and the Property, including all rights or
remedies available at law or in equity; and upon any Event of Default described
in clauses (vii) or (viii) of Section 8.1 above, the Obligations of Borrower
hereunder and under the other Loan Documents shall immediately and automatically
become due and payable in full, without notice or demand, and Borrower hereby
expressly waives any such notice or demand, anything contained herein or in any
other Loan Document to the contrary notwithstanding.

8.2.2    Remedies Cumulative. Unless waived in writing by Lender, upon the
occurrence and during the continuance of an Event of Default, all or any one or
more of the rights, powers, privileges and other remedies available to Lender
against Borrower under this Agreement or any of the other Loan Documents
executed and delivered by, or applicable to, Borrower or at law or in equity may
be exercised by Lender at any time and from time to time, whether or not all or
any of the Obligations shall be declared due and payable, and whether or not
Lender shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents with
respect to the Property. The rights, powers and remedies of Lender under this
Agreement shall be cumulative and not exclusive of any other right, power or
remedy which Lender may have against Borrower pursuant to this Agreement or the
other Loan Documents, or existing at law or in equity or otherwise. Lender’s
rights, powers and remedies may be pursued independently, singly, successively,
together or otherwise, at such time and in such order as Lender may determine in
its sole discretion, to the fullest extent permitted by law, without impairing
or otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.
Without limiting the generality of the foregoing, if an Event of Default is
continuing (i) Lender shall not be subject to any “one action” or “election of
remedies” law or rule, and (ii) all Liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Property and the Mortgage has been
foreclosed, sold and/or otherwise realized upon in satisfaction of the
Obligations or the Obligations have been paid in full. No delay or omission to
exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of one Default or Event of
Default with respect to Borrower shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower or to impair any remedy,
right or power consequent thereon. In addition to the covenants contained in
Section 4.29(a)(v), during the continuance of an Event of Default, Borrower
shall pay for all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees and disbursements) incurred by Lender in connection
with inspections and appraisals.

8.2.3    Severance.

(a)    Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to partially foreclose the
Mortgage in any manner and for any amounts secured by the Mortgage then due and
payable as determined by Lender in its sole discretion, including the following
circumstances: (i) in the event Borrower defaults beyond any applicable grace
period in the payment of one or more scheduled payments of principal and
interest, Lender may foreclose the Mortgage to recover such delinquent payments,
or (ii) in the event Lender elects to accelerate less than the entire
Outstanding Principal Balance, Lender may foreclose the Mortgage to recover so
much of the principal balance of the Loan as

 

112



--------------------------------------------------------------------------------

Lender may accelerate and such other sums secured by the Mortgage as Lender may
elect, provided, that any Spread Maintenance Premium incurred as a result of
such acceleration shall only be due with respect to the portion of the
Outstanding Principal Balance of the Loan as has been accelerated.
Notwithstanding one or more partial foreclosures, the Property shall remain
subject to the Mortgage to secure payment of the sums secured by the Mortgage
and not previously recovered.

(b)    Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, mortgages and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder. Borrower shall execute and deliver to
Lender from time to time, promptly after the request of Lender, a severance
agreement and such other documents as Lender shall request in order to effect
the severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender, provided that no such agreement shall
increase Borrower’s obligations or decrease Borrower’s rights under the Loan
Documents. Borrower hereby absolutely and irrevocably appoints Lender as its
true and lawful attorney, coupled with an interest, in its name and stead to
make and execute such severance agreement to effect the aforesaid severance,
Borrower ratifying all that its said attorney shall do by virtue thereof;
provided, however, Lender shall not make or execute any such severance agreement
under such power until five (5) Business Days after notice has been given to
Borrower by Lender of Lender’s intent to exercise its rights under such power.

(c)    Any amounts recovered from the Property or any other collateral for the
Loan following the acceleration of the Loan upon an Event of Default or an Event
of Default arising as a result of the failure to pay the Obligations in full on
the Maturity Date may be applied by Lender toward the payment of any interest
and/or principal of the Loan and/or any other amounts due under the Loan
Documents, in such order, priority and proportions as Lender in its sole
discretion shall determine.

8.2.4    Lender’s Right to Perform. Upon the occurrence and during the
continuance of an Event of Default only, if Borrower fails to perform any
covenant or obligation contained herein and such failure shall continue for a
period of ten (10) Business Days after Borrower’s receipt of written notice
thereof from Lender, without in any way limiting Lender’s right to exercise any
of its rights, powers or remedies as provided hereunder, or under any of the
other Loan Documents, Lender may, but shall have no obligation to, perform, or
cause the performance of, such covenant or obligation, and all costs, expenses,
liabilities, penalties and fines of Lender incurred or paid in connection
therewith shall be payable by Borrower to Lender upon demand and if not paid
shall be added to the Obligations (and to the extent permitted under applicable
laws, secured by the Mortgage and the other Loan Documents) and shall bear
interest thereafter at the Default Rate. Notwithstanding the foregoing, Lender
shall have no obligation to send notice to Borrower of any such failure except
as otherwise expressly provided for herein, but such notice shall be a
precondition to Lender exercising the rights set forth in the immediately
preceding sentence.

 

113



--------------------------------------------------------------------------------

IX.

SALE AND SECURITIZATION OF MORTGAGE

Section 9.1.    Sale of Mortgage and Securitization. Subject to Section 9.4
hereof:

(a)    Lender shall have the right without notice to or consent from Borrower or
any other Person (i) to sell or otherwise transfer the Loan or any portion
thereof as a whole loan, (ii) to sell participation interests in the Loan,
(iii) to securitize the Loan or any portion thereof in a single asset
securitization or a pooled loan securitization and (iv) to otherwise assign,
participate, assign or transfer the Loan, the Note, the Loan Documents and/or
Lender’s rights, title, obligations and interests therein to any Person at any
time in its sole and absolute discretion, in whole or in part, whether by
operation of law (pursuant to a merger or other successor in interest) or
otherwise, but subject to the terms set forth in that certain letter agreement
between Lender and Borrower dated as of the date hereof. Upon such assignment,
all references to Lender and Co-Lender in this Agreement and in any Loan
Document shall be deemed to refer to such assignee or successor in interest and
such assignee or successor in interest shall thereafter stand in the place of
Lender in all respects. The transactions referred to in clauses (i), (ii), (iii)
and (iv) are each hereinafter referred to as a “Secondary Market Transactions”
and the transactions referred to in clause (iii) shall hereinafter be referred
to as a “Securitization”. Any certificates, notes or other securities or similar
instruments issued in connection with a Secondary Market Transaction are
hereinafter referred to as “Securities”. At Lender’s election, each note and/or
component comprising the Loan may be subject to one or more Secondary Market
Transactions.

(b)    If reasonably requested by Lender, Borrower shall (at no cost or expense
to Borrower, except to the extent otherwise expressly provided for in
Section 9.4) assist Lender in satisfying the market standards to which Lender
customarily adheres or which may be reasonably required in the marketplace, by
prospective investors, the Rating Agencies and/or by applicable Legal
Requirements in connection with any Secondary Market Transactions, including to:

(i)    (A) provide reasonably requested, non-confidential financial and other
information (other than projections) with respect to the Property, the business
operated at the Property, Borrower and the Manager, including, without
limitation, the information set forth on Exhibit B attached hereto, in each
case, to the extent reasonably available to Borrower or Manager, (B) provide
budgets and rent rolls relating to the Property (including itemized percentage
of floor area occupied and percentage of aggregate base rent for each Tenant),
(C) provide such financial information and statements as are required pursuant
to this Section 9.1(b)(i) (the information described in clauses (A) through (C),
the “Provided Information”) and (D) cooperate with Lender in obtaining updated
appraisals, market studies, environmental reviews and reports (Phase I’s and, if
appropriate, Phase IIs), property condition reports and other due diligence
investigations of the Property, subject to Borrower’s reasonable and customary
safety requirements and the rights of Tenants under Leases;

(ii)    use commercially reasonable efforts to provide customary updates or
customary modifications to the opinions of counsel provided by Borrower at
Closing, as may be reasonably requested by Lender in order to effect the related
Securitization, including without limitation updates or modifications requested
by or for the benefit of the Rating Agencies, underwriters, placement agents,
the

 

114



--------------------------------------------------------------------------------

trustee or other customary Securitization parties (it being agreed that in no
event shall Borrower be obligated to deliver an opinion of counsel with respect
to “true sale”, “fraudulent conveyance” or “10b-5” matters); and

(iii)    provide updated, as of the closing date of any Secondary Market
Transaction, representations and warranties made in the Loan Documents and such
additional representations and warranties as the Rating Agencies may require
(which, in each case, may be given subject to any additional exceptions thereto)
and execute such amendments to the Loan Documents as may be reasonably requested
by Lender in order to effect the related Securitization, provided that nothing
in such amendments shall result in any economic or other change that is adverse
in any respect to Borrower or any Affiliate thereof or result in any operational
changes that are burdensome to Borrower or the Property in any material respect.

(c)    If, at the time a Disclosure Document is being prepared for a
Securitization, Lender reasonably expects that Borrower alone or Borrower and
one or more Affiliates of Borrower, collectively, or the Property alone or the
Property and Related Properties collectively, will be a Significant Obligor,
Borrower shall furnish to Lender upon reasonable request the following financial
information, in each case, to the extent reasonably available to Borrower or
Manager:

(i)    if Lender reasonably expects that the principal amount of the Loan
together with any Related Loans, as of the cut-off date for such Securitization,
may equal or exceed ten percent (10%) (but less than twenty percent (20%)) of
the aggregate principal amount of all mortgage loans included or expected to be
included in the Securitization, net operating income for the Property and the
Related Properties as required under Item 1112(b)(1) of Regulation AB (it being
understood that such information shall be deemed “required” whether or not the
Securities are being offered in a registered offering), or

(ii)    if Lender reasonably expects that the principal amount of the Loan
together with any Related Loans, as of the cut-off date for such Securitization,
may equal or exceed twenty percent (20%) of the aggregate principal amount of
all mortgage loans included or expected to be included in the Securitization,
the financial statements required under Item 1112(b)(2) of Regulation AB (it
being understood that such information shall be deemed “required” whether or not
the Securities are being offered in a registered offering).

(d)    In the event all or a portion of the Loan is included in a securitization
involving a registered public offering of Securities pursuant to the Securities
Act (a “Public Securitization”), and if Lender determines that Borrower alone or
Borrower and one or more Affiliates of Borrower collectively, or the Property
alone or the Property and Related Properties collectively, are a Significant
Obligor, then Borrower shall furnish to Lender, on an ongoing basis, selected
financial data or financial statements meeting the requirements of Item
1112(b)(1) or (2) of Regulation AB, as specified by Lender, but only for so long
as such entity or entities are a Significant Obligor and either (x) filings
pursuant to the Exchange Act in connection with or relating to the
Securitization (an “Exchange Act Filing”) are required to be made under
applicable Legal Requirements or (y) comparable information is required to
otherwise be “available” to holders of the Securities under Regulation AB or
applicable Legal Requirements.

 

115



--------------------------------------------------------------------------------

(e)    Any financial data or financial statements provided pursuant to this
Section 9.1 shall be furnished to Lender within the following time periods:

(i)    with respect to information requested in connection with the preparation
of Disclosure Documents for a Securitization, as promptly as reasonably
practicable following notice from Lender; and

(ii)    with respect to ongoing information required under Section 9.1(d) above,
(1) not later than forty-one (41) days after the end of each calendar quarter of
Borrower and (2) not later than eighty-five (85) days after the end of each
fiscal year of Borrower.

Any reasonable incremental costs and expenses incurred by Borrower in connection
with the delivery to Lender of any financial data or financial statements within
the time periods set forth in Section 9.1(e)(ii) rather than the time periods
provided in Section 4.9 and/or in the form required pursuant to Section 9.1(d)
rather than in the form required in Section 4.9, shall be paid by Lender.

(f)    If requested by Lender, Borrower shall provide Lender, as promptly as
reasonably practicable following Lender’s request therefor, and in any event,
within the time periods required to comply with Regulation AB or other Legal
Requirements relating to a Securitization (but no earlier than three
(3) Business Days following notice from Lender) with any other or additional
financial statements, or financial, statistical or operating information, as
Lender shall reasonably determine to be required pursuant to Regulation AB, or
any amendment, modification or replacement thereto or other Legal Requirements
relating to a Securitization or as shall otherwise be reasonably requested by
the Lender.

(g)    All financial statements provided by Borrower pursuant to this
Section 9.1 shall be prepared in accordance with GAAP, and shall meet the
requirements of Regulation S-K or Regulation S-X, as applicable, Regulation AB,
and other applicable Legal Requirements. All annual financial statements shall
be audited by Independent Accountants in accordance with GAAP, Regulation S-X or
Regulation S-K, as applicable, Regulation AB, and all other applicable Legal
Requirements and shall be accompanied by a manually executed written consent of
the Independent Accountants, in form and substance reasonably acceptable to
Lender and the Independent Accountants, to the inclusion of such financial
statements in any Disclosure Document and any Exchange Act Filing and to the use
of the name of such Independent Accountants and the reference to such
Independent Accountants as “experts” in any Disclosure Document and Exchange Act
Filing (or comparable information is required to otherwise be available to
holders of the Securities under Regulation AB or applicable Legal Requirements),
all of which shall be provided at the same time as the related financial
statements are required to be provided. All other data and financial statements
provided by Borrower pursuant to this Section 9.1 shall be accompanied by an
Officers Certificate of Borrower stating that such financial statements meet the
requirements set forth in the first sentence of this Section 9.1(g).

(h)    Lender or its designee, which may include (1) any Co-Lender or Servicer,
as a non-fiduciary agent of Borrower, or (2) Borrower (such Lender or its
designee, the “Registrar”), shall maintain a copy of each Loan assignment
agreement delivered to Registrar

 

116



--------------------------------------------------------------------------------

and a register for the recordation of the name and address of each Co-Lender,
and each Co-Lender’s rights to principal and stated interest of the Loan owing
to such Co-Lender (the “Register”). The entries in the Register shall be
conclusive absent manifest error (which, for the avoidance of doubt, shall
include a failure to record, or error in recording, any assignment of the Loan
of which Registrar is given notice), and Borrower and each Co-Lender shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Co-Lender hereunder for all purposes of this Agreement. The parties intend
for the Loan to be in registered form for tax purposes under U.S. Department of
Treasury Regulation Section 5f.103-1(c). If the Registrar is not Borrower, then
upon the request of Borrower, Lender shall inform Borrower as to which Co-Lender
or other designee is the Registrar. Upon request of a Co-Lender or a Borrower
and reasonable prior notice, the Registrar shall provide to such requesting
person any information reasonably requested by such person that is recorded on
such Register.

(i)    Each Co-Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Loan or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Co-Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the U.S. Department of Treasury Regulations.
The entries in the Participant Register shall be conclusive absent manifest
error, and such Co-Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, Borrower shall have no responsibility for maintaining a Participant
Register. Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.9.1 and 2.9.2 (subject to the requirements and
limitations therein) to the same extent as if it were a Co-Lender under this
Agreement.

Section 9.2.    Securitization Indemnification.

(a)    Borrower understands that certain of the Provided Information may be
included in preliminary and final disclosure documents in connection with any
Secondary Market Transaction, including a Securitization, including an offering
circular, a prospectus, prospectus supplement, private placement memorandum or
other offering document (each, a “Disclosure Document”) and may also be included
in filings with the Securities and Exchange Commission pursuant to the
Securities Act of 1933, as amended (the “Securities Act”), or the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), and may be made available
to investors or prospective investors in the Securities, investment banking
firms, NRSROs, accounting firms, law firms and other third-party advisory and
service providers relating to any Secondary Market Transaction, including a
Securitization. Borrower also understands that the findings and conclusions of
any third-party due diligence report obtained by the Lender, the Issuer or the
Securitization placement agent or underwriter may be made publicly available if
required, and in the manner prescribed, by Section 15E(s)(4)(A) of the Exchange
Act and any rules promulgated thereunder.

 

117



--------------------------------------------------------------------------------

(b)    In connection with each of (x) a preliminary and final private placement
memorandum, or (y) a preliminary and final prospectus, as applicable, Borrower
agrees to provide, at Lender’s reasonable request, an indemnification
certificate (at no cost to Borrower except as provided in Section 9.4):

(i)    certifying that Borrower has carefully examined those portions of such
memorandum or prospectus, as applicable, reasonably designated in writing by
Lender for Borrower’s review pertaining to Borrower, Manager, the Property
and/or the Provided Information and insofar as such sections or portions thereof
specifically pertain to Borrower, Manager, the Property or the Provided
Information (such portions, the “Relevant Portions”), the Relevant Portions do
not (except to the extent specified by Borrower if Borrower does not agree with
the statements therein), as of the date of such certificate, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made, in the light of the circumstances under which they
were made, not misleading.

(ii)    indemnifying Lender (and for purposes of this Section 9.2, Lender shall
include the initial lender, its successors and assigns, and their respective
officers and directors) and each Person who controls the Lender within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Lender Group”), the issuer of the Securities (the “Issuer”
and for purposes of this Section 9.2, Issuer shall include its officers,
directors and each Person who controls the Issuer within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), and any
placement agent or underwriter with respect to the Securitization, each of their
respective officers and directors and each Person who controls the placement
agent or underwriter within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively, the “Underwriter Group”) for any
actual out-of-pocket losses, third-party claims, damages or liabilities arising
out of third party claims (excluding lost profits, diminution in value and other
consequential damages, collectively, the “Liabilities”) to which Lender, the
Underwriter Group, the Lender Group or the Issuer may become subject insofar as
the Liabilities arise out of, or are based upon, (A) any untrue statement or
alleged untrue statement of any material fact contained in the Relevant Portions
or in the Provided Information provided to Lender by Borrower and its agents,
counsel and representatives, except to the extent that such untrue statement is
subsequently superseded or corrected prior to its inclusion in the Disclosure
Document or (B) the omission or alleged omission to state in the Relevant
Portion, a material fact required to be stated in such Relevant Portion or
necessary in order to make the statements in such information, in light of the
circumstances under which they were made, not misleading. Borrower also agrees
to reimburse Lender, the Lender Group, the Issuer and/or the Underwriter Group
for any legal or other out-of-pocket expenses reasonably incurred by Lender, the
Lender Group, the Issuer and/or the Underwriter Group in connection with
investigating or defending the Liabilities. Borrower’s liability under this
Section 9.2(b)(ii) will be limited to Liability that arises out of, or is based
upon, an untrue statement or omission made in reasonable reliance upon, and in
conformity with, information furnished to Lender by or on behalf of Borrower in
connection with the preparation of the Disclosure

 

118



--------------------------------------------------------------------------------

Document or in connection with the Relevant Portions or the Provided Information
and shall not include any Liability that arises out of the willful misconduct,
gross negligence or fraud of the indemnified party. This indemnification
provision will be in addition to any liability which Borrower may otherwise
have.

(c)    Borrower shall indemnify the Lender, the Underwriter Group, the Lender
Group, and the Issuer for Liabilities to which any such indemnified party may
become subject insofar as the Liabilities are in connection with any
indemnification to the Rating Agencies in connection with the issuing,
monitoring or maintaining ratings on the Securities insofar as the liabilities
arise out of or are based upon any untrue statement of any material fact in any
information provided by Borrower or Borrower’s agents or representatives (but
expressly excluding Lender and its agents and representatives) to the Rating
Agencies (the “Covered Rating Agency Information”) or arise out of or are based
upon the omission to state a material fact in the Covered Rating Agency
Information required to be stated therein or necessary in order to make the
statements in the Covered Rating Agency Information, in light of the
circumstances under which they were made, not misleading. Notwithstanding
anything to the contrary contained herein, (i) Borrower shall not be responsible
for any Liabilities relating to untrue statements or omissions in any Covered
Rating Agency Information which Borrower provided notice to Lender in writing
prior to the pricing of any Securities; and (ii) Borrower shall not be liable
for any misstatements or omissions in the Covered Rating Agency Information
resulting from Lender’s failure to accurately transcribe written information by
or on behalf of Borrower to Lender unless Borrower was provided a reasonable
opportunity to review such Covered Rating Agency Information (or the applicable
portions thereof) and failed to notify Lender of such misstatements or
omissions.

(d)    Promptly after receipt by an indemnified party under this Section 9.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9.2, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party. After notice from the indemnifying party to such indemnified
party under this Section 9.2 of its assumption of such defense, the indemnifying
party shall not be liable for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there are any legal defenses available to it and/or other
indemnified parties that are different from or in conflict with those available
to the indemnifying party, the indemnified party or parties shall have the right
to select separate counsel to assert such legal defenses available to it that
are different from or additional to those available to the indemnifying party.
Without the prior written consent of Lender (which consent shall not be
unreasonably withheld or delayed), no

 

119



--------------------------------------------------------------------------------

indemnifying party shall settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action, suit or proceeding in
respect of which indemnification may be sought hereunder (whether or not any
indemnified party is an actual or potential party to such claim, action, suit or
proceeding) unless the indemnifying party shall have given Lender reasonable
prior written notice thereof and shall have obtained an unconditional release of
each indemnified party hereunder from all liability arising out of such claim,
action, suit or proceedings with no admission of fault by or on behalf of any
indemnified party.

(e)    In order to provide for just and equitable contribution in circumstances
in which the indemnity provided for in Section 9.2(b) or (c) is for any reason
held to be unenforceable as to an indemnified party in respect of any
Liabilities (or action in respect thereof) referred to therein which would
otherwise be indemnifiable under Section 9.2(b) or (c), the indemnifying party
shall contribute to the amount paid or payable by the indemnified party as a
result of such Liabilities (or action in respect thereof); provided, however,
that no Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. In determining
the amount of contribution to which the respective parties are entitled, the
following factors shall be considered: (i) the indemnified party’s and
Borrower’s relative knowledge and access to information concerning the matter
with respect to which the claim was asserted; (ii) the opportunity to correct
and prevent any statement or omission; (iii) the limited responsibilities and
obligations of Borrower as specified herein; and (iv) any other equitable
considerations appropriate in the circumstances. Lender and Borrower hereby
agree that it would not be equitable if the amount of such contribution were
determined by pro rata or per capita allocation.

(f)    The liabilities and obligations of both Borrower and Lender under this
Section 9.2 shall survive the termination of this Agreement and the satisfaction
and discharge of the Debt.

Section 9.3.    Severance. Subject to Section 9.4 hereof:

9.3.1 Severance Documentation. Lender, without in any way limiting Lender’s
other rights hereunder but subject to the other provisions of this
Section 9.3.1, in its sole and absolute discretion, shall have the right, at any
time, by written notice to Borrower (a “Componentization Notice”), to require
Borrower (at no cost to Borrower, except as expressly set forth in Section 9.4)
to execute and deliver “component” notes and/or modify the Loan in order to
create one or more senior and subordinate notes (i.e., an A/B or A/B/C
structure) and/or one or more additional components of the Note or Notes (“Note
Components”), reduce the number of Note Components, revise the interest rate for
each Note Component, reallocate the principal balances of the Notes and/or the
Note Components, increase or decrease the monthly debt service payments for each
Note Component or eliminate the component structure and/or the multiple note
structure of the Loan (including the elimination of the related allocations of
principal and interest payments), provided that (a) the Outstanding Principal
Balance of all components immediately after the effective date of such
modification equals the Outstanding Principal Balance immediately prior to such
modification, (b) the weighted average of the interest rates for all components
at all times from and after the effective date of such modification (including
after the occurrence of an Event of Default and as the result of an application
of Net Proceeds pursuant to Section 2.4.3) shall equal the interest rate of the
original Note immediately prior to such modification and (c) the other terms and
provisions of each of the

 

120



--------------------------------------------------------------------------------

component notes shall be identical in substance to the terms and provisions of
the Loan Documents. Borrower shall be treated as the obligor with respect to
each of the Note Components, and Borrower acknowledges that each Note Component
may be individually beneficially owned by a separate Person. The Note Components
need not be represented by separate physical Notes, but if requested by Lender,
each Note Component shall be represented by a separate physical Note, in which
case Borrower shall execute and return to Lender each such Note promptly
following Borrower’s receipt of an execution copy thereof. Prepayments of
principal on the Loan, including as a result of an Event of Default or an
application of Net Proceeds pursuant to Section 2.4.3 of this Agreement, may not
increase the weighted average interest rate of the Note Components.
Notwithstanding the foregoing, in no event shall Lender be entitled to
restructure the Loan in a manner that creates any mezzanine loans.

9.3.2    Reserved.

9.3.3    Cooperation; Execution; Delivery. Borrower shall reasonably cooperate
with all reasonable requests of Lender in connection with Section 9.3.1. If
reasonably requested by Lender, Borrower shall execute and deliver such
documents as shall be required by Lender and any Rating Agency in connection
with any modification pursuant to Section 9.3.1, all in form and substance
reasonably satisfactory to Lender and satisfactory to any applicable Rating
Agency rating Securities secured by the Loans in connection with a
Securitization, including the severance of security documents if requested. It
shall be an Event of Default under this Agreement, the Note, the Mortgage and
the other Loan Documents if Borrower fails to comply with any of the terms,
covenants or conditions of this Section 9.3 after expiration of ten
(10) Business Days after Borrower’s receipt of notice thereof, together with
copies of all documents to be executed and comparison “blacklines” of such
documents against the applicable documents executed by Borrower as of the
Closing Date.

Section 9.4.    Costs and Expenses. Notwithstanding anything to the contrary
contained in this Article IX, Borrower shall not be required to incur any taxes,
reserves, adjustments or other costs or expenses in the performance of its
obligations under this Article IX (excluding the indemnity obligations set forth
in Section 9.2) in excess of $25,000. Lender agrees that it shall promptly
reimburse Borrower for any such actual out-of-pocket taxes, reserves,
adjustments, reasonable costs and reasonable expenses incurred by Borrower in
excess of such amount, except that Borrower shall pay its own legal costs and
expenses.

X.

MISCELLANEOUS

Section 10.1.    Exculpation. Subject to the qualifications below, Lender shall
not enforce the liability and obligation of Borrower to perform and observe the
Obligations contained in the Note, this Agreement, the Mortgage or the other
Loan Documents by any action or proceeding wherein a money judgment or any
deficiency judgment or other judgment establishing personal liability shall be
sought against Borrower or any Affiliate of Borrower or any legal
representatives, successors or assigns of Borrower or its Affiliate or any
principals, directors, officers, employees, beneficiaries, shareholders,
partners, members, trustees, agents, or Affiliates of any of the foregoing
(collectively, but specifically excluding (i) ALX to the extent of ALX’s
obligations and liabilities under the ALX Letter of Credit Agreement and (ii)
any Qualified Guarantor to the extent of such Qualified Guarantor’s liability
under any Alteration

 

121



--------------------------------------------------------------------------------

Deficiency Guaranty, Completion Guaranty or any other guaranty provided in
connection with the Loan, the “Exculpated Parties”), except that Lender may
bring a foreclosure action, an action for specific performance or any other
appropriate action or proceeding to enable Lender to enforce and realize upon
its interest under the Note, this Agreement, the Mortgage and the other Loan
Documents, or in the Property, the Rents or any other collateral given to Lender
pursuant to the Loan Documents; provided, however, that, except as specifically
provided herein, any judgment in any such action or proceeding shall be
enforceable against Borrower only to the extent of Borrower’s interest in the
Property, in the Rents and in any other collateral given to Lender, and Lender,
by accepting the Note, this Agreement, the Mortgage and the other Loan
Documents, shall not sue for, seek or demand any deficiency judgment against any
Exculpated Party in any such action or proceeding under or by reason of or under
or in connection with the Note, this Agreement, the Mortgage or the other Loan
Documents. The provisions of this Section 10.1 shall not, however,
(a) constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (b) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under the Mortgage; (c) affect the validity or enforceability of any of the Loan
Documents, or any guaranty made in connection with the Loan or any of the rights
and remedies of Lender thereunder; (d) impair the right of Lender to obtain the
appointment of a receiver; (e) impair the enforcement of the Assignment of
Leases; (f) impair the enforcement of the Environmental Indemnity;
(g) constitute a prohibition against Lender to seek a deficiency judgment
against Borrower in order to fully realize the security granted by the Mortgage
or to commence any other appropriate action or proceeding in order for Lender to
exercise its remedies against the Property; or (h) constitute a waiver of the
right of Lender to enforce the liability and obligation of Borrower, by money
judgment or otherwise, to the extent of any loss, damage, cost, expense,
liability, claim or other obligation reasonably incurred by Lender (including
out-of-pocket attorneys’ fees and costs reasonably incurred but excluding any
consequential, special or punitive damages) arising out of or in connection with
the following (all such liability and obligation of Borrower for any or all of
the following being referred to herein as “Borrower’s Recourse Liabilities”):

(i)    fraudulent acts, willful misconduct or material intentional
misrepresentation by Borrower or any Borrower Affiliate in connection with the
Loan;

(ii)    the breach by Borrower of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity;

(iii)    the intentional misappropriation by Borrower of any Reserve Funds
disbursed to Borrower, or any intentional failure to deposit rents into the
Clearing Account to the extent in the control of Borrower, unless such rents are
otherwise delivered to Lender;

(iv)    any intentional (other than, in each case, as part of or to facilitate
any alteration that is permitted hereunder) material physical waste of the
Property by Borrower or any Borrower Affiliate, or any intentional wrongful
removal or destruction of a material portion of the Property or damage to a
material portion of the Property caused by willful misconduct or gross
negligence of Borrower or any Borrower Affiliate;

(v)    the commission of any criminal act by Borrower or any Borrower Affiliate
which results in the forfeiture of the Property;

 

122



--------------------------------------------------------------------------------

(vi)    the intentional misappropriation by Borrower or any Borrower Affiliate
of (A) any Insurance Proceeds actually received by Borrower or any Borrower
Affiliate or (B) any Awards or other amounts received in connection with the
Condemnation of all or a portion of the Property actually received by Borrower
or any Borrower Affiliate;

(vii)    after the occurrence and during the continuance of an Event of Default,
the intentional misappropriation by Borrower or any Borrower Affiliate of any
Rents in violation of the Loan Documents;

(viii)    all or any material portion of the Property being encumbered by a Lien
voluntarily granted by Borrower (i.e., not arising by operation of law) in
violation of the Loan Documents, or Borrower’s failure to pay any charges
(including, without limitation, charges for labor and materials) that create
Liens on the Property, regardless of whether arising by operation of law, to the
extent cash flow from the Property is sufficient to make such payments and,
during a Trigger Period, funds are made available to Borrower for payment of
such charges;

(ix)    Borrower’s failure to pay Taxes or transfer taxes, maintain required
Policies, pay insurance premiums for such Policies, or pay any Condominium
Charges to the extent cash flow from the Property is sufficient to make such
payments and all other payments required of Borrower and, during a Trigger
Period, funds are made available to Borrower to make such payments;

(x)    the voluntary incurrence by Borrower of any Indebtedness for borrowed
money in violation of the provisions of this Agreement or any other Loan
Document (other than Permitted Encumbrances);

(xi)    the failure by Borrower to deliver to Lender any security deposits,
advance deposits or any other deposits collected with respect to the Property
upon a foreclosure by Lender under the Loan Documents, unless previously applied
(except to the extent that such deposits were applied in accordance with the
applicable lease or other governing document or Borrower did not have the legal
right, because of a bankruptcy, receivership or similar judicial proceeding, to
direct disbursement of such deposits);

(xii)    the termination of the Condominium or the removal of any Unit from the
Condominium, in each case, in violation of the terms of this Agreement, which
was voted for or consented to or approved by Borrower (or the members of the
Condominium Board appointed by Borrower); and/or

(xiii)    (A) the failure by Borrower, any Borrower Affiliate and/or any other
owner of the Additional Option Space (as defined in the Bloomberg Lease) and/or
the Lower Option Space (as defined in the Option Agreement) (other than Lender
or any Affiliate of Lender) to comply with the terms of Article 36 of the
Bloomberg Lease and/or Article 2 of the Option Agreement or any other

 

123



--------------------------------------------------------------------------------

provision of the Option Agreement (an “Expansion Space/Option Agreement
Default”), (B) the exercise of any rights that the Tenant under the Bloomberg
Lease and/or the Option Agreement may have as a result of an Expansion
Space/Option Agreement Default (whether pursuant to the Bloomberg Lease, the
Option Agreement, at law or in equity), including, without limitation, any
rights to set off any payments required under the Bloomberg Lease and/or
(C) paying any amount or performing any obligation with respect to the
Additional Option Space and/or the Lower Option Space after the occurrence of an
Expansion Space/Option Agreement Default.

Notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, (A) Lender shall not be deemed to have waived any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the Bankruptcy Code to file a claim for the full amount of the Obligations or to
require that all collateral shall continue to secure all of the Obligations
owing to Lender in accordance with the Loan Documents, and (B) the Obligations
shall be fully recourse to Borrower in the event that any of the following occur
(each, a “Springing Recourse Event”): (i) a breach of the covenants set forth in
Schedule V hereof (other than those single purpose entity covenants that relate
to solvency or adequacy of capital) or a breach of any of the certifications set
forth in the “Recycled Entity Certificate”, in each case, that results in a
substantive consolidation of the assets and liabilities of Borrower with any
other Person in connection with a proceeding under the Bankruptcy Code or under
federal, state or foreign insolvency law (other than on motion or pleading
seeking a substantive consolidation brought or actively supported by Lender);
(ii) Borrower or any Borrower Affiliate, officer, director or representative
which Controls Borrower consents to or files a voluntary petition with respect
to Borrower under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (iii) Borrower files an application for the appointment of a
receiver, trustee or examiner for Borrower or any portion of the Property,
except at the request of or with the consent of Lender, (iv) the filing of an
involuntary petition against Borrower under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law by any other Person in which
Borrower or a Borrower Affiliate that directly or indirectly Controls Borrower
colludes with and/or Borrower or a Borrower Affiliate that directly or
indirectly Controls Borrower solicits or causes to be solicited petitioning
creditors for any involuntary petition against Borrower by any Person;
(v) Borrower files an answer consenting to, or joining in, any involuntary
petition filed against it by any other Person under the Bankruptcy Code or any
other Federal or state bankruptcy or insolvency law; (vi) Borrower makes an
assignment for the benefit of creditors or admits, in writing or in any legal
proceeding, its insolvency or inability to pay its debts as they become due,
which admission is used as evidence of Borrower’s insolvency in connection with
an involuntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law by a Person other than Lender (except for (A) any
admissions that Borrower believes in good faith are truthful when made and
(B) any such admission to Lender or any servicer of the Loan that Borrower
cannot pay its operating expenses (including Debt Service payments due in
respect of the Loan) or that Borrower cannot refinance the Loan on the Maturity
Date); or (vii) there is a voluntary Transfer of all or any material portion of
the Property or any direct or indirect interest therein or any Transfer of any
direct or indirect interest in Borrower, in either case, in violation of the
Loan Documents.

 

124



--------------------------------------------------------------------------------

Section 10.2.    Survival; Successors and Assigns. This Agreement and all
covenants, agreements, representations and warranties made herein and in the
certificates delivered pursuant hereto shall survive the making by Lender of the
Loan and the execution and delivery to Lender of the Note, and shall continue in
full force and effect so long as all or any of the Obligations are outstanding
and unpaid unless a longer period is expressly set forth herein or in the other
Loan Documents. Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower, shall inure to the benefit of the legal successors and assigns of
Lender.

Section 10.3.    Lender’s Discretion; Rating Agency Review Waiver.

(a)    Whenever pursuant to this Agreement Lender exercises any right given to
it to approve or disapprove any matter, or any arrangement or term is to be
satisfactory to Lender, the decision of Lender to approve or disapprove such
matter or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the reasonable discretion of Lender and shall be final and conclusive. Prior to
all or any portion of the Loan being included in a Securitization, whenever
pursuant to this Agreement the Rating Agencies are given any right to approve or
disapprove any matter, or any arrangement or term is to be satisfactory to the
Rating Agencies, the decision of Lender to approve or disapprove such matter or
to decide whether arrangements or terms are satisfactory or not satisfactory,
based upon Lender’s determination of Rating Agency criteria, shall be
substituted therefor.

(b)    Whenever, pursuant to this Agreement or any other Loan Documents, a
Rating Agency Confirmation is required from each applicable Rating Agency, in
the event that any applicable Rating Agency “declines review”, “waives review”
or otherwise indicates in writing that no Rating Agency Confirmation will or
needs to be issued with respect to the matter in question (each, a “Review
Waiver”), then the Rating Agency Confirmation requirement shall be deemed to be
satisfied with respect to such matter. It is expressly agreed and understood,
however, that receipt of a Review Waiver (i) from any one Rating Agency shall
not be binding or apply with respect to any other Rating Agency and (ii) with
respect to one matter shall not apply or be deemed to apply to any subsequent
matter for which Rating Agency Confirmation is required.

Section 10.4.    Governing Law.

(a)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF

 

125



--------------------------------------------------------------------------------

THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS
AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING. BORROWER DOES HEREBY AGREE DESIGNATE AND APPOINT:

VORNADO REALTY TRUST

888 SEVENTH AVENUE, 44TH FLOOR

NEW YORK, NEW YORK 10106

ATTENTION: CORPORATION COUNSEL

FACSIMILE NO.: (212) 894-7996

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND BORROWER AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE
PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST BORROWER IN ANY OTHER JURISDICTION.

Section 10.5.    Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or of any other Loan Document, nor consent to any departure therefrom, shall in
any event be effective unless the same shall be in a writing signed by the party
or parties against whom enforcement is sought,

 

126



--------------------------------------------------------------------------------

and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein, no notice to, or demand on Borrower, shall entitle Borrower to
any other or future notice or demand in the same, similar or other
circumstances. Neither any failure nor any delay on the part of Lender in
insisting upon strict performance of any term, condition, covenant or agreement,
or exercising any right, power, remedy or privilege hereunder or under any other
Loan Document, shall operate as or constitute a waiver thereof, nor shall a
single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement or any other Loan Document, Lender shall not be
deemed to have waived any right either to require prompt payment when due of all
other amounts due under this Agreement or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.
Lender shall have the right to waive or reduce any time periods that Lender is
entitled to under the Loan Documents in its sole and absolute discretion.

Section 10.6.    Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required or permitted to
be given hereunder shall be given in writing and shall be (i) sent by facsimile
(with answer back acknowledged), (ii) sent by registered or certified mail,
postage prepaid, return receipt requested, or (iii) delivered by hand or by
reputable overnight courier, addressed to the party to be so notified at its
address hereinafter set forth, or to such other address as such party may
hereafter specify in accordance with the provisions of this Section 10.6. Any
Notice shall be deemed to have been received: (a) three (3) days after the date
such Notice is mailed, (b) on the date of sending by facsimile if sent prior to
5:00 P.M. (New York time) on a Business Day (otherwise on the next Business
Day), (c) on the date of delivery by hand if delivered prior to 5:00 P.M. (New
York time) on a Business Day (otherwise on the next Business Day), and (d) on
the next Business Day if sent by a reputable courier for delivery on the next
Business Day, in each case addressed to the parties as follows:

 

If to Lender:   

DEUTSCHE BANK AG, NEW YORK BRANCH

60 Wall Street, 10th Floor

New York, New York 10005

Attention: Robert W. Pettinato, Jr.

and to:   

DEUTSCHE BANK AG, NEW YORK BRANCH

60 Wall Street, 10th Floor

New York, New York 10005

Attention: General Counsel

and to:   

CITIGROUP GLOBAL MARKETS REALTY CORP.

390 Greenwich Street, 7th Floor

New York, NY 10013

Attention: Ana Rosu Marmann

with a copy to:   

Sidley Austin LLP

1 South Dearborn Street

Chicago, Illinois 60603

Attention: Charles E. Schrank, Esq.

 

127



--------------------------------------------------------------------------------

If to Borrower:   

731 Office One LLC

c/o Vornado Realty L.P.

210 Route 4 East

Paramus, New Jersey 07652

Attention: Chief Financial Officer

and to:   

Vornado Realty L.P.

888 Seventh Avenue

New York, New York 10106

Attention: Executive Vice President – Co-Head Acquisitions

                  and Capital Markets

and to:   

Vornado Realty L.P.

888 Seventh Avenue

New York, New York 10106

Attention: Corporation Counsel

with a copy to:   

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention: Arthur S. Adler, Esq.

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days written notice of such change to the other parties in
accordance with the provisions of this Section 10.6. Notices shall be deemed to
have been given on the date as set forth above, even if there is an inability to
actually deliver any such Notice because of a changed address of which no Notice
was given, or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel, provided
that it is given in accordance with this Section 10.6 as set forth above.
Additionally, Notice from Lender may also be given by Servicer and Lender hereby
acknowledges and agrees that Borrower shall be entitled to rely on any Notice
given by Servicer as if it had been sent by Lender.

Section 10.7.    Waiver of Trial by Jury. BORROWER AND LENDER EACH HEREBY AGREES
NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES
ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE
A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER.

Section 10.8.    Headings, Schedules and Exhibits. The Article and/or Section
headings and the Table of Contents in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose. The Schedules and Exhibits annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

 

128



--------------------------------------------------------------------------------

Section 10.9.    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 10.10.    Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the Obligations of Borrower hereunder. To the extent Borrower makes a
payment or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the Obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

Section 10.11.    Waiver of Notice. Borrower shall not be entitled to any
notices of any nature whatsoever from Lender except with respect to matters for
which this Agreement or the other Loan Documents specifically and expressly
provide for the giving of notice by Lender to Borrower and except with respect
to matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents do not specifically and expressly
provide for the giving of notice by Lender to Borrower.

Section 10.12.    Remedies of Borrower. In the event that a claim or
adjudication is made that Lender or its agents have acted unreasonably or
unreasonably delayed acting in any case where, by law or under this Agreement or
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, neither Lender nor its agents shall be
liable for any monetary damages (unless it is determined pursuant to a final
judgment that Lender acted in bad faith) and Borrower’s sole remedy shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment. Any action or proceeding to determine whether Lender has acted
reasonably shall be determined by an action seeking declaratory judgment.

Section 10.13.    Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement and the other Loan Documents shall take the
same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

 

129



--------------------------------------------------------------------------------

Section 10.14.    No Joint Venture or Partnership; No Third Party Beneficiaries.

(a)    Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

(b)    The Loan Documents are solely for the benefit of Lender and Borrower and
nothing contained in any Loan Document shall be deemed to confer upon anyone
other than the Lender and Borrower any right to insist upon or to enforce the
performance or observance of any of the obligations contained therein.

Section 10.15.    Publicity. All news releases, publicity or advertising by any
party hereto or their respective Affiliates through any media intended to reach
the general public (but excluding, for clarity, any filings or news releases
necessary or appropriate under applicable Legal Requirements, including
securities laws and regulations) which refers to the Loan Documents or the
financing evidenced by the Loan Documents shall be subject to the prior
consultation between Borrower and Lender; provided, that no such news release,
publicity or advertising by Borrower or any of its Affiliates, regardless of
whether same is necessary or appropriate under applicable Legal Requirements,
shall mention or refer to (i) any Securities or Securitization or to any
prospective securitization or securities related to the Loan, or to any
Affiliate of Lender that acts as depositor, initial purchaser or underwriter
with respect to a Securitization of all or any portion of the Loan, or
(ii) until the date occurring 90 days after the closing date of a
Securitization, to Lender or any of its Affiliates; provided further that
Borrower or its Affiliates may, to the extent necessary or appropriate under the
applicable Legal Requirements, file a Form 8-K, Form 10-K or Form 10-Q which
discloses the financing obtained pursuant to the Loan Documents and attaches the
Loan Agreement and one or more other Loan Documents as an exhibit thereto so
long as such filing does not disclose any of the information set forth in clause
(i) (it being agreed that the inclusion of the Loan Agreement and one or more
Loan Documents as exhibits to such filing alone shall not be deemed to disclose
any information set forth in clause (i)).

Section 10.16.    Waiver of Marshalling of Assets. To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Borrower’s members or
partners, as applicable, and others with interests in Borrower, and of the
Property, and shall not assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Property for the collection of the Obligations
without any prior or different resort for collection, or of the right of Lender
to the payment of the Obligations out of the net proceeds of the Property in
preference to every other claimant whatsoever.

Section 10.17.    Certain Waivers. Borrower hereby waives the right to assert a
counterclaim, other than a compulsory counterclaim, in any action or proceeding
brought against it by Lender or its agents or otherwise to offset any
obligations to make the payments required by the Loan Documents. No failure by
Lender to perform any of its obligations hereunder shall be a valid defense to,
or result in any offset against, any payments which Borrower is obligated to
make under any of the Loan Documents. Without limiting any of the other
provisions contained herein, each of Borrower and Lender hereby unconditionally
and irrevocably waives, to the maximum extent not prohibited by applicable law,
any rights it may have to claim or recover against the other party in any legal
action or proceeding any special, exemplary, punitive or consequential damages.

 

130



--------------------------------------------------------------------------------

Section 10.18.    Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan, without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

Section 10.19.    Brokers and Financial Advisors. Borrower and Lender each
hereby represent to each other that they have not dealt with any brokers or
finders in connection with the transactions contemplated by the Loan Documents
or made any agreements or promises which will in any way create or give use to
any obligation or liability for payment by it for any brokerage fee or
commission or any other similar compensation to any other Person with respect to
the transactions contemplated herein. Each of Lender and Borrower shall
indemnify, defend and hold the other harmless from and against any and all
claims, liabilities, losses, costs and expenses of any kind (including Lender’s
attorneys’ fees and expenses) in any way relating to or arising out of a claim
by any Person that such Person acted on behalf of Borrower or Lender, as the
case may be, in connection with the transactions contemplated herein. The
provisions of this Section 10.19 shall survive the expiration and termination of
this Agreement and the payment of the Obligations.

Section 10.20.    Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto and their
respective affiliates in respect of the transactions contemplated hereby and
thereby, and all prior agreements among or between such parties, including any
confidentiality agreements or any similar agreements between or among any such
parties, whether oral or written, are superseded by the terms of this Agreement
and the other Loan Documents.

Section 10.21.    Servicer.

(a)    At the option of Lender, the Loan may be serviced by a servicer and
special servicer (the “Servicer”) selected by Lender and Lender may delegate all
or any portion of its responsibilities under this Agreement and the other Loan
Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Lender and Servicer. Borrower shall not be responsible for
any set-up fees or any other initial costs relating to or arising under the
Servicing Agreement. Borrower shall not be responsible for payment of the
initial set-up fees and the monthly master servicing fee due to the Servicer
under the Servicing Agreement.

 

131



--------------------------------------------------------------------------------

(b)    Except as otherwise expressly set forth in this Agreement and subject to
Section 9.4 hereof, Borrower shall pay any customary fees, costs and expenses of
the Servicer and any reasonable third-party fees and expenses incurred in each
case in connection with a prepayment, release of the Property, approvals under
the Loan Documents requested by Borrower, assumption of Borrower’s obligations
or amendment or modification of the Loan requested by Borrower subject to and in
accordance with any servicing agreement or similar agreement entered into in
connection with a Securitization, as well as (i) any amounts payable in respect
of advances (including protective advances, special servicer fee advances and
advances of delinquent debt service payments), together with interest thereon,
made pursuant to the servicing agreement, in each case, as a result of
Borrower’s default hereunder beyond any applicable grace period (or, with
respect to special servicer fee advances, as a result of the Loan becoming a
specially serviced loan pursuant to the servicing agreement) to the extent late
charges and default interest actually paid by Borrower in respect of such
payments are insufficient to pay the same, (ii) “liquidation fees” related to
the Loan in the amounts set forth in the servicing agreement, which amounts
shall not exceed one-half percent (0.50%) of liquidation proceeds, (iii)
“workout fees” in the amounts set forth in the servicing agreement, which
amounts shall not exceed one-half percent (0.50%) of interest and principal
collections on the Loan so long as the Loan is a “corrected” mortgage loan, and
(iv) “special servicing fees” for the Loan upon the Loan becoming a specially
serviced loan pursuant to the servicing agreement in the amounts set forth in
the servicing agreement, which amounts shall not exceed one-quarter of one
percent (0.25%) per annum. At no time shall Borrower be required to deal with or
pay for more than one master servicer and one special servicer in connection
with the Loan.

Section 10.22.    No Fiduciary Duty.

(a)    Borrower acknowledges that, in connection with this Agreement, the other
Loan Documents and the transaction described herein, Lender has relied upon and
assumed the accuracy and completeness of all of the financial, legal,
regulatory, accounting, tax and other information provided to, discussed with or
reviewed by Lender for such purposes, and Lender does not assume any liability
therefor or responsibility for the accuracy, completeness or independent
verification thereof. Lender, its affiliates and its and their respective
equityholders and employees (for purposes of this Section, the “Lending
Parties”) have no obligation to conduct any independent evaluation or appraisal
of the assets or liabilities (including any contingent, derivative or
off-balance sheet assets and liabilities) of Borrower or any other Person or any
of its affiliates or to advise or opine on any related solvency or viability
issues.

(b)    It is understood and agreed that (i) the Lending Parties shall act under
this Agreement and the other Loan Documents as an independent contractor,
(ii) the transaction described herein is an arm’s-length commercial transaction,
(iii) each Lending Party is acting solely as principal and not as the agent or
fiduciary of Borrower or its affiliates, stockholders, employees or creditors or
any other Person and (iv) nothing in this Agreement, the other Loan Documents,
the transaction described herein or otherwise shall be deemed to create (A) a
fiduciary duty (or other implied duty) on the part of any Lending Party to
Borrower, any of its affiliates, stockholders, employees or creditors, or any
other Person or (B) a fiduciary or agency relationship between Borrower or any
of its affiliates, stockholders, employees or creditors, on

 

132



--------------------------------------------------------------------------------

the one hand, and the Lending Parties, on the other. Borrower agrees that
neither it nor any of its affiliates shall make, and hereby waives, any claim
against the Lending Parties based on an assertion that any Lending Party has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to Borrower or its affiliates, stockholders, employees or
creditors. Nothing in this Agreement or the other Loan Documents is intended to
confer upon any other Person (including affiliates, stockholders, employees or
creditors of Borrower) any rights or remedies by reason of any fiduciary or
similar duty.

(c)    Borrower acknowledges that it has been advised that the Lending Parties
are full service financial services firms engaged, either directly or through
affiliates in various activities, including securities trading, investment
banking and financial advisory, investment management, principal investment,
hedging, financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, the Lending Parties may make or hold a broad array of investments
and actively trade debt and equity securities (or related derivative securities)
and/or financial instruments (including loans) for their own account and for the
accounts of their customers and may at any time hold long and short positions in
such securities and/or instruments. Such investment and other activities may
involve securities and instruments of affiliates of Borrower as well as of other
Persons that may (i) be involved in transactions arising from or relating to the
transaction described herein, (ii) be customers or competitors of Borrower
and/or its affiliates, or (iii) have other relationships with Borrower and/or
its affiliates. In addition, the Lending Parties may provide investment banking,
underwriting and financial advisory services to such other Persons. The Lending
Parties may also co-invest with, make direct investments in, and invest or
co-invest client monies in or with funds or other investment vehicles managed by
other parties, and such funds or other investment vehicles may trade or make
investments in securities of affiliates of Borrower or such other Persons. The
transaction may have a direct or indirect impact on the investments, securities
or instruments referred to in this paragraph. Although the Lending Parties in
the course of such other activities and relationships may acquire information
about the transaction described herein or other Persons that may be the subject
of such transaction, the Lending Parties shall have no obligation to disclose
such information, or the fact that the Lending Parties are in possession of such
information, to Borrower or any of its affiliates or to use such information on
behalf of Borrower or any of its affiliates.

(d)    Borrower acknowledges and agrees that Borrower has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to this
Agreement, the other Loan Documents, the transaction described herein and the
process leading thereto.

Section 10.23.    Creation of Security Interest. Notwithstanding any other
provision set forth in this Agreement, the Note, the Mortgage or any of the
other Loan Documents, Lender may at any time create a security interest in all
or any portion of its rights under this Agreement, the Note, the Mortgage and
any other Loan Document (including the advances owing to it) in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System.

Section 10.24.    Assignments and Participations. Except as expressly permitted
herein, Borrower may not assign its rights, title, interests or obligations
under this Agreement or under any of the Loan Documents.

 

133



--------------------------------------------------------------------------------

Section 10.25.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

Section 10.26. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

(a)    Notwithstanding anything to the contrary in any Loan Document or in any
other agreement, arrangement or understanding among the respective parties
thereto, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(i)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(ii)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(A)    a reduction in full or in part or cancellation of any such liability;

(B)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(C)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

(b)    As used in this Section 10.26 the following terms have the following
meanings ascribed thereto: (i) “Bail-In Action” means the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of an EEA Financial Institution; (ii)“Bail-In
Legislation” means, with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule; (iii) “EEA
Financial Institution” means (x) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority; (y) any entity established in an EEA Member Country
which is a parent of an institution described in clause (x) of this definition,
or (x) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (x) or (y) of this definition
and is subject to consolidated supervision with its parent; (iv) “EEA Member
Country” means any of the member states of the European Union, Iceland,
Liechtenstein, and Norway or any other member state of

 

134



--------------------------------------------------------------------------------

the European Economic Area; (v) “EEA Resolution Authority” means any public
administrative authority or any person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution; (vi) “EU
Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time; and (vii) “Write-Down and Conversion Powers” means, with
respect to any EEA Resolution Authority, the write-down and conversion powers of
such EEA Resolution Authority from time to time under the Bail-In Legislation
for the applicable EEA Member Country, which write-down and conversion powers
are described in the EU Bail-In Legislation Schedule.

Section 10.27.    Co-Lenders.

(a)    Borrower hereby acknowledges and agrees that notwithstanding the fact
that the Loan may be serviced by Servicer, prior to a Securitization of the
entire Loan, all requests for approval and consents hereunder and in every
instance in which Lender’s consent or approval is required, each of Borrower and
any guarantor shall be required to obtain the consent and approval of each
Co-Lender and all copies of documents, reports, requests and other delivery
obligations of Borrower and any guarantor required hereunder shall be delivered
by Borrower or any guarantor to each Co-Lender, provided that, notwithstanding
anything herein that may be construed to the contrary, from and after any
Secondary Market Transaction with respect to any portion of the Loan, all
decisions with respect to the Loan shall be made by a single servicer, agent or
lead lender (such party to be designated from time to time by the Co-Lenders in
their sole and absolute discretion, and the identity of which party may differ
depending upon the decision), either directly, or by contractual agreement that
holders of other portions of the Loan will make the same decision as such single
party. Each Co-Lender agrees it shall promptly reply to Borrower’s inquiries
regarding whether it has completed Securitization of its Ratable Share of the
Loan.

(b)    Each Co-Lender agrees that, prior to the Securitization of the entire
Loan, (i) any Letter of Credit delivered to Lender in accordance with the terms
of this Agreement shall name DB as the sole beneficiary thereunder for the
benefit of the Co-Lenders, and (ii) each Co-Lender authorizes DB to, and DB
hereby agrees to, act as its agent with regard to the servicing and
administration of all such Letters of Credit, and in the event DB draws upon any
such Letter of Credit, each Co-Lender authorizes DB to, and DB hereby agrees to,
deposit the proceeds into the Cash Management Account (or into one or more of
the Accounts) in the manner set forth herein. Upon the Securitization of the
entire Loan, each Co-Lender authorizes DB to, and DB hereby agrees to, assign to
the Trustee all of DB’s right, title and interest in and to each Letter of
Credit issued in accordance with the terms of this Agreement that is then in
DB’s possession, whereupon without any further action by any of the Co-Lenders
DB shall be released from any and all liability relating in any way to such
Letter(s) of Credit.

(c)    (i) The liabilities of Lender shall be several and not joint, (ii) no
Co-Lender shall be responsible for the obligations of any other Co-Lender, and
(iii) each Co-Lender shall be liable to Borrower only for its respective Ratable
Share of the Loan. Notwithstanding anything to the contrary herein, all
indemnities by Borrower and obligations for costs, expenses, damages or advances
set forth herein shall run to and benefit each Co-Lender in accordance with its
Ratable Share.

 

135



--------------------------------------------------------------------------------

(d)    Each Co-Lender agrees that it has, independently and without reliance on
any other Co-Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of Borrower and its Affiliates
and decision to enter into this Agreement and that it will, independently and
without reliance upon any other Co-Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement or
under any other Loan Document.

(e)    With respect to the enforcement of the rights and remedies of the Lender
under the Loan Documents, including upon the occurrence and during the
continuance of an Event of Default, if at such time there are multiple
Co-Lenders holding the Loan, then either:

(i)    the Co-Lenders shall exercise such rights and remedies jointly together,
or

(ii)    the Co-Lenders shall designate from time to time, such designations to
be made from time to time in the Co-Lenders’ sole and absolute discretion, one
or more servicers or agents (which may be a Co-Lender, applicable servicer or
other agent designated by the Lender) that shall exercise such rights and
remedies under the Loan Documents on behalf of the Lender (and all Co-Lenders)
such that, with respect to any exercise of applicable rights and remedies at any
given time, there shall be a single servicer or agent exercising such rights and
remedies as or on behalf of the Lender notwithstanding that there may be
multiple Co-Lenders holding the Loan.

[NO FURTHER TEXT ON THIS PAGE]

 

136



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

LENDER:

DEUTSCHE BANK AG, NEW YORK

       BRANCH,

  a branch of Deutsche Bank AG, a German Bank By:  

/s/ David Goodman

  Name:   David Goodman   Title:   Managing Director By:  

/s/ Lisa Paterson

  Name:   Lisa Paterson   Title:   Managing Director

[signatures continue on following page]

 

[Signature Page to Loan Agreement]



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS REALTY CORP., a New York corporation By:  

/s/ Bradley Bloom

Name:   Bradley Bloom Title:   Vice President

 

[Signature Page to Loan Agreement]



--------------------------------------------------------------------------------

BORROWER: 731 OFFICE ONE LLC, a Delaware limited liability company By:   731
OFFICE ONE HOLDING LLC, a Delaware limited liability company, its sole member  
By:   ALEXANDER’S, INC., a Delaware corporation, its sole member     By:  

/s/ Alan J. Rice

    Name:   Alan J. Rice     Title:   Secretary

 

[Signature Page to Loan Agreement]